EXHIBIT 10.2


--------------------------------------------------------------------------------



CREDIT AGREEMENT


DATED AS OF MAY 9, 2011


AMONG


CARGO AIRCRAFT MANAGEMENT, INC.,
AS BORROWER


THE LENDERS FROM TIME TO TIME PARTY HERETO,


SUNTRUST BANK,
AS ADMINISTRATIVE AGENT,


REGIONS BANK
AND
JPMORGAN CHASE BANK, N.A.


AS SYNDICATION AGENTS


AND


BANK OF AMERICA, N.A.,
AS DOCUMENTATION AGENT





--------------------------------------------------------------------------------





SUNTRUST ROBINSON HUMPHREY, INC.,
REGIONS CAPITAL MARKETS, a Division of Regions Bank,
and
J.P. MORGAN SECURITIES LLC


as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------








509265-1208-08319-NY01.2591273.3
        
LEGAL02/32478098v8

--------------------------------------------------------------------------------

Page

TABLE OF CONTENTS


Section 1    Definitions and Rules of Interpretation.    1
Section 1.1    Definitions    1
Section 1.2    Rules of Interpretation    24
Section 2    Amount and Terms of Credit.    25
Section 2.1    Commitment    25
Section 2.2    Minimum Borrowing Amounts, etc.    27
Section 2.3    Notice of Borrowing    27
Section 2.4    Disbursement of Funds    28
Section 2.5    Evidence of Indebtedness    28
Section 2.6    Conversions/Continuations    29
Section 2.7    Pro Rata Borrowings    30
Section 2.8    Interest    30
Section 2.9    Interest Periods    30
Section 2.10    Increased Costs, Illegality, etc.    31
Section 2.11    Compensation    33
Section 2.12    Change of Lending Office    33
Section 2.13    Replacement of Lenders    33
Section 2.14    Incremental Facility    34
Section 2.15    Defaulting Lenders    36
Section 3    Letters of Credit.    38
Section 3.1    Letters of Credit    38
Section 3.2    Letter of Credit Requests; Notices of Issuance    39
Section 3.3    Agreement to Repay Letter of Credit Drawings    39
Section 3.4    Letter of Credit Participations    40
Section 3.5    Increased Costs; Illegality    41
Section 4    Fees; Commitments.    42
Section 4.1    Fees    42
Section 4.2    Voluntary Reduction of Commitments    43
Section 4.3    Commitment Terminations    43
Section 5    Payments.    43
Section 5.1    Voluntary Prepayments    43
Section 5.2    Mandatory Prepayments.    44
Section 5.3    Method and Place of Payment    46
Section 5.4    Net Payments    46
Section 6    Conditions Precedent.    47
Section 6.1    Conditions Precedent to Closing Date    47
Section 6.2    Conditions Precedent to All Credit Events    51
Section 7    Representations and Warranties.    52
Section 7.1    Corporate Status; Compliance with Law    52



--------------------------------------------------------------------------------

Page



Section 7.2    Power and Authority    52
Section 7.3    No Violation    52
Section 7.4    Litigation    53
Section 7.5    Use of Proceeds; Margin Regulations    53
Section 7.6    Governmental Approvals    53
Section 7.7    Investment Company Act    53
Section 7.8    True and Complete Disclosure    53
Section 7.9    Financial Condition; Financial Statements    54
Section 7.10    Security Interests    54
Section 7.11    Tax Returns and Payments    55
Section 7.12    Compliance with ERISA    55
Section 7.13    Subsidiaries    55
Section 7.14    Intellectual Property    56
Section 7.15    Pollution and Other Regulations    56
Section 7.16    Properties    56
Section 7.17    Labor Matters    56
Section 7.18    No Default    57
Section 7.19    No Material Adverse Change    57
Section 7.20    Insurance    57
Section 7.21    Accounts    57
Section 7.22    Material Contracts    57
Section 7.23    Indebtedness to be Refinanced    57
Section 7.24    Foreign Assets Control    57
Section 7.25    Patriot Act    57
Section 7.26    [Intentionally Deleted.]    57
Section 7.27    Aircraft    57
Section 8    Affirmative Covenants    58
Section 8.1    Information Covenants    58
Section 8.2    Books, Records and Inspections    60
Section 8.3    Maintenance of Insurance    61
Section 8.4    Payment of Taxes    61
Section 8.5    Franchises    61
Section 8.6    Compliance with Contractual Obligations and Laws, Statutes,
etc.    62
Section 8.7    Maintain Property    62
Section 8.8    Environmental Laws    62
Section 8.9    Use of Proceeds    62
Section 8.10    Collateral Pool; Release of Aircraft; Additional
Guarantees    63
Section 8.11    Hedging Agreements    64
Section 8.12    Aircraft Appraisals    64
Section 8.13    Further Assurances    64
Section 9    Negative Covenants    65
Section 9.1    Changes in Business    65
Section 9.2    Consolidation, Merger, Sale of Assets, etc.    65
Section 9.3    Liens    65
Section 9.4    Indebtedness    66
Section 9.5    Advances, Investments and Loans    67
Section 9.6    Amendments to Documents, etc.    68

ii
LEGAL02/32478098v8

--------------------------------------------------------------------------------

Page

Section 9.7    Dividends, Restrictive Agreements.    68
Section 9.8    Transactions with Affiliates    69
Section 9.9    Sales and Leasebacks    70
Section 9.10    Changes in Fiscal Periods    70
Section 9.11    Activities of Holdings    70
Section 9.12    Fixed Charge Coverage Ratio    70
Section 9.13    Total Leverage Ratio    70
Section 9.14    Collateral to Loan Value Ratio    71
Section 10    Events of Default.    71
Section 10.1    Payments    71
Section 10.2    Representations etc.    71
Section 10.3    Covenants    71
Section 10.4    Default Under Other Agreements    71
Section 10.5    Bankruptcy, etc.    72
Section 10.6    ERISA    72
Section 10.7    Credit Documents    72
Section 10.8    Restraint of Business    73
Section 10.9    Loss of Authority    73
Section 10.10    Judgments    73
Section 10.11    Certified Air Carrier Status    73
Section 10.12    Change in Control    73
Section 10.13    Payments Subsequent to Declaration of Event of Default    74
Section 11    The Administrative Agent.    75
Section 11.1    Appointment    75
Section 11.2    Delegation of Duties    75
Section 11.3    Exculpatory Provisions    75
Section 11.4    Reliance by Administrative Agent    76
Section 11.5    Notice of Default    76
Section 11.6    Non-Reliance on Administrative Agent and Other Lenders    76
Section 11.7    Indemnification    77
Section 11.8    The Administrative Agent and Joint Lead Arrangers in their
Individual Capacity    77
Section 11.9    Successor Administrative Agent    77
Section 11.10    Withholding Tax    78
Section 11.11    Administrative Agent May File Proofs of Claim    78
Section 12    Miscellaneous.    79
Section 12.1    Payment of Expenses, etc.    79
Section 12.2    Right of Setoff    80
Section 12.3    Notices/Electronic Delivery of Information    80
Section 12.4    Benefit of Agreement    81
Section 12.5    No Waiver; Remedies Cumulative    83
Section 12.6    Payments Pro Rata    83
Section 12.7    Calculations; Computations    84
Section 12.8    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial    84
Section 12.9    Counterparts    85
Section 12.10    Effectiveness    85

iii
LEGAL02/32478098v8

--------------------------------------------------------------------------------

Page

Section 12.11    Headings    86
Section 12.12    Amendment or Waiver    86
Section 12.13    Survival    88
Section 12.14    Domicile of Loans    88
Section 12.15    USA Patriot Act    88
Section 12.16    Confidentiality    88
Section 12.17    Release of Liens and Guarantees    89
Section 12.18    Integration    89
Section 12.19    Acknowledgments    89
Section 12.20    Interest Rate Limitation    90
Section 12.21    Independence of Covenants    91
Section 12.22    No Advisory or Fiduciary Relationship    91



iv
LEGAL02/32478098v8

--------------------------------------------------------------------------------

ANNEXES:
1.1A    Commitments and Addresses
3.1    Existing Letters of Credit
7.3    No Violation
7.11    Taxes
7.13    Subsidiaries
7.15    Environmental Matters
7.20    Insurance
7.22    Material Contracts
8.10    Closing Date Collateral Pool
9.4(c)    Existing Indebtedness
9.5(d)    Existing Investments
9.8    Affiliate Transactions




EXHIBITS:
A    Form of Notice of Borrowing
B-1    Form of Term Note
B-2    Form of Revolving Note
C    Form of Assignment Agreement
D    Form of Letter of Credit Request
E    Form of Exemption Certificate
F-1    Form of Opinion of Vorys, Sater, Seymour and Pease LLP, counsel to
Holdings and its     Subsidiaries
F-2    Form of Opinion of W. Joseph Payne, Esq., General Counsel to Holdings,
and its Subsidiaries
F-3    Form of Opinion of Daugherty, Fowler, Peregrin, Haught & Jenson, P.C.,
special FAA counsel to Holdings and its Subsidiaries
F-4    Form of Opinion of Greenberg Traurig, P.A., special Florida counsel to
the Borrower and certain of the Guarantors
F-5    Form of Opinion of Jones Vargas, special Nevada counsel to Air Transport
International Limited Liability Company
G    Form of Closing Certificate
H    Form of Guarantee and Collateral Agreement
I    Form of Solvency Certificate
J    Form of Compliance Certificate





#PageNum#

--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of May 9, 2011, among CARGO AIRCRAFT MANAGEMENT,
INC., a Florida corporation (“Borrower”), AIR TRANSPORT SERVICES GROUP, INC., a
Delaware corporation (“Holdings”), the lending and other financial institutions
listed from time to time on Annex 1.1A hereto (each a “Lender” and,
collectively, the “Lenders”) and SUNTRUST BANK, as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, all
capitalized terms used herein and defined in Section 1 are used herein as so
defined.
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower (i) a term loan in the initial aggregate principal amount of
$150,000,000 and (ii) a revolving credit loan in the initial aggregate principal
amount of $175,000,000, in each case to provide funding for the purposes set
forth in Section 8.9;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
SECTION 1 DEFINITIONS AND RULES OF INTERPRETATION.
Section 1.1 Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires.
“Adjustment Date” shall be as defined in the Applicable Margin.
“Administrative Agent” shall have the meaning provided in the introductory
paragraph of this Agreement and shall include any successor to the
Administrative Agent appointed pursuant to Section 11.9.
“Affiliate” shall mean, as to any Person, (a) any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person or (b) any Person who is a director, officer, shareholder,
member or partner (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in the preceding clause (a). For purposes of this
definition, “control” of a Person shall mean the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
“Agreement” shall mean this Credit Agreement.
“Aircraft” shall mean all aircraft of the Borrower and/or its Affiliates now or
hereafter owned, leased or used in their business for the transportation of
passengers and/or cargo and all related components, parts and property used in
the operation of the aircraft which are attached to, connected with or located
on such aircraft (including, without limitation, all Engines installed on an
Aircraft, all galleys, seats, instruments, avionics, electronics, equipment,
parts, attachments, APUs and accessories).





--------------------------------------------------------------------------------






“Aircraft Appraisal” shall mean an appraisal of Holdings’ and its Subsidiaries
fleet of Boeing 757 and 767 Aircraft, as well as any other type of Aircraft that
the Borrower determines to include in the Collateral Pool, conducted by an
independent, third party appraiser acceptable to the Administrative Agent and in
form and substance reasonably satisfactory to the Administrative Agent. Except
as otherwise agreed between the Borrower and Administrative Agent from time to
time, the form and substance of all Aircraft Appraisals shall be consistent with
the Aircraft Appraisal prepared in anticipation of the Closing Date.
“Anticipated Reinvestment Amount” shall mean, with respect to any Reinvestment
Election, the amount specified in the Reinvestment Notice delivered by the
Borrower in connection therewith as the amount of the Net Cash Proceeds from the
related Asset Sale or Recovery Event that the Borrower intends to use to
purchase, construct, convert, improve or otherwise acquire Reinvestment Assets.
“Applicable Margin” shall mean, for each Type and Class of Loan, the rate per
annum set forth under the relevant column heading and opposite the relevant
category below:


Level
Total Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Margin for Base Rate Loans
Commitment Fee for Revolver
I
Greater than or equal to 2.50x
2.5%
1.5%
0.4%
II
Less than 2.50x but greater than or equal to 2.25x
2.375%
1.375%
0.375%
III
Less than 2.25x but greater than or equal to 2.00x
2.25%
1.25%
0.35%
IV
Less than 2.00x but greater than or equal to 1.75x
2%
1%
0.3%
V
Less than 1.75x but greater than or equal to 1.50x
1.875%
0.875%
0.275%
VI
Less than 1.50x but greater than or equal to 1.25x
1.75%
0.75%
0.25%
VII
Less than 1.25x but greater than or equal to 1.00x
1.625%
0.625%
0.225%


2

--------------------------------------------------------------------------------






Level
Total Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Margin for Base Rate Loans
Commitment Fee for Revolver
VIII
Less than 1.00x
1.5%
0.5%
0.2%





For the purposes hereof, changes in the Applicable Margin resulting from changes
in the Total Leverage Ratio shall become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which financial statements
are delivered to the Lenders pursuant to Section 8.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph; provided, that
the foregoing is subject in all events to the last paragraph of Section 8.1 (c).
If any financial statements referred to above are not delivered within the time
periods specified in , then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the table above shall apply. Each determination of the
Total Leverage Ratio pursuant to the above table shall be made in a manner
consistent with the determination thereof pursuant to Section 9.13.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the third Business Day after the Borrower delivers the required financial
statements under Section 8.1 for the Fiscal Quarter ending June 30, 2011 shall
be at Level IV.
“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“APU” shall mean any auxiliary power unit currently installed on any Aircraft,
together with any and all parts incorporated in or installed on or attached to
any such auxiliary power unit and any and all parts removed therefrom so long as
title thereto shall remain vested in Holdings or its Subsidiaries after removal
from any such auxiliary power unit. 
“Asset Sale” shall mean the sale, transfer or other disposition by any Credit
Party of any asset or property constituting Collateral to any Person other than
such Credit Party.
“Authorized Officer” shall mean, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.
“Aviation Authority” shall mean, with respect to any Aircraft or Engine, the FAA
or (if the jurisdiction of registration of such Aircraft or Engine ceases to be
the United States of America) the authority and/or Governmental Authority which,
under the laws of the jurisdiction of registration, from time to time (i) has
control or supervision of civil aviation, or (ii) has jurisdiction over
registration, airworthiness or operation of such Aircraft or Engine.
“Bankruptcy Code” shall have the meaning provided in Section 10.5.
“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½

3

--------------------------------------------------------------------------------




of 1% per annum and (c) the Eurodollar Rate determined on a daily basis for an
Interest Period of 1 month plus 1.00%. For purposes hereof: “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in
Atlanta, Georgia, and “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
“Base Rate Loans” shall mean Loans the rate of interest applicable to which is
based upon the Base Rate.
“Borrower” shall have the meaning provided in the introductory paragraph of this
Agreement.
“Borrowing” shall mean the incurrence of one Type of Loan pursuant to a single
Facility by the Borrower from all of the Lenders having Commitments with respect
to such Facility on a pro rata basis on a given date (or resulting from
conversions on a given date), having in the case of Eurodollar Rate Loans the
same Interest Period; provided that Base Rate Loans incurred pursuant to Section
2.10(b) shall be considered part of any related Borrowing of Eurodollar Rate
Loans.
“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in Atlanta, Georgia or the City of New York a legal holiday or a day on which
banking institutions are authorized by law or other governmental actions to
close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Rate Loans, any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the interbank Eurodollar
market.
“CMI Service Agreement” shall mean the Air Transportation Services Agreement,
effective as of March 31, 2010 between DHL Network Operations (USA), Inc. and
ABX Air, Inc.
“Cape Town Convention” shall mean the Convention on International Interests in
Mobile Equipment, and its Protocol on Matters Specific to Aircraft Equipment.
“Capital Expenditures” shall mean, for any period, expenditures (including the
aggregate amount of Capitalized Lease Obligations required to be paid during
such period) incurred by any Person to acquire or construct fixed assets, plant
and equipment (including renewals, improvements, replacements, and Maintenance
Capital Expenditures) during such period, which would be required to be
capitalized on the balance sheet of such Person in accordance with GAAP;

4

--------------------------------------------------------------------------------




provided, however, that non-refundable deposits made in respect of any such
expenditures shall in any event be deemed to be Capital Expenditures.
“Capital Lease” as applied to any Person shall mean any lease of (or arrangement
conveying the right to use) any property (whether real, personal or mixed) by
that Person as lessee which, in conformity with GAAP (subject to changes in GAAP
as provided in Section 12.7), is classified and accounted for as a capital lease
on the balance sheet of that Person.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of Holdings and its Subsidiaries, in each case, taken at the amount thereof
accounted for as liabilities in accordance with GAAP.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars (in amounts, unless otherwise specified herein,
equal to 100% of such obligations), with a depository institution, and pursuant
to documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
“Cash Equivalents” shall mean (i) direct obligations of the United States or any
agency thereof with the full faith and credit of the United States government,
or obligations guaranteed by the United States government or any agency thereof
with the full faith and credit of the United States government, and for Foreign
Subsidiaries, direct obligations of the government of the country in which such
Foreign Subsidiary is located or any agency thereof with the full faith and
credit of the United States government, or obligations guaranteed by such
foreign government or any agency thereof with the full faith and credit of the
United States government, (ii) time deposits, including certificates of deposit,
repurchase agreements, bankers acceptances and Eurodollar time deposits issued
by any office of any bank or trust company, provided in each case that such
investment matures within one year from the date of acquisition thereof, (iii)
demand deposits made in the Ordinary Course of Business, (iv) commercial paper
rated in either of the two highest grades by a nationally recognized credit
rating agency, (v) money market funds whose investments consist substantially of
the foregoing, and (vi) any security rated at least A3 by Moody’s or A- by
Standard & Poor’s with a maximum maturity of 18 months and an average maturity
for all such securities of not more than 12 months.
“Cash Proceeds” shall mean, with respect to any Asset Sale or any Recovery
Event, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise issued in connection with such Asset Sale or
Recovery Event, other than the portion of such deferred payment constituting
interest, but only as and when so received) received by any Credit Party from
such Asset Sale or Recovery Event.
“Certified Air Carrier” shall mean, as to any Person, an air carrier holding a
certificate issued by the FAA pursuant to Section 44705 of Title 49 of the
United States Code or any other Federal aviation laws.

5

--------------------------------------------------------------------------------






“Change in Control” shall mean, at any time, (i) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended (the “1934 Act”)) (a) shall have acquired, directly or indirectly,
beneficial or record ownership (within the meaning of Rule 13d-3 under the 1934
Act) of 30% or more on a fully diluted basis of the total voting power
represented by the Capital Stock of Holdings or (b) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of Holdings (other than pursuant to
proxies solicited by the board of directors of Holdings in connection with an
election of directors); (ii) Holdings shall cease to beneficially own (as
defined in Rule 13d-3 under the 1934 Act) 100% on a fully diluted basis of the
Capital Stock of the Borrower; or (iii) the majority of the seats (other than
vacant seats) on the board of directors of Holdings cease to be occupied by
individuals who are Incumbent Directors (as defined below). For purposes of this
definition, an “Incumbent Director” is any individual who was a member of the
board of directors of Holdings on the Closing Date; provided, however, that any
individual who becomes a director of Holdings subsequent to the Closing Date
whose election or nomination for election by the Company’s stockholders, is
approved by a vote of at least a majority of the directors then comprising
Incumbent Directors, shall be considered an Incumbent Director.
“Change in Law” the adoption or effectiveness of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender or its holding company with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.
“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.
“Closing Date” shall have the meaning provided in Section 12.10.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.
“Collateral” shall mean the Aircraft of the Credit Parties included in the
Collateral Pool, upon which a Lien is purported to be created by any Security
Document.
“Collateral Pool” shall consist of each Qualified Aircraft admitted to the
Collateral Pool pursuant to Section 8.10(a) or (b). An Aircraft shall be
excluded from the determinations of the Collateral Pool (a) at any time such
Aircraft ceases to be a Qualified Aircraft or (b) the Administrative Agent shall
cease to hold a valid, perfected and first priority Lien in such Aircraft.

6

--------------------------------------------------------------------------------






“Collateral to Loan Value Ratio” shall mean, at any time of determination, the
ratio of (a) the aggregate appraised value of the Qualified Aircraft included in
the Collateral Pool, as reasonably determined by the Administrative Agent by
reference to the most recent Aircraft Appraisal delivered to the Administrative
Agent to (b) the sum of (i) the Revolving Credit Commitments of all Lenders at
the time of determination plus (ii) the outstanding principal amount of the Term
Loans at the time of determination.
“Commitment” shall mean, with respect to each Lender, such Lender’s Term
Commitment and Revolving Commitment.
“Commitment Fee for Revolver” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate for Revolver” shall mean 0.30% per annum; provided that
commencing with the date of delivery of financial statements pursuant to Section
8.1(b) for the Fiscal Quarter of Holdings ended June 30, 2011, the Commitment
Fee Rate for Revolver shall be calculated in accordance with the Applicable
Margin.
“Compliance Certificate” shall have the meaning provided in Section 8.1(c).
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated April 14, 2011, with respect to the Facilities.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income of
such Person for such period plus, without duplication and to the extent
reflected as a deduction in the statement of such Consolidated Net Income for
such period, the sum of (i) total income tax expense during such period, plus
(ii) Consolidated Interest Expense during such period, plus (iii) depreciation
and amortization expense, plus (iv) amortization of intangibles (including, but
not limited to, goodwill), plus (v) any non-recurring expenses incurred in
connection with the closing of this Agreement, plus (vi) any extraordinary
expenses or losses, and (vii) minus any extraordinary income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains or losses on
the sales of assets outside of the Ordinary Course of Business).
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Interest Expense to the extent paid
in cash during such period, (ii) scheduled payments of principal on Consolidated
Total Debt during such period (excluding the Refinancing and excluding any
voluntary prepayment made pursuant to Section 5.1) and (iii) Dividends paid
during such period.
“Consolidated Interest Expense” shall mean, for any period, total interest
expense determined in accordance with GAAP (including that attributable to
Capital Leases in accordance with GAAP) of Holdings and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Holdings and
its Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing.
“Consolidated Net Income” shall mean for any period, the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting

7

--------------------------------------------------------------------------------




period determined in conformity with GAAP, provided that there shall be excluded
(i) the income (or loss) of any Person in which any other Person has a joint
interest, in each case except to the extent of the amount of dividends or other
distributions actually received by Holdings or any of its Subsidiaries from such
Person during such period, (ii) the income of any Subsidiary of Holdings (other
than a Credit Party) to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary and (iii) the income statement effect of FASB 52 foreign
currency gains and losses.
“Consolidated Total Debt” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Holdings and its Subsidiaries determined
on a consolidated basis in accordance with GAAP.
“Contingent Obligations” shall mean as to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit) to induce
the creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the Ordinary Course of Business. The amount of any
Contingent Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Contingent Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Contingent Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Contractual Obligation” shall mean, as to any Person, any provision of any
Capital Stock issued by such Person or of any agreement, lease, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.
“Credit Documents” shall mean this Agreement, the Notes and the Security
Documents.
“Credit Event” shall mean and include the making of a Loan or the issuance of a
Letter of Credit.

8

--------------------------------------------------------------------------------






“Credit Party” shall mean the Borrower, Holdings and each Subsidiary Guarantor.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Revolving Loan, make a payment to the Issuing Bank in
respect of a Letter of Credit (including failure to make a payment in respect of
an LC Disbursement) and/or make a payment to the Swingline Lender in respect of
a Swingline Loan (each a “funding obligation”) unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
or the making of such payment (each of which conditions precedent, together with
any applicable default, shall be specifically identified in such writing) has
not been satisfied, (ii) such Lender has notified the Administrative Agent, or
has stated publicly, that it will not comply with any such funding obligation
hereunder or has defaulted on its funding obligations under any other loan
agreement, credit agreement or similar or other financing agreement and such
default is related to a Lender Insolvency Event with respect to such Lender,
unless such Lender’s failure is based on such Lender’s reasonable and good faith
determination that the conditions precedent to funding such obligation have not
been satisfied and such Lender has notified the Administrative Agent in writing
of the same, (iii) such Lender has, for three or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (iii) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender. The Administrative Agent
will promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
“DHL Note” shall mean that certain Amended and Restated First Non-Negotiable
Promissory Note, dated May 8, 2009, issued by ABX to DHL Network Operations
(USA), Inc. in the original principal amount of $31,000,000.
“Dividends” shall have the meaning provided in Section 9.7.
“Dollars” and “$” shall mean dollars in lawful currency of the United States.
“Domestic Subsidiary” shall mean each Subsidiary of Holdings other than a
Foreign Subsidiary.
“DOT” shall mean the United States Department of Transportation, and any
successor or replacement Governmental Authority having the same or similar
authority and responsibilities.
“Engines” shall mean goods of Holdings or its Subsidiaries consisting of
aircraft engines having 1750 pounds of thrust or 550 or more rated takeoff
horsepower which are owned by Holdings or its Subsidiaries and used in
connection with the operation of their Aircraft, whether now owned or hereafter
acquired and wherever located, and all related components, parts and other
property used in the operation of the aircraft engines which are incorporated
into such aircraft engines.

9

--------------------------------------------------------------------------------






“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued, or any written approval given, under
any such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising from alleged injury or threat of injury to health,
safety or the environment, in each case in this clause (b) resulting from
Hazardous Materials.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law in each
case as amended, including any judicial or administrative order, consent decree
or judgment, relating to the environment, or the use, generation, release or
disposal of, or exposure to, Hazardous Materials, including, without limitation,
the Comprehensive Environmental Response Compensation, and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §6901 et. seq.; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C.
§ 2701 et seq. and any applicable state and local or foreign counterparts or
equivalents.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the Closing Date and any subsequent
provisions of ERISA, amendatory thereof, supplemental thereto or substituted
therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with a Credit Party or a Subsidiary of a Credit Party would be
deemed to be a “single employer” within the meaning of Section 414 of the Code.
“ERISA Event” shall mean any of the following: (a) the occurrence of a
Reportable Event; (b) the failure of any Credit Party or an ERISA Affiliate to
make required contributions when due to a Multiemployer Plan or Plan or an
application has been made, or is reasonably likely to be made, to the Secretary
of the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; (c) a
Plan which has an Unfunded Current Liability has been or is likely to be
terminated; (d) that a Plan has an Unfunded Current Liability and there is a
failure to make a required contribution, which gives rise to a lien under ERISA
or the Code; (e) proceedings are reasonably likely to be or have been instituted
to terminate a Plan which has an Unfunded Current Liability or to appoint a
trustee to administer a Plan; (f) that a proceeding has been instituted pursuant
to Section 515 of ERISA to collect a delinquent contribution to a Plan; (g)
Holdings, any Subsidiary of Holdings or any ERISA Affiliate has incurred, or is
reasonably likely to incur, any material liability (including any indirect,
contingent or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 4062, 4063, 4064 or 4069 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409, 502(1) or 502(i) of ERISA, or to or on account of the withdrawal
from a Multiemployer Plan pursuant to Section 4201, 4204 or 4212 of ERISA; (h)
Holdings, any Subsidiary of Holdings, or any ERISA Affiliate receives any
notice, or a Multiemployer Plan has received from Holdings, any

10

--------------------------------------------------------------------------------




Subsidiary of Holdings or any ERISA Affiliate any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; or (i) a determination that a Plan is, or is reasonably
expected to be, in “at-risk” status (within the meaning of Section 430 of the
Code or Section 303 ERISA).
“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Rate Loan, the aggregate (without duplication) of the rates
(expressed as a decimal) of the maximum reserve requirements in effect on such
day (including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) maintained by a member bank of such
System.
“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Rate Loan, the rate per annum (rounded upward,
if necessary, to the nearest 1/100 of 1%) determined on the basis of the rate
for deposits in Dollars for a period equal to such Interest Period commencing on
the first day of such Interest Period appearing on Reuters Screen LIBOR01 Page
(or any successor page) as of 11:00 a.m., London, England time, two Business
Days prior to the beginning of such Interest Period. In the event that such rate
does not appear on Reuters Screen LIBOR01 Page (or any successor page) (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 a.m., two
Business Days prior to the beginning of such Interest Period in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations in respect of its Eurodollar Rate Loans are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of its Eurodollar
Rate Loan to be outstanding during such Interest Period.
“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate
1.00 – Eurocurrency Reserve Requirements



“Eurodollar Rate Loan” shall mean a Loan based on the Eurodollar Rate.
“Event of Default” shall have the meaning provided in Section 10.
“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
December 31, 2007 by and among ABX Air, Inc. and Cargo Holdings International,
Inc., as the Borrowers, SunTrust Bank as administrative agent and the lenders
from time to time party thereto.
“Existing Indebtedness” shall have the meaning provided in Section 9.4(c).

11

--------------------------------------------------------------------------------






“FAA” shall mean the Federal Aviation Administration of the United States
Department of Transportation, and any successor or replacement Governmental
Authority having the same or similar authority and responsibilities.
“Facility” shall mean any of the credit facilities established under this
Agreement, i.e., the Term Facility or the Revolving Facility.
“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the chief financial
officer or Board of Directors (or similar governing body) of the Person required
to make such determination.
“FARs” shall mean the Federal Aviation Regulations and any Special Federal
Aviation Regulations (Title 14 C.F.R. Part 1 et seq.), together with all
successor regulations thereto.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“Final Maturity Date” shall mean the collective reference to the Term Facility
Final Maturity Date and the Revolving Facility Final Maturity Date.
“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.
“Fiscal Year” shall mean the fiscal year of Holdings and its Subsidiaries ending
on December 31 of each calendar year.
“Fixed Charge Coverage Ratio” shall mean the ratio as of the last day of any
Fiscal Quarter of (a) (i) Consolidated EBITDA of Holdings and its Subsidiaries
for the Test Period of determination minus (ii) Maintenance Capital Expenditures
of Holdings and its Subsidiaries made during such Test Period minus (iii) income
taxes paid by Holdings and its Subsidiaries in cash during such period to (b)
Consolidated Fixed Charges of Holdings and its Subsidiaries for such Test
Period.
“Foreign Subsidiary” shall mean each Subsidiary of Holdings (other than the
Borrower) incorporated or organized, and doing business, in a jurisdiction other
than the United States, the District of Columbia or any state or territory
thereof.
“Fronting Fee” shall have the meaning provided in Section 4.1(c).
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession, as in effect from time to time; it being
understood and agreed that determinations in accordance with GAAP for purposes
of Section 9, including defined terms as used therein, are subject (to the
extent provided therein) to Section 12.7.
“Governmental Authority” shall mean any nation or government (whether foreign or
domestic), any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

12

--------------------------------------------------------------------------------






“Guarantee and Collateral Agreement” shall have the meaning set forth in Section
6.1(g)(i).
“Guaranties” shall mean the guaranties provided by Holdings and the Subsidiary
Guarantors pursuant to the Guarantee and Collateral Agreement, and “Guaranty”
shall mean the guaranty provided by any one of the Guarantors pursuant to the
Guarantee and Collateral Agreement.
“Guarantor” shall mean each of Holdings and the Subsidiary Guarantors.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment containing
polychlorinated biphenyls, and radon gas and (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law.
“Hedge Agreements” shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction.
“Holdings” shall have the meaning provided in the introductory paragraph of this
Agreement.
“ICA” shall have the meaning provided in Section 7.7.
“Incremental Commitments” shall have the meaning provided in Section 2.14(a).
“Incremental Commitments Effective Date” shall have the meaning provided in
Section 2.14(d).
“Incremental Facility Amendment” shall have the meaning provided in Section
2.14(c).
“Incremental Lender” shall have the meaning provided in Section 2.14(c).
“Incremental Revolving Commitment” shall have the meaning provided in Section
2.14(a).
“Incremental Revolving Lender” shall have the meaning provided in Section
2.14(e).
“Incremental Term Commitment” shall have the meaning provided in Section
2.14(a).
“Incremental Term Loan Tranche” shall have the meaning provided in Section
2.14(b).
“Incremental Term Loans” shall have the meaning provided in Section 2.14(b).

13

--------------------------------------------------------------------------------






“Indebtedness” of any Person shall mean without duplication (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the Ordinary Course of Business of such Person; provided, that trade
payables overdue by more than 120 days shall be included in this definition) and
all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all Capitalized Lease Obligations of such Person,
(e) all obligations, contingent or otherwise, of such Person as an account party
to reimburse any bank or other Person under acceptance, letter of credit or
similar facilities, (f) all obligations of such Person to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person other
than such repurchases from present or former directors, officers or employees
made pursuant to stock option agreements, (g) all Contingent Obligations of such
Person, (h) off-balance sheet liability retained in connection with asset
securitization programs, “synthetic leases” (meaning any lease of goods or other
property, whether real or personal, which is treated as an operating lease under
GAAP and as a loan or financing for U.S. income tax purposes), sale and
leaseback transactions or other similar obligations arising with respect to any
other transaction but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries, (i) every obligation of any
other third Person secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or other assets (including, without limitation, accounts and contract rights) of
such Person, even though such Person has not assumed or become liable for the
payment or performance of such obligation and (j) all obligations of such Person
in respect of Hedge Agreements (after giving effect to any applicable netting
provisions under such Hedge Agreement); for the avoidance of doubt, clause (j)
shall not include any underlying notional amounts. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (1) any obligation under clause (i) shall be the
lesser of (i) the amount of the applicable obligation and (ii) the Fair Market
Value of the property to which such obligation relates, (2) any Indebtedness,
issued at a price that is less than the principal amount at maturity thereof,
shall be the accreted value at such time of determination, (3) any Capitalized
Lease Obligation shall be the amount that is required to be capitalized in
accordance with GAAP, (4) any “synthetic lease” under clause (h) shall be the
stipulated loss value, termination value or other equivalent amount, (5) any
Hedge Agreement shall be the maximum amount of any termination or loss payment
required to be paid by such Person if such agreement were, at the time of
determination, to be terminated by reason of any event of default or early
termination event thereunder, whether or not such event of default or early
termination event has in fact occurred, and (6) any Contingent Obligation shall
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty or other contingent obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder).
“Interest Period” with respect to any Loan shall mean the interest period
applicable thereto, as determined pursuant to Section 2.9.

14

--------------------------------------------------------------------------------






“Investment” shall mean (i) any direct or indirect purchase or other acquisition
of, or of a beneficial interest in, any Capital Stock of any other Person;
(ii) any direct or indirect purchase or other acquisition (in one transaction or
in a series of transactions) of all or substantially all the assets or property
of another Person or assets consisting of a business unit, line of business or
division of such Person; (iii) any direct or indirect loan, advance or capital
contribution to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the Ordinary Course of Business; and (iv) any
direct or indirect guaranty of Indebtedness of any other Person. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write‑ups, write‑downs or write‑offs with respect to such Investment.
“Joint Lead Arrangers” shall mean each of SunTrust Robinson Humphrey, Inc.,
Regions Capital Markets, a division of Regions Bank and J.P. Morgan Securities
LLC in their capacities as Joint Lead Arrangers and Joint Bookrunners.
“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of ground
or land.
“Lender” shall have the meaning provided in the introductory paragraph of this
Agreement.
“Lender Affiliate” shall mean (a) any Affiliate of any Lender, (b) any Person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or its
Parent Company by a Governmental Authority.
“Letter of Credit” shall have the meaning provided in Section 3.1.
“Letter of Credit Exposure” shall mean, with respect to any Lender, such
Lender’s Revolving Percentage of all Letter of Credit Outstandings at such time.
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

15

--------------------------------------------------------------------------------






“Letter of Credit Issuer” shall mean and include SunTrust Bank.
“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.
“Letter of Credit Request” shall have the meaning provided in Section 3.2.
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).
“Loan” shall have the meaning provided in Section 2.1.
“Maintenance Capital Expenditures” shall mean, for any period, expenditures
incurred by any Person to repair or maintain fixed assets, plant and equipment
during such period, which would be required to be capitalized on the balance
sheet of such Person in accordance with GAAP.
“Maintenance Requirements” shall mean, with respect to any Aircraft, Engine or
APU, all compliance requirements set forth in or under (i) all mandatory service
bulletins issued, supplied, or available by or through the manufacturer thereof,
(ii) all applicable airworthiness directives issued by the Aviation Authority
with respect thereto and (iii) the Aviation Authority approved maintenance
program with respect thereto.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).
“Material Adverse Effect” shall mean a material adverse effect on and/or
material adverse developments (including, without limitation, any adverse
determination in any litigation, arbitration or governmental investigation or
proceeding) with respect to (i) the business operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings and its Subsidiaries
taken as a whole; (ii) a significant portion of the industry or business segment
in which Holdings and/or its Subsidiaries operate or rely upon if such effect or
development is reasonably likely to have a material adverse effect on Holdings
and its Subsidiaries taken as a whole; (iii) the ability of any Credit Party to
fully and timely perform its Obligations; (iv) the legality, validity, binding
effect or enforceability against a Credit Party of a Credit Document to which it
is a party; or (v) the rights, remedies and benefits available to, or conferred
upon, the Administrative Agent, any Lender or any Secured Party under any Credit
Document.
“Material Agreement Default” shall mean, any event or condition that, with the
giving of notice, the lapse of time, the occurrence of any event or condition or
the failure to meet any standard or condition, or any of the foregoing together,
could be or become a default or event of default under any Material Contract
(including, without limitation, the CMI Service Agreement).
“Material Contract” shall mean any contract or other arrangement to which
Holdings or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew would
reasonably be expected to have a Material Adverse Effect.
“Maximum Rate” shall have the meaning provided in Section 12.20.

16

--------------------------------------------------------------------------------






“Minimum Borrowing Amount” shall mean (i) for Base Rate Loans, $100,000 or a
whole multiple of $100,000 in excess thereof and (ii) for Eurodollar Rate Loans,
$500,000 or a whole multiple of $100,000 in excess thereof.
“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA or Section 4001(a)(3) of ERISA.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Credit Document) which
prohibits or purports to prohibit the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning or having an ownership
interest in, such asset.
“Net Cash Proceeds” shall mean, with respect to any Asset Sale or Recovery
Event, the Cash Proceeds resulting therefrom net of expenses of sale or recovery
(including, without limitation, reasonable and documented attorneys’,
accountants’, other advisors’ and banking and investment banking fees, and all
taxes paid or reasonably estimated to be payable, as a consequence of such Asset
Sale or Recovery Event and the payment of principal and interest of Indebtedness
secured by the asset which is the subject of the Asset Sale or Recovery Event
and required to be, and which is, repaid under the terms thereof as a result of
such Asset Sale or Recovery Event (other than any Lien in favor of the
Administrative Agent for the benefit of the Lenders)).
“Non-Consenting Lender” shall mean any Lender which has not consented to any
proposed amendment, modification, waiver or termination of the Credit Documents
pursuant to Section 12.12 requiring the consent of all affected Lenders in
respect of which the consent of the Required Lenders is obtained.
“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.
“Notes” shall be a collective reference to any promissory notes evidencing the
Loans.
“Notice of Borrowing” shall have the meaning provided in Section 2.3.
“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.6.
“Notice Office” shall mean the office of the Administrative Agent at 303
Peachtree Street, 25th Floor, Atlanta, Georgia 30308, Attn: Agency Services or
such other office as the Administrative Agent may designate to the Borrower from
time to time.
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Hedge Agreements, any Lender Affiliate), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under or pursuant to this Agreement, any
other Credit Document, the Letters of Credit or any Specified Hedge Agreement
whether on account of principal, interest, Reimbursement Obligations, fees,
indemnities, costs,

17

--------------------------------------------------------------------------------






expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“OFAC” shall mean U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.
“Operational Control” shall mean the exercise of authority over initiating,
conducting or terminating a particular flight of an Aircraft.
“Ordinary Course of Business” shall mean, with respect to any Person, the
ordinary course of business consistent with past practices of such Person.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning provided in Section 3.4(a).
“Payment Office” shall mean the office of the Administrative Agent at SunTrust
Bank, 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other office
as the Administrative Agent may designate to the Borrower from time to time.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Liens” shall mean all Liens permitted pursuant to Section 9.3.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
“Plan” shall mean any single-employer plan as defined in Section 4001 of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of) a Credit Party, a Subsidiary of a Credit Party or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which a Credit Party, a Subsidiary of a Credit Party or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.
“Qualified Aircraft” means an Aircraft which satisfies all of the following
requirements: (a) such Aircraft is 100% owned by the Borrower and/or a
Guarantor; (b) such Aircraft is in compliance with all applicable Requirements
of Law; (c) such Aircraft is duly registered with the FAA or applicable Aviation
Authority; (d) the Borrower or the applicable Guarantor has obtained all
licenses, permits, authorizations, approvals and authority from the FAA, the
DOT, the TSA and each other applicable Governmental Authority necessary to
conduct its business as presently conducted, including, without limitation, a
certificate of airworthiness issued by the FAA or other Aviation Authority
covering such Aircraft; (e) the Borrower or the applicable Guarantor operates
and maintains, or causes to be operated and maintained, such Aircraft, in all
material respects, in a safe, skilled and competent manner and in accordance
with all applicable Requirements of Law, including, without limitation, noise,
environmental and emission standards and requirements, and including those of
the FAA, the DOT, the TSA and the airports served, and, except for Aircraft and
flights that are the subject of a dry lease or interchange arrangement, has
Operational Control of such Aircraft

18

--------------------------------------------------------------------------------




and provides qualified flight crews for each flight made by such Aircraft in
accordance with all applicable Requirements of Law; and (f) such Aircraft is not
subject to (i) any Lien (other than a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties) or (ii) a Negative Pledge.
“Qualified Aircraft to Loan Value Ratio” shall mean, at any time of
determination, the ratio of (a) the aggregate appraised value of all Qualified
Aircraft (without regard to whether such Qualified Aircraft are included in the
Collateral Pool), as reasonably determined by the Administrative Agent by
reference to the most recent Aircraft Appraisal delivered to the Administrative
Agent to (b) the sum of (i) the Revolving Commitments of all Lenders at the time
of determination plus (ii) the outstanding principal amount of the Term Loans at
the time of determination.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Records” shall mean any and all logs, manuals, certificates and data and
inspection, modification, maintenance, engineering, technical, and overhaul
records (whether in written or electronic form) with respect to any Aircraft
required to be maintained by the Aviation Authority.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of Holdings and/or any of its Subsidiaries constituting Collateral.
“Refinancing” shall mean the payment in full of all obligations, and termination
of all commitments, under the Existing Credit Agreement.
“Register” shall have the meaning set forth in Section 12.4(c).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to for amounts drawn under Letters of
Credit.
“Reinvestment Assets” shall mean any replacement assets of a like kind to those
assets subject to the Asset Sale or Recovery Event giving rise to a Reinvestment
Election; provided, however, that (i) such replacement assets shall be employed
in the business of, and be owned by, Holdings and/or its Subsidiaries and (ii)
such replacement assets shall not be subject to any Liens.
“Reinvestment Election” shall have the meaning provided in Section 5.2(a)(iii).
“Reinvestment Notice” shall mean a written notice signed by an Authorized
Officer of the Borrower stating that the Borrower, in good faith, intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to purchase, construct or otherwise acquire Reinvestment
Assets as provided in Section 5.2(a)(iii).
“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Election, the amount, if any, on the Reinvestment Prepayment Date relating
thereto by which (a) the Anticipated Reinvestment Amount in respect of such
Reinvestment Election exceeds (b) the

19

--------------------------------------------------------------------------------




aggregate amount thereof expended by the Borrower and its Subsidiaries to
acquire Reinvestment Assets as provided in Section 5.2(a)(iii).
“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Election, the earliest of (i) the date on which a Default or Event of Default
occurs following any such Reinvestment Election, (ii) the date occurring 180
days after such Reinvestment Election if the related reinvestment in
Reinvestment Assets has not been completed by such date and (iii) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, proceed with the purchase, construction or other acquisition of Reinvestment
Assets with the related Anticipated Reinvestment Amount.
“Reinvestment Test” shall be satisfied if no Default or Event of Default then
exists.
“Relief Fund” shall mean ABX Air Employee Catastrophic Relief Fund, an Ohio
non-profit corporation.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30-day notice requirement has not been
waived by the PBGC.
“Required Lenders” shall mean Non-Defaulting Lenders whose outstanding Term
Loans and Revolving Commitments (or, if after the Total Revolving Commitment has
been terminated, Total Revolving Extensions of Credit) constitute at least a
majority of the sum of (i) the total outstanding Term Loans of Non-Defaulting
Lenders and (ii) the Total Revolving Commitment less the aggregate Revolving
Commitments of Defaulting Lenders (or, if after the Total Revolving Commitment
has been terminated, the Total Revolving Extensions of Credit of Non-Defaulting
Lenders).
“Requirement of Law” shall mean, as to any Person or Aircraft, the Certificate
of Incorporation and By-Laws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject, including, with respect to any Aircraft, the
airworthiness certificate issued with respect to such Aircraft, the Cape Town
Convention, all FARs and special FARs, or the equivalent issued by an applicable
Aviation Authority other than the FAA, and airworthiness directives applicable
to such Aircraft.
“Revolving Commitment” shall mean, with respect to each Lender, (x) the amount
set forth opposite such Lender’s name in Annex 1.1A hereto directly below the
column entitled “Revolving Commitment”, as the same may be reduced from time to
time pursuant to Section 4.2, Section 4.3 and/or Section 10 or (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 12.4.
“Revolving Commitment Increase” has the meaning given such term in Section 2.14.

20

--------------------------------------------------------------------------------






“Revolving Extensions of Credit” shall mean as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the Letter of Credit Outstandings then outstanding and
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
“Revolving Facility” shall mean the Facility evidenced by the Total Revolving
Commitment.
“Revolving Facility Final Maturity Date” shall mean the date which is the fifth
(5th) anniversary of the Closing Date or, if earlier, the date on which the
Revolving Commitments are terminated pursuant to Section 10 hereof.
“Revolving Lender” shall mean each Lender that has a Revolving Commitment or
that holds Revolving Loans.
“Revolving Loan” shall have the meaning provided in Section 2.1(b).
“Revolving Percentage” shall mean at any time for each Lender with a Revolving
Commitment, the percentage obtained by dividing such Lender’s Revolving
Commitment by the Total Revolving Commitment or, at any time after the Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate amount of the Total Revolving Extensions of Credit
then outstanding.
“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
“Sanctioned Person” shall mean a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.
“SEC” shall have the meaning provided in Section 8.1(j).
“Secured Parties” shall have the meaning provided in the Security Documents.
“Security Documents” shall mean the Guarantee and Collateral Agreement and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Credit Party under any Credit Document.
“Specified Hedge Agreement” shall mean any Hedge Agreement entered into by any
Credit Party and any Lender or Lender Affiliate.
“Standard & Poor’s” shall mean Standard & Poor’s Rating Services, a division of
The McGraw-Hill Companies, Inc., and its successors.
“Stated Amount” of each Letter of Credit shall mean the maximum available to be
drawn thereunder (regardless of whether any conditions for drawing could then be
met).

21

--------------------------------------------------------------------------------






“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of Holdings.
“Subsidiary Guarantor” shall mean any Domestic Subsidiary of Holdings (other
than the Borrower) which is a party to the Guarantee and Collateral Agreement;
provided that the Relief Fund shall not be a Subsidiary Guarantor.
“Swingline Commitment” shall mean $5,000,000.
“Swingline Expiry Date” shall mean the date which is one Business Day prior to
the Revolving Facility Final Maturity Date.
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Mandatory Borrowing or to purchase a participation in accordance with
Section 2.1(c), which shall equal such Lender’s Revolving Percentage of all
outstanding Swingline Loans.
“Swingline Facility” shall mean the Facility evidenced by the Swingline
Commitment.
“Swingline Lender” shall mean SunTrust Bank.
“Swingline Loan” shall have the meaning provided in Section 2.1(c).
“Taxes” mean present or future taxes, levies, imposts, duties, fees, assessments
or other charges of whatever nature now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein and all
interest, penalties or similar liabilities with respect thereto, provided,
however, that Taxes shall exclude (i) any tax imposed on or measured by the net
income (or any franchise tax based on such net income) of such recipient
pursuant to the laws of the United States or of the jurisdiction (or any
political subdivision or taxing authority thereof or therein) under which such
recipient is organized or in which the principal office or applicable lending
office of such recipient is located and (ii) any amounts due by reason of the
failure of a Lender to comply with its obligations under sections 1271-1474 of
the Code.
“Term Commitment” shall mean, with respect to each Lender, the amount set forth
opposite such Lender’s name in Annex 1.1A hereto directly below the column
entitled “Term Loan Commitment”, pursuant to which such Lenders made Term Loans
on the Closing Date.
“Term Facility” shall mean the Facility evidenced by the Term Commitments.
“Term Facility Final Maturity Date” shall mean the date which is the fifth (5th)
anniversary of the Closing Date or, if earlier, the date on which the Term Loans
are declared immediately due and payable pursuant to Section 10 hereof.

22

--------------------------------------------------------------------------------






“Term Loan” shall have the meaning provided in Section 2.1(a).
“Term Loan Scheduled Repayment” shall have the meaning provided in Section
5.2(a)(ii).
“Test Period” shall mean, at any time of determination, the four consecutive
Fiscal Quarters of Holdings (taken as one accounting period) then last ended.
“Total Commitment” shall mean the sum of the Total Term Commitment and the Total
Revolving Commitment.
“Total Leverage Ratio” shall mean at any date the ratio of Consolidated Total
Debt of Holdings and its Subsidiaries at such date to Consolidated EBITDA of
Holdings and its Subsidiaries for the Test Period ending on or immediately
preceding such date.
“Total Revolving Commitment” shall mean the sum of the Revolving Commitments of
each of the Lenders.
“Total Revolving Commitment Excess Amount” shall have the meaning provided in
Section 5.2(a)(i).
“Total Revolving Extensions of Credit” shall mean at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Total Term Commitment” shall mean the sum of the Term Loan Commitments.
“Total Unutilized Revolving Commitment” shall mean, at any time, (i) the Total
Revolving Commitment at such time less (ii) the sum of the aggregate principal
amount of all Revolving Loans at such time plus the Letter of Credit
Outstandings at such time.
“TSA” shall mean the United States Transportation Security Administration, and
any successor or replacement Governmental Authority having the same or similar
authority and responsibilities.
“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or Eurodollar Rate Loan.
“UCC” shall mean the Uniform Commercial Code.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the projected benefit obligation under the Plan as of the close of its most
recent plan year exceeds the Fair Market Value of the assets allocable thereto,
each determined in accordance with Statement of Financial Accounting Standards
No. 87, based upon the actuarial assumptions used by the Plan’s actuary in the
most recent annual valuation of the Plan.
“Unpaid Drawing” shall have the meaning provided in Section 3.3(a).
“Unutilized Commitment” for any Lender at any time shall mean the excess of
(i) the Revolving Commitment of such Lender over (ii) the sum of (x) the
aggregate outstanding principal amount of Revolving Loans made by such Lender
plus (y) an amount equal to such Lender’s

23

--------------------------------------------------------------------------------




Revolving Percentage, if any, of the Letter of Credit Outstandings at such time;
provided that solely for purposes of calculating the Commitment Fee pursuant to
Section 4.1(a), Swingline Loans shall be deemed not to be outstanding.
“Withdrawal Liability” shall mean a liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle B of Title IV of ERISA.
“Written” or “in writing” shall mean any form of written communication or a
communication by facsimile transmission or electronic mail.
Section 1.2 Rules of Interpretation. Any definition of or reference to any
document, instrument or agreement (including this Agreement) shall include such
document, instrument or agreement as amended, restated, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.
(a)The singular includes the plural and the plural includes the singular.
(b)A reference to any law includes any amendment or modification to such law.
(c)A reference to any Person includes its permitted successors and permitted
assigns.
(d)Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(e)The words “include”, “includes” and “including” are not limiting. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Reference to a particular “Section”, “Exhibit” or “Schedule” refers to
that section, exhibit or schedule of this Agreement unless otherwise indicated.
The words “herein”, “hereof”, “hereunder” and words of like import shall refer
to this Agreement as a whole and not to any particular section or subdivision of
this Agreement. Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”
(f)All terms not specifically defined herein or by GAAP, which terms are defined
in the Uniform Commercial Code, have the meanings assigned to them in the
Uniform Commercial Code of the relevant jurisdiction, with the term “instrument”
being that defined under Article 9 of the Uniform Commercial Code of such
jurisdiction.
(g)This Agreement and the other Credit Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.
(h)To the extent that any of the representations and warranties contained in
under this Agreement or in any of the other Credit Documents is qualified by
“Material Adverse Effect”, the qualifier “in all material respects” contained in
Section 6.2 and the qualifier “in any material respect” contained in Section
10.2 shall not apply.

24

--------------------------------------------------------------------------------




(i)Whenever the phrase “to the knowledge of” or words of similar import relating
to the knowledge of a Person are used herein, such phrase shall mean and refer
to (x) the actual knowledge of the Authorized Officers of such Person, or (y)
the knowledge that such officers would have obtained if they had engaged in good
faith in the diligent performance of their duties, including the making of such
reasonable specific inquiries as may be necessary in the reasonable credit
judgment of such officers to ascertain the accuracy of the matter to which such
phrase relates.
(j)This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent's or any
Lender's involvement in the preparation of such documents.
(k)Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts shall mean Dollars.
(l)References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified as of the date of this
Agreement and from time to time thereafter to the extent not prohibited hereby
and in effect at any given time.
SECTION 2 AMOUNT AND TERMS OF CREDIT.
Section 2.1 Commitment. Subject to and upon the terms and conditions herein set
forth, each Lender severally agrees to make a loan or loans (each a “Loan” and,
collectively, the “Loans”) to the Borrower, which Loans shall be drawn, to the
extent such Lender has a Commitment under such Facility, under the Term
Facility, the Revolving Facility, the Swingline Facility and the Incremental
Facility, as set forth below:
(a)Loans under the Term Facility (each a “Term Loan” and, collectively, the
“Term Loans”) (i) shall be made pursuant to a single borrowing on the Closing
Date and (ii) shall not exceed in aggregate principal amount for any Lender at
the time of incurrence thereof the Term Commitment, if any, of such Lender. Once
repaid, Term Loans borrowed on the Closing Date may not be reborrowed.
(b)Loans under the Revolving Facility (each a “Revolving Loan” and,
collectively, the “Revolving Loans”) (i) shall be made at any time and from time
to time on or after the Closing Date and prior to the Revolving Facility Final
Maturity Date, (ii) except as hereinafter provided, may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Rate Loans, provided that all Revolving Loans made as part of the
same Borrowing shall, unless otherwise specifically provided herein, consist of
Revolving Loans of the same Type, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not exceed for any Lender at
any time outstanding that aggregate principal amount which, when added to the
product of (x) such Lender’s Revolving Percentage and (y) the sum of (I) the
aggregate amount of Letter of Credit Outstandings at such time and (II) the
aggregate principal

25

--------------------------------------------------------------------------------




amount of all Swingline Loans then outstanding, equals the Revolving Commitment
of such Lender at such time and (v) shall not exceed in aggregate principal
amount at any time outstanding, when added to the sum of (x) the aggregate
amount of Letters of Credit Outstandings at such time and (y) the aggregate
principal amount of all Swingline Loans then outstanding, the Total Revolving
Commitment. The Borrower shall repay all outstanding Revolving Loans on the
Revolving Facility Final Maturity Date.
(c)Subject to and upon the terms and conditions herein set forth, the Swingline
Lender, in its individual capacity, agrees, at any time and from time to time
after the Closing Date and prior to the Swingline Expiry Date, to make a loan or
loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”) to the
Borrower, which Swingline Loans (i) shall be made and maintained as Base Rate
Loans, (ii) shall not exceed at any time outstanding the Swingline Commitment,
(iii) shall not exceed in aggregate principal amount at any time outstanding,
when combined with (x) the aggregate principal amount of all Revolving Loans
then outstanding and (y) all Letter of Credit Outstandings at such time, the
Total Revolving Commitment then in effect, and (iv) may be repaid and reborrowed
in accordance with the provisions hereof. The Borrower shall repay in full each
Swingline Loan on the earlier to occur of (1) the date five (5) Business Days
after such Swingline Loan is made and (2) the Swingline Expiry Date; provided,
that the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan to refinance another outstanding Swingline Loan. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from the Borrower or any Lender stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice of (i) rescission of all such notices from the
party or parties originally delivering such notice (which notice of rescission
such Person or Persons shall give to the Swingline Lender promptly upon the
discontinuance of such Default or Event of Default) or (ii) the waiver of such
Default or Event of Default in accordance with this Agreement. Also, the
Swingline Lender shall not have any obligation to make any Swingline Loan in the
event there is a Defaulting Lender (unless the Swingline Exposure of such
Defaulting Lender has been reallocated or cash collateralized in accordance with
Section 2.15). On any Business Day, the Swingline Lender may in its sole
discretion, give notice to the Lenders that all then outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Loans (provided that such notice
shall be deemed to have been automatically given upon the occurrence of an Event
of Default), in which case a Borrowing of Revolving Loans constituting Base Rate
Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by all Lenders with a Revolving Commitment
pro rata based on such Lender’s Revolving Percentages and the proceeds thereof
shall be applied directly to the Swingline Lender to repay such outstanding
Swingline Loans. Each Lender with a Revolving Loan Commitment hereby irrevocably
agrees to make such Revolving Loans upon one Business Day’s notice pursuant to
each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the date specified to it in writing by the Swingline
Lender notwithstanding (i) that the amount of the Mandatory Borrowing may not
comply with the minimum amount for a Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 6.2 are then satisfied, (iii) the
date of such Mandatory Borrowing and (iv) any reduction in the Total Revolving
Commitment after such Swingline Loans were made. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code in respect of the Borrower), each Lender with a
Revolving Commitment hereby agrees that it shall forthwith purchase from the
Swingline Lender (without recourse or warranty), by assignment, such outstanding
Swingline Loans as shall be necessary to cause such Lenders to share in such

26

--------------------------------------------------------------------------------




Swingline Loans ratably based upon their respective Revolving Percentages,
provided that all interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective purchase is made
and, to the extent attributable to such purchase, shall be payable to such
Lender purchasing same from and after such date of purchase. Each Lender’s
obligations pursuant to the preceding sentence shall be absolute and
unconditional.
(d)In addition to the foregoing, Incremental Revolving Commitments and/or
Incremental Term Loans may be provided under this Agreement as described in
Section 2.14.
(e)Notwithstanding any contrary provision of this Agreement, the Borrower and
the Swingline Lender may enter into a separate agreement providing for the
operation of the Swingline Facility, including without limitation, the
integration of the Swingline Facility into the Borrower’s operating accounts.
The terms of any such separate agreement shall control over any contrary
provision of this Agreement, provided that such separate agreement may not alter
(i) the rates of interest applicable to Swingline Loans, (ii) the amount of the
Swingline Commitment, (iii) the amount of the Revolving Commitment, (iv) the
Swingline Expiry Date or the date on which any Swingline Loan is required to be
paid, or (v) increase or otherwise change the Lenders’ respective obligations to
fund Mandatory Borrowings or purchase Swingline Loans as set forth herein.
Section 2.2 Minimum Borrowing Amounts, etc. The aggregate principal amount of
each Borrowing under a Facility shall be the Minimum Borrowing Amount for such
Facility (except that Mandatory Borrowings shall be made in the amounts required
by Section 2.1(c)). More than one Borrowing may be incurred on any day, provided
that at no time shall there be outstanding more than an aggregate of ten (10)
Borrowings of Eurodollar Rate Loans.
Section 2.3 Notice of Borrowing (a) Whenever the Borrower desires to incur Loans
under any Facility (other than the Swingline Facility and any Mandatory
Borrowings), it shall give the Administrative Agent at its Notice Office, prior
to 11:00 a.m., at least three Business Days’ prior written notice of each
Borrowing of Eurodollar Rate Loans and at least one Business Day’s prior written
notice of each Borrowing of Base Rate Loans to be made hereunder. Each such
notice (each a “Notice of Borrowing”) shall be in the form of Exhibit A, shall
be irrevocable once given, and shall specify (i) the Facility pursuant to which
such Borrowing is being made, (ii) the aggregate principal amount of the Loans
to be made pursuant to such Borrowing, (iii) the date of Borrowing (which shall
be a Business Day) and (iv) whether the respective Borrowing shall consist of
Base Rate Loans or Eurodollar Rate Loans, and in the case of Eurodollar Rate
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each applicable Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing,
of such Lender’s proportionate share thereof and of the other matters covered by
the Notice of Borrowing.
(b)Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Swingline Lender no later than 11:00 a.m. on the day such Swingline
Loan is to be made, written notice (or telephonic notice promptly confirmed in
writing) of such incurrence. Each such notice shall specify in each case (i) the
date of Borrowing (which shall be a Business Day) and (ii) the aggregate
principal amount of the Swingline Loans to be made pursuant to such Borrowing.
Without in any way limiting the obligation of the Borrower to confirm in writing
any telephonic notice permitted to be given hereunder with respect to Swingline
Loans, the Administrative Agent may act prior to receipt of written confirmation
without liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower as a person entitled to give telephonic notices under this Agreement on
behalf of the

27

--------------------------------------------------------------------------------




Borrower. In each such case, the Administrative Agent’s record of the terms of
such telephonic notice shall be conclusive absent manifest error.
(c)Mandatory Borrowings shall be made upon the notice specified in Section
2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loans, to the making of Mandatory Borrowings as set forth in such
Section.
Section 2.4 Disbursement of Funds. (a) No later than 11:00 a.m. on the date
specified in each Notice of Borrowing, each Lender with a Commitment under the
respective Facility will make available its pro rata share of each Borrowing
requested to be made on such date in the manner provided below. All amounts
shall be made available to the Administrative Agent in Dollars and immediately
available funds at the Payment Office, and the Administrative Agent promptly
will make available to the Borrower by depositing to its account at the Payment
Office the aggregate of the amounts so made available in the type of funds
received. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (x) if paid by such Lender, the overnight Federal Funds
Effective Rate or (y) if paid by the Borrower, the then applicable rate of
interest, calculated in accordance with Section 2.8, for the respective Loans.
(b)Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any default by such Lender hereunder.
Section 2.5 Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
(b)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 12.4(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

28

--------------------------------------------------------------------------------






(c)The accounts of each Lender and the entries made in the Register maintained
pursuant to Section 2.5(a) and , respectively, shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
(d)The Borrower agrees that they will execute and deliver to each Lender upon
such Lender’s request therefor a promissory note of the Borrower evidencing any
Term Loans or Revolving Loans, as the case may be, of such Lender, substantially
in the form of Exhibit B-1 or B-2, respectively, with appropriate insertions as
to date and principal amount.
Section 2.6 Conversions/Continuations.  So long as no Default or Event of
Default is in existence, the Borrower shall have the option to convert on any
Business Day all or a portion at least equal to the applicable Minimum Borrowing
Amount of the outstanding principal amount of the Loans owing pursuant to a
single Facility (other than under the Swingline Facility, with all Swingline
Loans to at all times be maintained as Base Rate Loans) into a Borrowing or
Borrowings pursuant to such Facility of another Type of Loan, provided that
(i) except as otherwise provided in Section 2.10(b), Eurodollar Rate Loans may
be converted into Base Rate Loans only on the last day of an Interest Period
applicable thereto and no partial conversion of a Borrowing of Eurodollar Rate
Loans shall reduce the outstanding principal amount of the Eurodollar Rate Loans
made pursuant to such Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) Base Rate Loans may only be converted into Eurodollar
Rate Loans if no Default or Event of Default is in existence on the date of the
conversion, and (iii) Borrowings of Eurodollar Rate Loans resulting from this
Section 2.6 shall be limited in numbers as provided in Section 2.2. So long as
no Default or Event of Default shall be in existence, the Borrower shall have
the option to continue any Eurodollar Rate Loan as a Eurodollar Rate Loan by
selecting a new Interest Period for such Eurodollar Rate Loan. Each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. If the Borrower shall fail to select in a
timely manner a new Interest Period for any Eurodollar Rate Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, be continued as provided in Section 2.9(b). Each such
conversion or continuation shall be effected by the Borrower giving the
Administrative Agent at its Notice Office, prior to 11:00 a.m., at least three
Business Days’ (or one Business Day’s, in the case of a conversion into Base
Rate Loans) prior written notice (or telephonic notice promptly confirmed in
writing) (each a “Notice of Conversion/Continuation”) specifying the Loans to be
so converted, the Type of Loans to be converted into and, if to be converted
into a Borrowing of Eurodollar Rate Loans, the Interest Period to be initially
applicable thereto or, as the case may be, specifying the Loans to be so
continued and the Interest Period applicable to such continuation. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion or continuation affecting any of its Loans. Notwithstanding the
foregoing or the provisions of Section 2.9, if a Default or an Event of Default
is in existence at the time any Interest Period in respect of any Borrowing of
Eurodollar Rate Loans is to expire and the Administrative Agent or the Required
Lenders have determined that a continuation of Eurodollar Rate Loans as such is
not appropriate, such Loans may not be continued as Eurodollar Rate Loans but
instead shall be automatically converted on the last day of such Interest Period
into Base Rate Loans.

29

--------------------------------------------------------------------------------






Section 2.7 Pro Rata Borrowings.  All Borrowings of Term Loans and Revolving
Loans under this Agreement shall be made by the Lenders pro rata on the basis of
their Term Commitments or Revolving Commitments, respectively. It is understood
that the obligations of the Lenders hereunder are several (and not joint), that
no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.
Section 2.8 Interest.  (a)  The unpaid principal amount of each Base Rate Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum which shall at all
times be the Applicable Margin plus the Base Rate in effect from time to time.
(b)The unpaid principal amount of each Eurodollar Rate Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum which shall at all times be the Applicable
Margin plus the relevant Eurodollar Rate.
(c)After the occurrence and during the continuance of an Event of Default, and
after acceleration, all Loans and all other Obligations (including, without
limitation, the Letter of Credit Fee) shall bear interest until paid in full at
a rate per annum that is two percent (2.0%) in excess of the rate otherwise
applicable thereto and such interest shall be payable on demand; provided,
however, that, Eurodollar Rate Loans outstanding at the end of an Interest
Period therefor shall thereafter bear interest until paid in full at a rate per
annum equal to the Base Rate then in effect plus the Applicable Margin plus two
percent (2.0%). If this Agreement or the other Credit Documents do not specify
an interest rate for a particular Obligation, such Obligation shall, for
purposes of this Section 2.8, be deemed to be a Base Rate Loan.
(d)Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on the last Business Day of each
March, June, September and December, commencing June 30, 2011, (ii) in respect
of each Eurodollar Rate Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period of six months, on the date
occurring every three months after the first day of such Interest Period during
such Interest Period and (iii) in respect of each Loan (x) other than a
Revolving Loan that is an Base Rate Loan, on any prepayment, conversion or
continuation (on the amount so prepaid, converted or continued) and (y) at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand.
(e)All computations of interest hereunder shall be made in accordance with
Section 12.7.
(f)The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Rate Loans for any Interest Period, shall promptly
notify the Borrower and the Lenders thereof.
Section 2.9 Interest Periods.  (a)  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Rate Loans (in the case of the initial Interest
Period applicable thereto) or prior to 11:00 a.m. on the third Business Day
prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Rate Loans, the Borrower shall have the right to elect by giving the

30

--------------------------------------------------------------------------------




Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of the Borrower, be a one, two, three or six month
period. Notwithstanding anything to the contrary contained above:
(i)the initial Interest Period for any Borrowing of Eurodollar Rate Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Base Rate Loans), and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;
(ii)if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii)if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(iv)no Interest Period shall extend beyond the applicable Final Maturity Date;
(v)no Interest Period with respect to any Borrowing of Term Loans may be elected
that would extend beyond any date upon which a Term Loan Scheduled Repayment in
respect of such Term Loans is required to be made if, after giving effect to the
selection of such Interest Period, the aggregate principal amount of Term Loans
maintained as Eurodollar Rate Loans with Interest Periods ending after such date
would exceed the aggregate principal amount of Term Loans permitted to be
outstanding after such Term Loan Scheduled Repayment; and
(vi)no Interest Period may be elected at any time when a Default or an Event of
Default is then in existence.
(b)If upon the expiration of any Interest Period, the Borrower has failed to (or
may not) elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Rate Loans as provided above, the Borrower shall be
deemed to have elected to continue such Borrowing for a new Interest Period of
the same duration as the current Interest Period, effective as of the expiration
date of such current Interest Period.
Section 2.10 Increased Costs, Illegality, etc. (a)  In the event that (x) in the
case of clause (i) below, the Administrative Agent or (y) in the case of
clauses (ii) and (iii) below, any Lender shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):
(i)on any date for determining the Eurodollar Rate for any Interest Period that,
by reason of any changes arising after the date of this Agreement

31

--------------------------------------------------------------------------------




affecting the interbank Eurodollar market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or
(ii)at any time that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder in an amount which such Lender
deems material with respect to any Eurodollar Rate Loans (other than any
increased cost or reduction in the amount received or receivable resulting from
a change in the rate of income taxes) because of any change in any applicable
law, governmental rule, regulation, guideline or order (or in the interpretation
or administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order) (such as, for example, but
not limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Eurodollar Rate); or
(iii)at any time, that the making or continuance of any Eurodollar Rate Loan has
become unlawful by compliance by such Lender in good faith with any change in
any law, governmental rule, regulation, guideline or order (or interpretation or
application thereof);
then, and in any such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on such date and (y) within ten Business
Days of the date on which such event no longer exists give notice (by telephone
confirmed in writing) to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
Eurodollar Rate Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion given by the Borrower
with respect to Eurodollar Rate Loans which have not yet been incurred shall be
deemed rescinded by the Borrower or, in the case of a Notice of Borrowing,
shall, at the option of the Borrower, be deemed converted into a Notice of
Borrowing for Base Rate Loans to be made on the date of Borrowing contained in
such Notice of Borrowing, (y) in the case of clause  above, the Borrower shall
pay to such Lender, upon written demand therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine in good
faith) as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (a written notice as to the
additional amounts owed to such Lender, showing the basis for the calculation
thereof, submitted to the Borrower by such Lender shall, absent manifest error,
be final and conclusive and binding upon all parties hereto) and (z)  in the
case of clause  above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.
(b)At any time that any Eurodollar Rate Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Rate Loan affected pursuant to Section 2.10(a)(iii) the Borrower
shall) either (i) if the affected Eurodollar Rate Loan is then being made
pursuant to a Borrowing, by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Borrower was
notified by a Lender pursuant to Section 2.10(a)(ii) or (iii), cancel said
Borrowing or convert the related Notice of Borrowing into one requesting a
Borrowing of Base Rate Loans, or (ii) if the affected Eurodollar Rate Loan is
then outstanding, upon at least one Business Day’s notice to the Administrative
Agent,

32

--------------------------------------------------------------------------------




require the affected Lender to convert each such Eurodollar Rate Loan into a
Base Rate Loan, provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this Section
2.10(b).
(c)If any Lender shall have determined that after the Closing Date a Change in
Law occurs has or would have the effect of reducing by an amount deemed by such
Lender to be material the rate of return on such Lender’s or Parent Company’s
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender or Parent Company could have achieved
but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy), then
from time to time, within 15 days after demand by such Lender (with a copy to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or Parent Company for such
reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 2.10(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth the basis
of the calculation of such additional amounts, although the failure to give any
such notice shall not release or diminish any of the Borrower’s obligations to
pay additional amounts pursuant to this Section 2.10(c) upon the subsequent
receipt of such notice.
Section 2.11 Compensation. The Borrower shall compensate each Lender, upon its
written request (which request shall set forth the basis for requesting and the
method of calculating such compensation), for all reasonable losses, expenses
and liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Rate Loans) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or Notice of Conversion
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to (a));
(ii) if any repayment or conversion of any of its Eurodollar Rate Loans occurs
on a date which is not the last day of an Interest Period applicable thereto;
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (x) any other default by the Borrower to repay its Eurodollar
Rate Loans when required by the terms of this Agreement or (y) an election made
pursuant to Section 2.10(b).
Section 2.12 Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 3.5 or Section 5.4 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10 or Section 5.4.
Section 2.13 Replacement of Lenders.  If any Lender is owed increased costs or
additional amounts, or the Borrower receives notice from any Lender or the
Administrative Agent, under Section 2.10, Section 3.5 or Section 5.4, or any
Lender becomes a Defaulting Lender or a Non-Consenting Lender, then the Borrower
shall have the right, unless such Lender has theretofore removed or cured the
conditions which resulted in the obligation to pay such increased costs or

33

--------------------------------------------------------------------------------




additional amounts or which caused it to be a Defaulting Lender or a
Non-Consenting Lender, to replace in its entirety such Lender (the “Replaced
Lender”), on ten Business Days’ (or three Business Days’, in the case of the
replacement of a Non-Consenting Lender) prior written notice to the
Administrative Agent and such Replaced Lender, with one or more other Persons
(collectively, the “Replacement Lender”) reasonably acceptable to the
Administrative Agent and, to the extent required by Section 12.4(b), reasonably
acceptable to the Borrower (which acceptance in either case shall not be
unreasonably withheld); provided, that: (i) at the time of any replacement
pursuant to this Section 2.13, the Replaced Lender and the Replacement Lender
shall enter into one or more Assignment Agreements, substantially in the form of
Exhibit C (appropriately completed), pursuant to which the Replacement Lender
shall acquire all of the Commitments (including all participation interests in
Letters of Credit) and outstanding Loans of the Replaced Lender and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (a) an amount equal to the principal of, and all
accrued but unpaid interest on, all outstanding Loans of the Replaced Lender and
(b) an amount equal to all accrued, but theretofore unpaid, Fees owing to the
Replaced Lender pursuant to Section 4.1 and (c) any other amounts payable to the
Replaced Lender under this Agreement (including, without limitation, amounts
payable under Section 2.11) and (ii) a Defaulting Lender shall be a Replaced
Lender only to the extent not prohibited by law. Upon the execution of the
respective assignment documentation, the payment of amounts referred to in the
preceding sentence and, if so requested by the Replacement Lender, delivery to
the Replacement Lender of appropriate Notes executed by the Borrower, the
Replacement Lender shall become a Lender hereunder, and the Replaced Lender
shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions arising under this Agreement, which shall survive as
to such Replaced Lender.
Section 2.14 Incremental Facility. (a) Upon notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly notify the Lenders), at any
time after the Closing Date, the Borrower may from time to time request (i)
additional Commitments under the Term Facility (each an “Incremental Term
Commitment” and all of them, collectively, the “Incremental Term Commitments”)
or (ii) increases in the aggregate amount of the Revolving Commitments (each
such increase, an “Incremental Revolving Commitment” and, together with the
Incremental Term Commitments, the “Incremental Commitments”); provided that (x)
both before and after giving effect to any such addition, the aggregate amount
of Incremental Commitments that have been added pursuant to this shall not
exceed $50,000,000, (y) any such addition or increase shall be in an amount of
not less than $10,000,000 and (z) there shall be not more than three (3) such
increases.
(b)Any Loans made in respect of any Incremental Revolving Commitments shall be
made by increasing the Total Revolving Commitment with the same terms (including
pricing) as the existing Revolving Loans (each, a “Revolving Commitment
Increase”). Any Loans made in respect of any Incremental Term Commitments (the
“Incremental Term Loans”) may be made, at the option of the Borrower, by either
(i) increasing the Total Term Commitment with the same terms (including pricing)
as the existing Term Loans, or (ii) creating a new tranche of terms loans (an
“Incremental Term Loan Tranche”). Any Revolving Commitment Increases or
Incremental Term Loans (A) shall not have a final maturity earlier than the
Revolving Facility Final Maturity Date or Term Facility Final Maturity Date or a
weighted average life which is shorter than the then remaining average life of
the Term Loans, as the case may be, (B) shall rank pari passu in right of
payment and of security (including Guaranties) with the Revolving Loans and the
Term Loans and (C) shall have such other terms and provisions, to the extent not
consistent with the Revolving Loans or the Term Loans, as the case may be, as
are reasonably satisfactory to the Joint Lead Arrangers.

34

--------------------------------------------------------------------------------






(c)Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the Incremental Commitments.
Incremental Term Loans (or any portion thereof) may be made, and Revolving
Commitment Increases may be provided, by any existing Lender or by any other
bank, financial institution or other investing entity (any such bank, financial
institution or other investing entity, an “Incremental Lender”), in each case on
terms permitted in this Section 2.14 and otherwise on terms reasonably
acceptable to the Administrative Agent, provided that the Administrative Agent
(and, in the case of a Revolving Commitment Increase, the Letter of Credit
Issuer and the Swingline Lender) shall have consented (not to be unreasonably
withheld) to such Lender's or Incremental Lender's, as the case may be, making
such Incremental Term Loans or providing such Revolving Commitment Increase if
such consent would be required under Section 12.4 for an assignment of Loans or
Revolving Commitments, as applicable, to such Lender or Incremental Lender, as
the case may be. No Lender shall be obligated to provide any Incremental Term
Loans or Revolving Commitment Increases, unless it so agrees. Any Incremental
Commitments shall become Commitments (or in the case of any Revolving Commitment
Increase to be provided by an existing Revolving Lender, an increase in such
Revolving Lender's Revolving Commitment) under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Credit Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Incremental Lender, if any,
and the Administrative Agent. An Incremental Facility Amendment may, without the
consent of any other Lenders, effect such amendments to any Credit Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.14. At the time of the sending of such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to provide an Incremental
Commitment and, if so, whether by an amount equal to, greater than, or less than
its pro rata share of such requested increase (which shall be calculated on the
basis of the amount of the funded and unfunded exposure under all the Facilities
held by each Lender). Any Lender not responding within such time period shall be
deemed to have declined to provide an Incremental Commitment. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders' responses to
each request made hereunder. To achieve the full amount of a requested increase,
the Borrower may, after first offering such increase to the existing Lenders as
provided above, invite Incremental Lenders to become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(d)If any Incremental Commitments are added in accordance with this Section
2.14, the Administrative Agent and the Borrower shall determine the effective
date (the “Incremental Commitments Effective Date”) and the final allocation of
such addition; provided, that any existing Lender electing to participate in the
proposed Incremental Commitments shall have the right to participate in the
proposed increase or addition on a pro rata basis in accordance with such
Lender’s Revolving Commitment (in the case of an increase of the Revolving
Commitments) or the outstanding Term Loans held by such Lender (in the case of
Incremental Term Commitments) as of the Business Day prior to the Incremental
Commitments Effective Date. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such addition and the
Incremental Commitments Effective Date. As a condition precedent to such
addition, the Borrower shall deliver to the Administrative Agent (i) a pro forma
Compliance Certificate after giving effect to such addition and (ii) a
certificate of the Borrower dated as of the Incremental Commitments Effective
Date signed by a Responsible Officer of the Borrower certifying that, before and
after

35

--------------------------------------------------------------------------------




giving effect to such increase, (A) the representations and warranties contained
in Section 7 and the other Credit Documents are true and correct in all material
respects on and as of the Incremental Commitments Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall have been true and correct in all material
respects as of such earlier date, (B) no Default or Event of Default exists
before or after giving effect to such addition and (C) all conditions set forth
in Section 6.2 are satisfied as of such date. On each Incremental Commitments
Effective Date, each Lender or Incremental Lender which is providing an
Incremental Commitment (x) shall become a “Lender” for all purposes of this
Agreement and the other Credit Documents, (y) shall have, as applicable, an
Incremental Term Commitment and/or an Incremental Revolving Commitment which
shall become “Commitments” hereunder and (z) in the case of an Incremental Term
Commitment, shall make an Incremental Term Loan to the Borrower in a principal
amount equal to such Incremental Term Commitment, and such Incremental Term Loan
shall be a “Term Loan” for all purposes of this Agreement and the other Credit
Documents (except that the interest rate applicable to any Incremental Term Loan
under an Incremental Term Loan Tranche may be different).
(e)Upon each Revolving Commitment Increase pursuant to this Section 2.14, (i)
each Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each existing Revolving
Lender, if any, and each Incremental Lender, if any, in each case providing a
portion of such Revolving Commitment Increase (each an “Incremental Revolving
Lender”), and each such Incremental Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Lender's risk participation hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to such Revolving Commitment
Increase and each such deemed assignment and assumption of such risk
participations, the percentage of the aggregate outstanding (A) risk
participations hereunder in Letters of Credit and (B) risk participations in
Swingline Loans, in each case, held by each Revolving Lender (including each
such Incremental Revolving Lender) will equal such Revolving Lender's pro rata
share of the outstanding Revolving Loans based on each such Revolving Lender's
Revolving Percentage immediately after giving effect to such Revolving
Commitment Increase and (ii) if, on the date of such Revolving Commitment
Increase, there are any Revolving Loans outstanding, the Administrative Agent
shall take those steps which it deems, in its sole discretion, necessary and
appropriate to result in each Revolving Lender (including each Incremental
Revolving Lender) having a pro rata share of the outstanding Revolving Loans
based on each such Revolving Lender's Revolving Percentage immediately after
giving effect to such Revolving Commitment Increase, provided that any
prepayment made in connection with the taking of any such steps shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 2.11. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro-rata
borrowing and pro-rata payment requirements contained elsewhere in this
Agreement shall not apply to any transaction that may be effected pursuant to
the immediately preceding sentence.
(f)This Section 2.14 shall supersede any provisions in Section 12.12 to the
contrary.
Section 2.15 Defaulting Lenders.  (a)  If any Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply,
notwithstanding anything to the contrary in this Agreement:

36

--------------------------------------------------------------------------------






(i)the Letter of Credit Exposure and Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Commitments; provided that (a) the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Letter of Credit Issuer,
the Swingline Lender or any other Lender may have against such Defaulting Lender
or cause such Defaulting Lender to be a Non-Defaulting Lender;
(ii)to the extent that any portion (the “unreallocated portion”) of the Letter
of Credit Exposure and Swingline Exposure of any Defaulting Lender cannot be so
reallocated, for any reason, the Borrower will, not later than two (2) Business
Days after demand by the Administrative Agent (at the direction of the Letter of
Credit Issuer and/or the Swingline Lender), (a) Cash Collateralize the
obligations of the Borrower to the Letter of Credit Issuer or Swingline Lender
in respect of such Letter of Credit Exposure or Swingline Exposure, as the case
may be, in an amount equal to the aggregate amount of the unreallocated portion
of the Letter of Credit Exposure and Swingline Exposure of such Defaulting
Lender, or (b) in the case of such Swingline Exposure, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, the Letter of Credit
Issuer and the Swingline Lender in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender; provided that (a) the sum of
each Non-Defaulting Lender’s Revolving Credit Exposure may not in any event
exceed the Revolving Commitment of such Non-Defaulting Lender, and (b) neither
any such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto nor any such Cash Collateralization or reduction or other arrangements
will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Letter of Credit Issuer, the Swingline Lender or any
other Lender may have against such Defaulting Lender, or cause such Defaulting
Lender to be a Non-Defaulting Lender;
(iii)except as otherwise provided herein, any amount paid by the Borrower for
the account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will be retained
by the Administrative Agent in a segregated non-interest bearing account until
the termination of the Revolving Commitments at which time the funds in such
account will be applied by the Administrative Agent, to the fullest extent
permitted by law, in the following order of priority: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent under
this Agreement, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuer or the Swingline Lender
under this Agreement, third, if so determined by the Administrative Agent or
requested by the Letter of Credit Issuer or Swingline Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender in respect
of any participation in any Swingline Loan or Letter of Credit, fourth, to the
payment of any amounts owing to

37

--------------------------------------------------------------------------------




the Lenders, the Letter of Credit Issuer or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the Letter
of Credit Issuer or Swingline Lender against that Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
fifth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement, and sixth,
to pay amounts owing under this Agreement to such Defaulting Lender or as a
court of competent jurisdiction may otherwise direct. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this clause (iii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(b)If the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the Swingline Lender agree in writing that any Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, the Letter of Credit
Exposure and the Swingline Exposure of the other Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment, and such Lender
will purchase at par such portion of outstanding Revolving Loans of the other
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure of the Lenders
to be on a pro rata basis in accordance with their respective Revolving
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Revolving Credit Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing),
and if any cash collateral has been posted with respect to such Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder.
SECTION 3 LETTERS OF CREDIT.
Section 3.1 Letters of Credit.  (a)  Subject to and upon the terms and
conditions herein set forth, the Borrower may request the Letter of Credit
Issuer at any time and from time to time on any Business Day on or after the
Closing Date and prior to the Revolving Facility Final Maturity Date to issue,
for the account of the Borrower and in support of (i) obligations of Holdings
and/or any Subsidiary, contingent or otherwise, incurred in the Ordinary Course
of Business of such Persons, (ii) obligations of Holdings and its Subsidiaries
under insurance policies or related to self-insurance obligations,
(iii) obligations of Holdings and its Subsidiaries related to surety bonds and
(iv) such other obligations of Holdings and its Subsidiaries to any other Person
that are reasonably acceptable to the Administrative Agent, and subject to and
upon the terms and conditions herein set forth, the Letter of Credit Issuer
agrees to issue from time to time, irrevocable letters of credit in such form as
may be approved by the Letter of Credit Issuer and the Administrative Agent
(each such letter of credit, a “Letter of Credit” and collectively, the “Letters
of Credit”). Letters of Credit listed on Annex 3.1 issued under the Existing
Credit Agreement (“Existing Letters of Credit”) shall

38

--------------------------------------------------------------------------------




automatically be deemed to constitute and continue as Letters of Credit issued
hereunder on the Closing Date.
(b)Notwithstanding the foregoing, (i) each Letter of Credit shall be denominated
in Dollars, (ii) no Letter of Credit shall be issued, the Stated Amount of
which, when added to the Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to or at the time of, the
issuance of the relevant Letter of Credit) at such time, would exceed either
(x) $75,000,000 or (y) when added to the aggregate principal amount of all
Revolving Loans and Swingline Loans then outstanding, an amount equal to the
Total Revolving Commitment at such time (after giving effect to any reductions
to the Total Revolving Commitment on such date), and (iii) each Letter of Credit
shall have an expiry date occurring not later than the earlier of (x) one year
after such Letter of Credit’s date of issuance although any Letter of Credit may
be automatically renewable for successive periods, which shall in no event
extend beyond the date referred to in clause (y) below, of up to 12 months
(unless notice of non-renewal is given to the Borrower by the Letter of Credit
Issuer, or such Letter of Credit does not include an automatic renewal
provision) and (z) unless Cash Collateralized ten (10) Business Days prior to
the Revolving Facility Final Maturity Date, on terms acceptable to the
Administrative Agent and the Letter of Credit Issuer, the Revolving Facility
Final Maturity Date.
Section 3.2 Letter of Credit Requests; Notices of Issuance.  (a)  Whenever it
desires that a Letter of Credit be issued, the Borrower shall give the
Administrative Agent and the Letter of Credit Issuer written notice (including
by way of telecopier) in the form of Exhibit D prior to 11:00 a.m. at least five
Business Days (or such shorter period as may be acceptable to the Letter of
Credit Issuer) prior to the proposed date of issuance (which shall be a Business
Day) (each a “Letter of Credit Request”), which Letter of Credit Request shall
include an application for such Letter of Credit and any other documents that
the Letter of Credit Issuer customarily requires in connection therewith. The
Administrative Agent shall promptly notify each Revolving Lender of each Letter
of Credit Request.
(b)The Letter of Credit Issuer shall, on the date of each issuance of a Letter
of Credit by it, give the Administrative Agent, each Revolving Lender and the
Borrower written notice of the issuance of such Letter of Credit, accompanied by
a copy to the Administrative Agent of the Letter of Credit or Letters of Credit
issued by it.
Section 3.3 Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
hereby agrees to reimburse the Letter of Credit Issuer (whether with its own
funds or with the proceeds of Revolving Loans), by making payment to the
Administrative Agent in immediately available funds at the Payment Office, for
any payment or disbursement made by the Letter of Credit Issuer under any Letter
of Credit (each such amount so paid or disbursed until reimbursed, an “Unpaid
Drawing”), not later than 2:00 p.m., on the Business Day immediately following
the day that the Borrower receives notice from the Letter of Credit Issuer of
such Unpaid Drawing, with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, to the extent not reimbursed prior to 2:00 p.m. on the
date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum which shall be the rate then applicable
to Revolving Loans that are Base Rate Loans pursuant to Section 2.8(a) (plus an
additional 2% per annum if not reimbursed by the third Business Day after the
date of such payment or disbursement), such interest also to be payable on
demand.

39

--------------------------------------------------------------------------------






(b)The Borrower’s obligation under this Section 3.3 to reimburse the Letter of
Credit Issuer with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Letter of Credit Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided that, to the extent the
Borrower has derived no direct or indirect benefit therefrom, the Borrower shall
not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by such Letter of Credit Issuer under a Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such Letter of Credit Issuer.
Section 3.4 Letter of Credit Participations.  (a)  Immediately upon the issuance
by the Letter of Credit Issuer of any Letter of Credit, the Letter of Credit
Issuer shall be deemed to have sold and transferred to each Revolving Lender,
and each Revolving Lender (each a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Revolving Lender’s Revolving Percentage, in such Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto (although
Letter of Credit Fees shall be payable directly to the Administrative Agent for
the account of the Revolving Lenders as provided in Section 4.1(b) and the
Participants shall have no right to receive any portion of any Fronting Fees)
and any security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Commitments of the Revolving Lenders pursuant to Section 12.4(b), it
is hereby agreed that, with respect to all then outstanding Letters of Credit
and Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this Section 3.4 to reflect the new Revolving
Percentages of the assigning and assignee Revolving Lender.
(b)In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall not have any obligation relative to the Participants other
than to determine that any documents required to be delivered under such Letter
of Credit have been delivered and that they appear to comply on their face with
the requirements of such Letter of Credit. Any action taken or omitted to be
taken by the Letter of Credit Issuer under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Letter of Credit Issuer any resulting
liability.
(c)In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit and the Borrower shall not have reimbursed such amount in full
to the Letter of Credit Issuer pursuant to Section 3.3(a), the Letter of Credit
Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such Participant’s
Revolving Percentage of such payment in Dollars and in same day funds. If the
Administrative Agent so notifies any Participant required to fund a payment
under a Letter of Credit prior to 11:00 a.m. on any Business Day, such
Participant shall make available to the Administrative Agent for

40

--------------------------------------------------------------------------------




the account of the Letter of Credit Issuer such Participant’s Revolving
Percentage of the amount of such payment on such Business Day in same day funds.
If and to the extent such Participant shall not have so made its Revolving
Percentage of the amount of such payment available to the Administrative Agent
for the account of the Letter of Credit Issuer, such Participant agrees to pay
to the Administrative Agent for the account of the Letter of Credit Issuer,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of the Letter of Credit Issuer at the overnight Federal Funds
Effective Rate. The failure of any Participant to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Percentage of any payment under any Letter of Credit shall not relieve
any other Participant of its obligation hereunder to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Percentage of any payment under any Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to the Administrative Agent
for the account of the Letter of Credit Issuer such other Participant’s
Revolving Percentage of any such payment.
(d)Whenever the Letter of Credit Issuer receives a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
the Letter of Credit Issuer any payments from the Participants pursuant to
Section 3.4(c), the Letter of Credit Issuer shall pay to the Administrative
Agent and the Administrative Agent shall promptly pay to each Participant which
has paid its Revolving Percentage thereof, in Dollars and in same day funds, an
amount equal to such Participant’s Revolving Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
participations.
(e)The obligations of the Participants to make payments to the Administrative
Agent for the account of the Letter of Credit Issuer with respect to Letters of
Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
(i)any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
(ii)the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender, or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);
(iii)any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)the occurrence of any Default or Event of Default.
Section 3.5 Increased Costs; Illegality.  (a)  If a Change of Law occurs after
the Closing Date which shall either (i) impose, modify or make applicable any
reserve, deposit, capital

41

--------------------------------------------------------------------------------




adequacy or similar requirement against Letters of Credit issued by the Letter
of Credit Issuer or such Lender’s participation therein, or (ii) shall impose on
the Letter of Credit Issuer or any Lender any other conditions affecting this
Agreement, any Letter of Credit or such Lender’s participation therein; and the
result of any of the foregoing is to increase the cost to the Letter of Credit
Issuer or such Lender of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such Lender hereunder (other than any increased cost or
reduction in the amount received or receivable resulting from a change in the
rate of income taxes), then, upon demand to the Borrower by the Letter of Credit
Issuer or such Lender (a copy of which notice shall be sent by the Letter of
Credit Issuer or such Lender to the Administrative Agent), the Borrower shall
pay to the Letter of Credit Issuer or such Lender such additional amount or
amounts as will compensate the Letter of Credit Issuer or such Lender for such
increased cost or reduction. A certificate submitted to the Borrower by the
Letter of Credit Issuer or any Lender, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such Lender to the
Administrative Agent), setting forth the basis for the determination of such
additional amount or amounts necessary to compensate the Letter of Credit Issuer
or any such Lender as aforesaid shall be conclusive and binding on the Borrower
absent manifest error, although the failure to deliver any such certificate
shall not release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section.
SECTION 4 FEES; COMMITMENTS.
Section 4.1 Fees.  (a)  The Borrower agrees to pay to the Administrative Agent a
commitment fee (“Commitment Fee for Revolver”) for the account of each Revolving
Lender for the period from and including the Closing Date to but not including
the date the Total Revolving Commitment has been terminated, in an amount equal
to the Commitment Fee Rate for Revolver then in effect multiplied by the average
daily Unutilized Commitment of each Lender. Such Commitment Fee for Revolver
shall be due and payable in arrears on the last Business Day of each March,
June, September and December, commencing on June 30, 2011, and on the first date
upon which the Total Revolving Commitments shall have been terminated.
(b)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender pro rata on the basis of its Revolving Percentage, a fee in respect
of each outstanding Letter of Credit (the “Letter of Credit Fee”) for each day
computed at the rate equal to the Applicable Margin for Revolving Loans that are
Eurodollar Rate Loans for such day on the Stated Amount of such Letter of Credit
on such day. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December of
each year, commencing on June 30, 2011, and on the date upon which the Total
Revolving Commitment is terminated.
(c)The Borrower agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer a fee in respect of each Letter of Credit (the “Fronting
Fee”) computed at the rate of 0.125% per annum on the average daily Stated
Amount of such Letter of Credit. Accrued Fronting Fees shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December of each year, commencing on June 30, 2011, and on the date upon which
the Total Revolving Commitment is terminated.
(d)The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment or transfer by a beneficiary of, a
Letter of Credit such amount as shall at the time of such issuance, drawing,
transfer or amendment be the administrative

42

--------------------------------------------------------------------------------




charge which the Letter of Credit Issuer is customarily charging for issuances
of, drawings under or amendments or transfers of, letters of credit issued by
it.
(e)The Borrower agrees to pay to the Administrative Agent (x) on the Closing
Date for its own account and/or for distribution to the Lenders such fees as
have heretofore been agreed to by the Borrower and the Administrative Agent and
(y) for its own account such other fees as may be agreed to from time to time
between the Borrower and the Administrative Agent, when and as due.
(f)All computations of Fees shall be made in accordance with Section 12.7.
(g)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to clauses (a) and (b) of this
Section (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees) (and, with respect to the fees referenced in
clause (a) of this Section, Borrower shall not be required to pay such fees to,
or for the account of, such Defaulting Lender), or any amendment fees hereafter
offered to any Lender, and the pro rata payment provisions of Section 12.6 will
automatically be deemed adjusted to reflect the provisions of this Section;
provided that (a) to the extent that a portion of the Letter of Credit Exposure
of a Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
clause (a)(i) of Section 2.15, such fees that would have accrued for the benefit
of such Defaulting Lender will instead accrue for the benefit of and be payable
to such Non-Defaulting Lenders, pro rata in accordance with their respective
Revolving Commitments and (b) to the extent any portion of such Letter of Credit
Exposure cannot be so reallocated, an amount equal to one-half (1/2) of such
fees will instead accrue for the benefit of and be payable to the Letter of
Credit Issuer.
Section 4.2 Voluntary Reduction of Commitments.  Upon at least three Business
Days’ prior written notice (or telephonic notice confirmed in writing) to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, without premium or penalty, to terminate or partially reduce the Total
Unutilized Revolving Commitment, provided that (x) any such termination shall
apply to proportionately and permanently reduce the Revolving Commitment of each
of the Lenders with such a Commitment and (y) any partial reduction pursuant to
this clause Section 4.2 shall be in the amount of at least $5,000,000 or a whole
multiple thereof.
Section 4.3 Commitment Terminations.  Unless earlier terminated pursuant to the
terms of the Agreement:
(a)The Total Revolving Commitment (and the Revolving Commitment of each Lender)
shall terminate on the Revolving Facility Final Maturity Date.
(b)The Swingline Commitment shall terminate on the Swingline Expiry Date.
SECTION 5 PAYMENTS.
Section 5.1 Voluntary Prepayments.  (a)  The Borrower shall have the right to
prepay Term Loans and/or Revolving Loans and/or Swingline Loans, in whole or in
part, without premium or penalty, from time to time on the following terms and
conditions: (i) the Borrower shall give the Administrative Agent at the Payment
Office written notice (or telephonic notice promptly

43

--------------------------------------------------------------------------------




confirmed in writing) of its intent to prepay the Loans, whether such Loans are
Term Loans, Revolving Loans or Swingline Loans, the amount of such prepayment
and (in the case of Eurodollar Rate Loans) the specific Borrowing(s) pursuant to
which made, which notice shall be received by the Administrative Agent by
11:00 a.m. (x) one Business Day prior to the date of such prepayment in the case
of Base Rate Loans, (y) three Business Days’ prior written notice in the case of
Eurodollar Rate Loans and (z) 11:00 a.m. on the date of prepayment, in the case
of Swingline Loans, which notice shall promptly be transmitted by the
Administrative Agent to each of the Lenders; (ii) each partial prepayment of any
Borrowing shall be in an aggregate principal amount of at least $500,000 or a
whole multiple of $100,000 in excess thereof; provided that no partial
prepayment of Eurodollar Rate Loans made pursuant to a Borrowing shall reduce
the aggregate principal amount of the Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; (iii) each prepayment in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (iv) each prepayment
of Term Loans pursuant to this Section 5.1 shall be applied to the then
remaining applicable Term Loan Scheduled Repayments on a pro rata basis (based
upon the then remaining principal amount of each such Term Loan Scheduled
Repayment). Any prepayment made pursuant to this Section shall be subject to
Section 2.11.
Section 5.2 Mandatory Prepayments.
(a)Requirements:
(i)If on any date (after giving effect to any other repayments or prepayments on
such date) the sum of (i) the aggregate outstanding principal amount of
Revolving Loans and Swingline Loans plus (ii) the aggregate amount of Letter of
Credit Outstandings exceeds the Total Revolving Commitment as then in effect,
the Borrower shall repay on such date that principal amount of Swingline Loans
and, after Swingline Loans have been paid in full, Unpaid Drawings and, after
Unpaid Drawings have been paid in full, Revolving Loans, in an aggregate amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans, Unpaid Drawings and Revolving Loans, the aggregate
amount of Letter of Credit Outstandings exceeds the Total Revolving Commitment
as then in effect (any such excess, a “Total Revolving Commitment Excess
Amount”), the Borrower shall pay to the Administrative Agent an amount in cash
and/or Cash Equivalents equal to such Total Revolving Commitment Excess Amount,
and the Administrative Agent shall hold such payment as security for the
obligations of the Borrower hereunder pursuant to a cash collateral agreement to
be entered into in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower which shall permit certain investments in
Cash Equivalents satisfactory to the Administrative Agent and the Borrower,
until the proceeds are applied to the Obligations, and which shall provide that
a portion of the balance, if any, held in a cash collateral account established
under such cash collateral agreement equal to the amount by which such balance
exceeds the Total Revolving Commitment Excess Amount from time to time, shall be
released to the Borrower, provided that (x) as a result of such release, a
mandatory prepayment shall not be required under the first sentence of this
paragraph (a)(i) unless such prepayment is made concurrently with such release,
and (y) immediately after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing or would result from such release.

44

--------------------------------------------------------------------------------




(ii)The Borrower shall be required to repay the principal amount of the Term
Loans on the last day of March, June, September and December of each year and on
the Term Facility Final Maturity Date, commencing June 30, 2012 (each such
repayment, a “Term Loan Scheduled Repayment”), each such installment on any such
date to be in the amount set forth below opposite such date:
Date
Installment Amount
June 30, 2012
$1,875,000
September 30, 2012
$1,875,000
December 31, 2012
$1,875,000
March 31, 2013
$1,875,000
June 30, 2013
$3,750,000
September 30, 2013
$3,750,000
December 31, 2013
$3,750,000
March 31, 2014
$3,750,000
June 30, 2014
$3,750,000
September 30, 2014
$3,750,000
December 31, 2014
$3,750,000
March 31, 2015
$3,750,000
June 30, 2015
$3,750,000
September 30, 2015
$3,750,000
December 31, 2015
$3,750,000
March 31, 2016
$3,750,000
Term Facility Final Maturity
All amounts outstanding in


Date
respect of the Term Loans

(iii)On or before the third Business Day following the date of receipt thereof
by Holdings or any of its Subsidiaries of the Cash Proceeds from any Asset Sale
or Recovery Event, an amount equal to 100% of the Net Cash Proceeds then
received from such Asset Sale or Recovery Event shall be applied as a mandatory
repayment of principal of the then outstanding Term Loans, provided that Net
Cash Proceeds from Recovery Events in an aggregate amount not to exceed
$75,000,000 in any Fiscal Year shall not be required to be used to so repay Term
Loans to the extent the Borrower elects, as hereinafter provided, to cause such
Net Cash Proceeds to be reinvested in Reinvestment Assets (a “Reinvestment
Election”) on or prior to the Reinvestment Prepayment Date; provided, further,
that if any such Net Cash Proceeds are not so reinvested on or prior to the
Reinvestment Prepayment Date, such Net Cash Proceeds shall promptly thereafter
be applied toward prepayments of the Term Loans in accordance with this Section
5.2. The Borrower may exercise its Reinvestment Election (within the parameters
specified in the preceding sentence) with respect to a Recovery Event, if
(x) the Reinvestment Test is satisfied on the date of delivering the
Reinvestment Notice referred to below and (y) the Borrower delivers a
Reinvestment Notice to the Administrative Agent by the third Business Day
following the date of such Recovery Event, with such Reinvestment Election being
effective with respect to the Net Cash Proceeds of such Recovery Event equal to
the Anticipated Reinvestment Amount specified in such Reinvestment Notice.
(iv)On or before the third Business Day following the date of the receipt
thereof by Holdings and/or any of its Subsidiaries, an amount equal to 100% of
the

45

--------------------------------------------------------------------------------




cash proceeds (net of reasonable and documented underwriting discounts and
commissions, other banking and investment banking fees, attorneys’, advisors’,
consultants’ and accountants’ fees) of the incurrence of Indebtedness by
Holdings and/or any of its Subsidiaries (other than Indebtedness permitted by ),
shall be applied as a mandatory repayment of principal of the then outstanding
Term Loans.
(v)On the Reinvestment Prepayment Date with respect to a Reinvestment Election,
an amount equal to the Reinvestment Prepayment Amount, if any, for such
Reinvestment Election shall be applied as a repayment of the principal amount of
the then outstanding Term Loans.
(b)Application:
(i)Each mandatory repayment of Term Loans required to be made pursuant to
Section 5.2(a) (iii), (iv) or (v) shall be applied to the repayment of the then
remaining Term Loan Scheduled Repayments in inverse order of their maturity.
Following the repayment in full of the Term Loans, each mandatory repayment
required to be made pursuant to Section 5.2(a) (iii), (iv) or (v) shall
thereafter be applied to the repayment of the Revolving Loans (without any
permanent reduction in the Revolving Commitment of any Lender).
(ii)With respect to each prepayment of Loans required by Section 5.2, the
Borrower may designate the Types of Loans which are to be prepaid and the
specific Borrowing(s) under the affected Facility pursuant to which made,
provided that (i) the Borrower shall first so designate all Base Rate Loans and
Eurodollar Rate Loans under an affected Facility with Interest Periods ending on
the date of repayment prior to designating any other Eurodollar Rate Loans and
(ii) each prepayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans.
Section 5.3 Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent for the ratable (based on its pro rata share) account of
the Lenders entitled thereto, not later than 2:00  p.m. on the date when due and
shall be made in immediately available funds and in lawful money of the United
States of America at the Payment Office, it being understood that prior written
notice by the Borrower to the Administrative Agent to make a payment from the
funds in the Borrower’s account at the Payment Office shall constitute the
making of such payment to the extent of such funds held in such account. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Any payments made by the Borrower under this Agreement which
are made later than 2:00 p.m. shall be deemed to have been made by the Borrower
on the next succeeding Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.
Section 5.4 Net Payments.  (a)  All payments made by the Borrower hereunder,
under any Note or any other Credit Document, will be made without setoff,
counterclaim or other

46

--------------------------------------------------------------------------------




defense. Except as provided for in this Section 5.4(a), all such payments will
be made free and clear of, and without deduction or withholding for, any Taxes.
If any Taxes are so levied or imposed, the Borrower agrees to pay the full
amount of such Taxes and such additional amounts (after payment of all Taxes) as
may be necessary so that every payment of all amounts due hereunder, under any
Note or under any other Credit Document, after withholding or deduction for or
on account of any Taxes, will not be less than the amount provided for herein or
in such Note or in such other Credit Document, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Taxes to the extent such Taxes are (i) attributable
to such Lender’s failure to comply with the requirements of Section 5.4(b) or
(ii) United States withholding Taxes that exceed the Taxes imposed on amounts
payable to such Lender at the time the Lender becomes a party to this Agreement
(or designates a new lending office). The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes, or
any withholding or deduction on account thereof, is due pursuant to applicable
law certified copies of tax receipts evidencing such payment by the Borrower.
The Borrower will indemnify and hold harmless the Administrative Agent and each
Lender, and reimburse the Administrative Agent or such Lender upon its written
request, for the amount of any Taxes levied or imposed and paid or withheld by
the Administrative Agent or such Lender.
(b)Each Lender that is not a United States person as such term is defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) agrees to deliver to the
Borrower and the Administrative Agent (i) on or prior to the date the Lender
becomes a Lender two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN or W-8ECI (or successor forms) certifying to such
Lender’s entitlement to a complete exemption from United States withholding tax
(or, upon the written consent of the Borrower, a reduced rate of withholding
tax, in which case the amount of such withholding tax due when the Lender
becomes a party to this Agreement shall not be considered to be described in
clauses (i) or (ii) of Section 5.4(a)) with respect to payments to be made under
this Agreement and under any Note and under any other Credit Document, or
(ii) if the Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming an exemption from U.S.
withholding tax under Sections 871(h), 881(c) and/or 1441(c)(9) of the Code with
respect to payments of “portfolio interest,” (x) a duly executed certificate
substantially in the form of Exhibit E (any such certificate, an “Exemption
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN or W-8ECI (or successor forms). In
addition, each Non-U.S. Lender agrees that from time to time upon the reasonable
request by the Borrower or the Administrative Agent when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of the
relevant form or Exemption Certificate, as the case may be, and such other forms
as may be required in order to conform or establish the entitlement of such
Non-U.S. Lender to a continued complete exemption from (or reduction in, as the
case may be) United States withholding tax with respect to payments under this
Agreement and any Note, or it shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such form or Exemption
Certificate. Notwithstanding any other provision of this Section 5.4, a Non‑U.S.
Lender shall not be required to deliver any form pursuant to this Section 5.4(b)
that such Non‑U.S. Lender is not legally able to deliver.
SECTION 6 CONDITIONS PRECEDENT.
Section 6.1 Conditions Precedent to Closing Date. The obligation of the Lenders
to make each Loan hereunder, and the obligation of the Letter of Credit Issuer
to issue Letters of

47

--------------------------------------------------------------------------------




Credit hereunder, in each case, on the Closing Date are subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions:
(a)Execution of Agreement. On or prior to the Closing Date, (i) this Agreement
shall have been executed and delivered as provided in Section 12.10 and
(ii) there shall have been delivered to the Administrative Agent, for the
account of each Lender that has requested Notes pursuant to Section 2.5(d),
Notes conforming to the requirements hereof and executed by a duly Authorized
Officer of the Borrower.
(b)Opinions of Counsel. On the Closing Date, the Administrative Agent shall have
received opinions, addressed to the Administrative Agent and each of the Lenders
from:
(i)Vorys, Sater, Seymour and Pease LLP, counsel to Holdings and its
Subsidiaries, which opinion shall be dated the Closing Date and shall be in the
form of Exhibit F-1; and
(ii)W. Joseph Payne, Esq., General Counsel to Holdings, Borrower and all of the
Subsidiaries, which opinion shall be dated the Closing Date and shall be in the
form of Exhibit F-2; and
(iii)Daugherty, Fowler, Peregrin, Haught & Jenson, P.C., special FAA counsel to
Holdings and its Subsidiaries, which opinion shall be in the form of Exhibit
F-3;
(iv)Greenberg Traurig, P.A., special Florida counsel to the Borrower and certain
Guarantors, which opinion shall be dated the Closing Date and shall be in the
form of Exhibit F-4; and
(v)Jones Vargas, special Nevada counsel to Air Transport International Limited
Liability Company, a Nevada limited liability company, which opinion shall be
dated the Closing Date and shall be in the form of Exhibit F-5.
(c)Proceedings.  (i)  On the Closing Date, the Administrative Agent shall have
received from each Credit Party a certificate, dated the Closing Date, signed by
the Secretary of such Credit Party in the form of Exhibit G (together with
certifications as to incumbency and signatures of such officers) with
appropriate insertions and deletions, together with (x) copies of the articles
or certificate of incorporation, the limited liability company agreement, the
partnership agreement, any certificate of designation, the by-laws, or other
organizational documents of each such Credit Party, (y) the resolutions, or such
other administrative approval, of each such Credit Party referred to in such
certificate to be reasonably satisfactory to the Administrative Agent and (z) in
the case of the certificate delivered by the Borrower, a statement that all of
the applicable conditions set forth in have been satisfied as of such date.
(ii)    On the Closing Date, all corporate, limited liability company,
partnership and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including
long-form

48

--------------------------------------------------------------------------------




good standing certificates and any other records of corporate, partnership or
limited liability company proceedings and governmental approvals, if any, which
the Administrative Agent may have reasonably requested in connection therewith,
such documents and papers, where appropriate, to be certified by proper
corporate or Governmental Authority.
(iii)    A Notice of Borrowing for the Loans to be made on the Closing Date, as
well as a memorandum of funds flow, in each case executed by the Borrower.
(d)Adverse Change, etc.  There shall not have been any change, effect, event,
occurrence, state of facts or development that has had or could reasonably be
expected to have a Material Adverse Effect.
(e)Consummation of the Refinancing.  The Administrative Agent shall have
received reasonably satisfactory evidence that the Indebtedness under the
Existing Credit Agreement shall have been repaid or canceled, all documentation
representing such Indebtedness shall have been terminated (other than provisions
that survive such termination) and all guarantees, liens and security interests
associated therewith have been released, or that adequate measures shall have
been taken to terminate such documentation and release such guarantees, liens
and security interests, except as otherwise agreed by the Administrative Agent.
(f)[Intentionally Deleted.]
(g)Security Documents. (i) On the Closing Date, each of Holdings and the
Domestic Subsidiaries of Holdings shall have duly authorized, executed and
delivered the Guarantee and Collateral Agreement substantially in the form of
Exhibit H (as modified, amended or supplemented from time to time in accordance
with the terms thereof and hereof, the “Guarantee and Collateral Agreement”).
(ii)On the Closing Date, each of Holdings and the Domestic Subsidiaries of
Holdings shall have delivered to the Administrative Agent:
(1)
Financing Statements (Form UCC-1) in appropriate form for filing under the UCC
of each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Guarantee and Collateral Agreement;

(2)
evidence that FAA form “Aircraft Security Agreements” and/or “Amended and
Restated Aircraft Security Agreements”, the substance of which shall be
satisfactory to the Administrative Agent, covering the Aircraft and Engines
included in the Collateral have been filed with the FAA, and evidence
satisfactory to Administrative Agent that the Liens in such Aircraft and Engines
have been registered under the Cape Town Convention; and

(3)
evidence that all other actions necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect and protect the security interests
purported to be created by the Security Documents have been taken.


49

--------------------------------------------------------------------------------






(h)Governmental Approvals and Consents..  Each Credit Party shall have obtained
all permits, registrations, filings, licenses, authorizations, consents, orders
or approvals of or from any Governmental Authority and all consents of other
Persons, in each case that are necessary or advisable in connection with the
transactions contemplated by the Credit Documents (including the Refinancing)
and each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents
(including the Refinancing) and no action, request for stay, petition for review
or rehearing, reconsideration, or appeal with respect to any of the foregoing
shall be pending, and the time for any applicable agency to take action to set
aside its consent on its own motion shall have expired.
(i)Solvency.  On the Closing Date, the Administrative Agent shall have received
from the president, chief financial officer or another senior financial or
accounting officer of each of Holdings and the Borrower a solvency certificate
in the form attached hereto as Exhibit I that shall document the solvency of
Holdings, the Borrower and their respective Subsidiaries on a consolidated basis
after giving effect to the Refinancing and the other transactions contemplated
hereby.
(j)Fees.  On the Closing Date, the Administrative Agent and the Joint Lead
Arrangers shall have received all fees required to be paid, and all expenses
required to be paid, on or before the Closing Date.
(k)[Intentionally Deleted.]
(l)Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence satisfactory
to it that all insurance required to be maintained pursuant to Section 8.3 is in
full force and effect, together with endorsements naming the Administrative
Agent, for the benefit of Lenders, as additional insured and lender’s loss payee
thereunder to the extent required under Section 8.3, or an undertaking by the
Borrower to deliver or cause the same to be delivered to the Administrative
Agent reasonably promptly following the Closing Date.
(m)No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent, singly or in the aggregate,
could have a material adverse effect on the business operations, properties,
assets, condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole.
(n)Total Leverage Ratio. A certificate signed by the Chief Financial Officer of
Holdings in form and substance satisfactory to the Administrative Agent
evidencing that, on the Closing Date after giving effect to the Refinancing and
the initial Borrowings, the Total Leverage Ratio shall not be greater than 3.00
to 1.00.
(o)Appraisals. Receipt by the Administrative Agent and the Joint Lead Arrangers
of the Aircraft Appraisal dated not earlier than April 14, 2011.



50

--------------------------------------------------------------------------------




Section 6.2 Conditions Precedent to All Credit Events.  The obligation of the
Lenders to make each Loan hereunder, and the obligation of the Letter of Credit
Issuer to issue Letters of Credit hereunder, is subject, at the time of each
such Credit Event, to the satisfaction of the conditions that at the time of
each Credit Event and also after giving effect thereto, (a) there shall exist no
Default or Event of Default, (b) all representations and warranties contained
herein or in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respect as of such earlier date) and (c) since
December 31, 2010, there shall have been no event, change, condition or
occurrence that has had, or could reasonably be expected to have, a Material
Adverse Effect.
In addition to other conditions precedent herein set forth, if any Lender is a
Defaulting Lender at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, the Letter of Credit Issuer will not be required to
issue, amend or increase any Letter of Credit and the Swingline Lender will not
be required to make any Swingline Loans, unless in each case it is satisfied
that all related Letter of Credit Exposure and Swingline Exposure of such
Defaulting Lender is fully covered or eliminated by any combination satisfactory
to the Letter of Credit Issuer or the Swingline Lender, as the case may be, of
the following:
(i)in the case of a Defaulting Lender, the Letter of Credit Exposure and
Swingline Exposure of such Defaulting Lender is reallocated, as to outstanding
and future Letters of Credit and Swingline Exposure, to the Non-Defaulting
Lenders as provided in Section 2.15(a)(i); and
(ii)in the case of a Defaulting Lender, without limiting the provisions of
Section 2.15(a)(ii), the Borrower Cash Collateralizes its payment and
reimbursement obligations with respect to such Letter of Credit or Swingline
Loan in an amount at least equal to the aggregate amount of the unreallocated
obligations of such Defaulting Lender in respect of such Letter of Credit
(whether such obligations are contingent or otherwise) or Swingline Loan, or the
Borrower makes other arrangements satisfactory to the Administrative Agent, the
Letter of Credit Issuer and the Swingline Lender, as the case may be, to protect
them against the risk of non-payment by such Defaulting Lender;
provided that (a) the sum of each Non-Defaulting Lender’s Revolving Extensions
of Credit may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Letter of Credit Issuer, the Swingline Lender or any
other Lender may have against such Defaulting Lender, or cause such Defaulting
Lender to be a Non-Defaulting Lender.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all of
the applicable conditions specified in Section 6.1, and/or Section 6.2, as the
case may be, exist as of that time. All of the certificates, legal opinions and
other documents and papers referred to in this Section 6, unless otherwise
specified,

51

--------------------------------------------------------------------------------




shall be delivered to the Administrative Agent at its Notice Office for the
benefit of each of the Lenders.
SECTION 7 REPRESENTATIONS AND WARRANTIES.
To induce the Lenders to enter into this Agreement and to make the Loans and
issue and/or participate in Letters of Credit provided for herein, Holdings and
the Borrower make the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans (with the making of each
Credit Event thereafter being deemed to constitute a representation and warranty
that the matters specified in this are true and correct in all material respects
on and as of the date of each such Credit Event unless such representation and
warranty expressly indicates that it is being made as of any specific date (in
which case such representation and warranty shall have been true and correct in
all material respect as of such specific date)):
Section 7.1 Corporate Status; Compliance with Law.  Each of Holdings and its
Subsidiaries (i) is a duly organized and validly existing corporation or limited
liability company in good standing under the laws of the jurisdiction of its
organization and has the corporate or limited liability company power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage on the date hereof, (ii) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified and where the failure to
be so qualified would have, individually or in the aggregate, a Material Adverse
Effect and (iii) is in compliance with all Requirements of Law and all
Contractual Obligations of Holdings and its Subsidiaries, except where the
failure to so comply would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
Section 7.2 Power and Authority.  Each Credit Party has the corporate or limited
liability company power and authority to execute, deliver and carry out the
terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or limited liability company action to authorize
the execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party, and each such Credit Document constitutes the legal, valid
and binding obligation of such Person enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
Section 7.3 No Violation.  Neither the execution, delivery and performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof, nor the consummation of the Refinancing
or the other transactions contemplated therein (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any Governmental Authority, (ii) will, except as set
forth on Annex 7.3, conflict or be inconsistent with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or (other than pursuant to the Security Documents) result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of Holdings or any of its Subsidiaries pursuant to
the terms of any indenture, debt instrument or agreement, mortgage, deed of
trust, agreement or other instrument to which Holdings or any of its
Subsidiaries is a party or by which it or any of its property or assets are
bound or to which it may be subject (including, without limitation, the CMI
Service Agreement), (iii) will violate

52

--------------------------------------------------------------------------------




any provision of the charter or by-laws or limited liability company agreement
of Holdings or any of its Subsidiaries or (iv) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings and its Subsidiaries, other than, in the
case of clause (i), any contravention which could not reasonably be expected to
have a Material Adverse Effect.
Section 7.4 Litigation.  There are no actions, suits or proceedings pending or
threatened with respect to Holdings or any of its Subsidiaries (i) that are
likely to have a material adverse effect on the business, assets, liabilities
(contingent or otherwise), operations, financial condition or prospects of any
such Person, after giving effect to the Refinancing or (ii) that could
reasonably be expected to have a material adverse effect on the validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
Section 7.5 Use of Proceeds; Margin Regulations.  (a)  The proceeds of Term
Loans shall be utilized (i) for the Refinancing and (ii) to pay costs and
expenses related to the Refinancing. The proceeds of all Revolving Loans shall
be utilized to finance, in part (and to the extent necessary), the transactions
described in this clause (a), and thereafter for working capital needs and other
general corporate purposes of Holdings and its Subsidiaries.
(b)No part of the proceeds of any Loans will be used for any purpose which
violates the provisions of the Regulations of the Board of Governors of the
Federal Reserve System and any successor thereto.
Section 7.6 Governmental Approvals.  Except for any filings required under the
Security Documents, no order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority is required to authorize or is required in connection
with (i) the execution, delivery and performance of any Credit Document or
(ii) the legality, validity, binding effect or enforceability of any Credit
Document.
Section 7.7 Investment Company Act.  None of Holdings or any of its Subsidiaries
is (i) an “investment company” within the meaning of the Investment Company Act
of 1940, as amended (the “ICA”) or a company “controlled” by an “investment
company” within the meaning of the ICA or (ii) subject to any regulation under
any other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any party of the
Obligations unenforceable or voidable.
Section 7.8 True and Complete Disclosure.  (a)  All information and data
(excluding projections) concerning Holdings, the Borrower and their respective
Subsidiaries and the transactions contemplated herein which have been prepared
by or on behalf of the Credit Parties and that have been made available to the
Administrative Agent or any Lender by or on behalf of the Credit Parties prior
to the Closing Date in connection with the transactions contemplated herein
(including the Confidential Information) do not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading.
(b)All other factual information furnished on or after the Closing Date by or on
behalf of the Credit Parties or any of their Subsidiaries in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for

53

--------------------------------------------------------------------------------




purposes of or in connection with this Agreement or any transaction contemplated
herein is, and will be, true and accurate in all material respects on the date
as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information not
misleading at such time in light of the circumstances under which such
information was provided. The projections and pro forma financial information
contained in such materials are based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results. There is no fact known to any
Credit Party which materially and adversely affects the business, operations,
property, assets, liabilities or condition (financial or otherwise) of any such
Credit Party and its respective Subsidiaries which has not been disclosed herein
or in such other documents, certificates and statements furnished to the Lenders
for use in connection with the transactions contemplated hereby.
Section 7.9 Financial Condition; Financial Statements.  (a)  On and as of the
Closing Date, on a pro forma basis after giving effect to the Refinancing and to
all Indebtedness incurred, and to be incurred, and Liens created, and to be
created, by each Credit Party and its respective Subsidiaries in connection
therewith, (x) the sum of the assets, at a fair market valuation, of each Credit
Party and its respective Subsidiaries will exceed its debts, (y) no such Credit
Party or its Subsidiaries will have incurred or intended to, or believes that it
will, incur debts beyond its ability to pay such debts as such debts mature and
(z) each such Credit Party and its Subsidiaries taken as a whole will have
sufficient capital with which to conduct its business. For purposes of this
Section 7.9, “debt” means any liability on a claim, and “claim” means (i) right
to payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured; or (ii) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.
(b)The audited financial statements of Holdings and its Subsidiaries for the
2010 Fiscal Year consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
Persons described therein for each of the periods then ended. As of the Closing
Date, none of Holdings, the Borrower or any of their respective Subsidiaries has
any contingent liability or liability for taxes, long‑term lease or unusual
forward or long‑term commitment that is not reflected in the foregoing financial
statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Holdings, the Borrower or any of their respective
Subsidiaries. Since December 31, 2010, no event, circumstance or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.
Section 7.10 Security Interests.  On and after the Closing Date, each of the
Security Documents creates, as security for the Obligations purported to be
secured thereby, a valid and enforceable (and, to the extent perfection thereof
can be accomplished pursuant to the filings or other actions required by the
Security Documents and such filings or other actions are required to have been
made or taken, perfected) security interest in and Lien on all of the Qualified
Aircraft included in the Collateral Pool, superior to and prior to the rights of
all third Persons and subject to no other

54

--------------------------------------------------------------------------------




Liens (except that the Qualified Aircraft included in the Collateral Pool may be
subject to Permitted Liens relating thereto), in favor of the Administrative
Agent for the benefit of the Lenders. No filings or recordings are required in
order to perfect the security interests created under any Security Document that
are required by the Security Documents to be perfected except for filings or
recordings which shall have been made upon or prior to the execution and
delivery thereof.
Section 7.11 Tax Returns and Payments.  Except as set forth on Annex 7.11,
Holdings and its Subsidiaries have filed all federal and state income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by them and have paid Federal and state income taxes and all other all
material taxes and assessments payable by them which have become due, other than
those not yet delinquent and except for those contested in good faith, and
Holdings and each of its Subsidiaries has paid, or has provided adequate
reserves in accordance with GAAP (in the good faith judgment of the management
of Holdings) for the payment of, all federal, state and foreign income taxes
applicable for all prior Fiscal Years and for the current Fiscal Year to the
date hereof.
Section 7.12 Compliance with ERISA.  Each Plan is in substantial compliance with
ERISA and the Code; no Reportable Event has occurred with respect to a Plan; no
Plan has applied for an extension of any amortization period within the meaning
of Section 412 of the Code; all contributions required to be made with respect
to a Plan have been timely made; neither a Credit Party, nor any Subsidiary of a
Credit Party, nor any ERISA Affiliate has incurred any material liability to or
on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064 or 4069 of ERISA or Section 4971 or 4975 of the Code or to or an account of
a Multiemployer Plan pursuant to Section 4201 or 4204 of ERISA or expects to
incur any liability (including any indirect, contingent or secondary liability)
under any of the foregoing Sections with respect to any Plan; no proceedings
have been instituted to terminate or appoint a trustee to administer any Plan;
no condition exists which presents a material risk to a Credit Party or any
Subsidiary of a Credit Party or any ERISA Affiliate of incurring a liability to
or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no Credit Party, Subsidiary of a Credit Party, or ERISA Affiliate has
received any notice, and no Multiemployer Plan has received from any Credit
Party, any Subsidiary of a Credit Party or any ERISA Affiliate any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and no lien imposed under the Code or
ERISA on the assets of a Credit Party, or any Subsidiary of a Credit Party or
any ERISA Affiliate exists or is reasonably likely to arise on account of any
Plan, except to the extent that all events described in the preceding clauses of
this Section 7.12 and then in existence would not, in the aggregate, be likely
to have a Material Adverse Effect.
Section 7.13 Subsidiaries.  (a) The Capital Stock of each direct and indirect
Subsidiary of Holdings has been duly authorized and validly issued and is fully
paid and non‑assessable. Annex 7.13 hereto correctly sets forth the ownership
interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date. Holdings will at all times own directly or
indirectly the percentages specified in said Annex 7.13 of the outstanding
Capital Stock of all of said entities except to the extent otherwise permitted
pursuant to Section 9.2 or Section 9.5. Except as set forth on Annex 7.13, as of
the Closing Date, there is no existing option, warrant, call, right, commitment
or other agreement to which any Subsidiary of Holdings is a party requiring, and
there is no membership interest or other Capital Stock of any Subsidiary of
Holdings outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of

55

--------------------------------------------------------------------------------




its Subsidiaries or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Holdings or any of its Subsidiaries. None of the Capital
Stock of the direct or indirect Subsidiaries of Holdings is subject to any Lien.
(b)There are no restrictions on Holdings or any of its Subsidiaries which
prohibit or otherwise restrict the transfer of cash or other assets from any
Subsidiary of Holdings to the Borrower, other than prohibitions or restrictions
permitted by Section 9.7(b), and there are no restrictions on Holdings or any of
its Subsidiaries which prohibit such Person from granting Liens in the Capital
Stock of any of the direct or indirect Subsidiaries of Holdings.
Section 7.14 Intellectual Property.  Holdings and each of its Subsidiaries owns,
or is licensed to use, all material trademarks, trade names, copyrights,
technology, know-how, patents, servicemarks, licenses and processes and other
rights (“Intellectual Property”) free from burdensome restrictions that are
necessary for the conduct of their business as currently conducted and as
proposed to be conducted.
Section 7.15 Pollution and Other Regulations.  Except as set forth on Annex
7.15, (a) each of Holdings and its Subsidiaries is in compliance with all
Environmental Laws governing or relating to its business, and to the knowledge
of Holdings and the Borrower, there is no condition or circumstance that would
be likely to prevent or interfere with such compliance in the future, except in
each case, individually or in the aggregate, as could not reasonably be expected
to have a Material Adverse Effect, (b) all licenses, permits, registrations or
approvals required for the business of Holdings and each of its Subsidiaries, as
conducted as of the Closing Date, under any Environmental Law have been secured,
and Holdings and each of its Subsidiaries is in compliance therewith, except, in
each case, either individually or in the aggregate, as could not be reasonably
be expected to have a Material Adverse Effect, (c) neither Holdings nor any of
its Subsidiaries has received any written communication from any Person alleging
that it is in noncompliance with, breach of or default under, any applicable
writ, order, judgment, injunction, or decree, in each case arising under or
relating to Environmental Law, to which Holdings or such Subsidiary is a party
or which would affect the ability of Holdings or such Subsidiary to operate its
business or any Real Property, except in each such case, such noncompliance,
breaches or defaults that individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (d) there are no facts,
circumstances, conditions or occurrences relating to the business of Holdings or
any of its Subsidiaries or on or relating to any Real Property that could
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries or any Real Property of Holdings or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
Section 7.16 Properties.  Holdings and each of its Subsidiaries have good and
valid title to all Qualified Aircraft included in the Collateral Pool, free and
clear of all Liens, other than as permitted by Section 9.3.
Section 7.17 Labor Matters.  (a) There are no strikes or other material labor
disputes against any Credit Party pending or, to the knowledge of Holdings or
the Borrower, threatened; (b) hours worked by and payments made to employees of
the Credit Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from the Credit Parties on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Credit
Parties.

56

--------------------------------------------------------------------------------




Section 7.18 No Default.  Neither Holdings nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
Section 7.19 No Material Adverse Change.  Since December 31, 2009, no event,
circumstance or change has occurred that has caused or evidences, either in any
single case or in the aggregate, a Material Adverse Effect.
Section 7.20 Insurance.  Set forth on Annex 7.20 is a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings and
its Subsidiaries as of the Closing Date. As of such date, such insurance is in
full force and effect and complies with Section 8.3.
Section 7.21 Accounts.  None of the “accounts” (as such term is defined in the
UCC) of Holdings or any of its Subsidiaries is subject to any Lien, other than
Permitted Liens, and no restrictions exist that prohibit Holdings or any of its
Subsidiaries from granting Liens in its accounts.
Section 7.22 Material Contracts. Annex 7.22 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder.
Section 7.23 Indebtedness to be Refinanced. All Indebtedness of Holdings and its
Subsidiaries outstanding immediately prior to the Closing Date shall either be
repaid on the Closing Date or is permitted pursuant to Section 9.4.
Section 7.24 Foreign Assets Control. None of Holdings or any Subsidiary or
Affiliate of Holdings: (i) is a Sanctioned Person, (ii) has any of its assets in
Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
Section 7.25 Patriot Act. Each Credit Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of any Loan, and no Letters of
Credit, will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
Section 7.26 [Intentionally Deleted.]
Section 7.27 Aircraft.  Each Aircraft included in the Collateral Pool
(including, without limitation, the Aircraft listed on Annex 8.10), is a
Qualified Aircraft.

57

--------------------------------------------------------------------------------




SECTION 8 AFFIRMATIVE COVENANTS. Holdings and the Borrower covenant and agree
that on the Closing Date and thereafter and until the Commitments have
terminated, no Letters of Credit or Notes are outstanding and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:
Section 8.1 Information Covenants. Holdings will furnish to Administrative Agent
for each Lender:
(a)Annual Financial Statements.  As soon as available, and in any event within
90 days after the end of each Fiscal Year (i) the consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders' equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, and (ii) with respect to such consolidated financial
statements a report thereon of Deloitte & Touche LLP or other independent
certified public accountants of recognized national standing selected by
Holdings, and reasonably satisfactory to Administrative Agent (which report
shall be unqualified as to going concern and scope of audit, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Holdings and its Subsidiaries
as of the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements), that the audit by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards).
(b)Quarterly Financial Statements. As soon as available, and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the unaudited consolidated balance sheets of Holdings and its Subsidiaries
as at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of Holdings and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail.
All such financial statements delivered pursuant to paragraphs  and above shall
present fairly in all material respects in accordance with GAAP the consolidated
financial condition of Holdings and its Subsidiaries as at the applicable dates,
and the consolidated results of their operations, their changes in equity
(deficit) and their consolidated cash flows for the periods reflected therein,
and shall be prepared in accordance with GAAP applied consistently throughout
the periods reflected therein (except, in the case of unaudited financial
statements, for the absence of footnotes).
(c)Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Section 8.1(a) and (b), a certificate of the chief
financial officer or treasurer of Holdings, substantially in the form of Exhibit
J (a “Compliance Certificate”), to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and any proposed action with respect thereto, which
Compliance Certificate shall set forth the calculations required to
establish the Total Leverage Ratio, the Fixed Charge Coverage Ratio and the
Consolidated EBITDA then in effect for the Test Period ending on the last day of
such fiscal period or year and the Collateral to Loan Value Ratio as of such
date. The Compliance Certificate shall also state whether any change in GAAP or
the application thereof has

58

--------------------------------------------------------------------------------




occurred since the date of the audited financial statements described in Section
7.9(b), and, if any change has occurred, specifying the effect of such change on
the financial statements accompanying such Compliance Certificate. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the financial statements of Holdings described in Section
7.9(b), the consolidated financial statements of Holdings and its Subsidiaries
delivered pursuant to clauses (a) and (b) immediately above will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such clauses had no such change in accounting principles
and policies been made, then, together with the first delivery of such financial
statements after such change, one or more statements of reconciliation for all
such prior financial statements in form and substance satisfactory to
Administrative Agent.
In the event that any financial statement or Compliance Certificate delivered
pursuant to this Section 8.1 is shown to be inaccurate regardless of whether
this Agreement or any Commitment is in effect when such inaccuracy is discovered
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Holdings shall immediately
deliver to the Administrative Agent a correct Compliance Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
highest level set forth in the definition of Applicable Margin (i.e. Level I)
were applicable for such Applicable Period, and (iii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent to
the Obligations. This Section 8.1 shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.8(c) and Section
10.
(d)Notice of Default or Litigation.  Prompt (and in any event within three
Business Days after such event) notice of (x) the occurrence of any event which
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Credit Parties
propose to take with respect thereto, (y) the commencement of or any material
development in any litigation or governmental proceeding pending against
Holdings or any of its Subsidiaries in which the amount involved is $15,000,000
or more or is reasonably likely to have a material adverse effect on the ability
of any Credit Party to perform its obligations hereunder or under any other
Credit Document or (z) any order, judgment or decree that is reasonably likely
to have a material adverse effect on the ability of any Credit Party to perform
its obligations hereunder having been entered against Holdings or any of its
Subsidiaries or any of their respective properties or assets.
(e)ERISA Events.  Prompt notice of the development of any ERISA Event that,
together with all other ERISA Events that have developed or occurred, could
reasonably be expected to have a Material Adverse Effect, together with a
certificate of the chief financial officer of Holdings setting forth details as
to such occurrence and such action, if any, which Holdings, its Subsidiaries or
an ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by Holdings or its
Subsidiaries, the ERISA Affiliate, the PBGC, a Plan participant (other than
notices relating to an individual participant’s benefits) or the Plan
administrator with respect thereto. Upon request of the Administrative Agent,
Holdings will deliver to the Administrative Agent a complete copy of the annual
report (Form 5500) of each Plan required to be filed with the Internal Revenue
Service. In addition to the foregoing, copies of any material notices received
by Holdings, its Subsidiaries or any ERISA Affiliate, with respect to a Plan
shall be delivered to the Administrative Agent no later than 15 days after the
same are received by Holdings, such Subsidiary or the ERISA Affiliate, as
applicable.



59

--------------------------------------------------------------------------------




(f)Modification of Organizational Documents.  A copy of any amendment or other
modification to the articles or certificate of incorporation, bylaws,
partnership agreement, operating agreement or other similar organizational
documents of Holdings or its Subsidiaries within 15 Business Days after the
effectiveness thereof.
(g)Change of Management or Financial Condition; Collateral Loss.  Prompt notice
of (x) any change in the senior management of Holdings or any of its
Subsidiaries, (y) any change in the business, assets, liabilities, financial
condition or results of operations of Holdings and its Subsidiaries which has
had or could reasonably be expected to have a Material Adverse Effect or (z) any
material damage, loss or destruction of any material portion of the Collateral.
(h)Aircraft Appraisals. No later than April 30 of each calendar year, the
Borrower shall deliver to the Administrative Agent an Aircraft Appraisal dated
as of March 31 of such calendar year.
(i)Notice Regarding Material Contracts.
(i)Promptly, and in any event within five (5) Business Days (i) after any
Material Contract of Holdings or any of its Subsidiaries is terminated or
amended in a manner that is materially adverse to Holdings or such Subsidiary,
as the case may be, or (ii) any new Material Contract is entered into, a written
statement describing such event, with copies of such material amendments or new
contracts, delivered to Administrative Agent, and an explanation of any actions
being taken with respect thereto.
(ii)Promptly, and in any event within two (2) Business Days after any Credit
Party becoming aware of the same, notice of any Material Agreement Default.
(iii)Promptly, and in any event within two (2) Business Days after receipt by
any Credit Party, notice of the acceleration of Indebtedness under the DHL Note
or demand for the payment or prepayment of the DHL Note prior to the scheduled
maturity thereof.
(j)Other Information.  Promptly after their filing with the Securities and
Exchange Commission or any successor thereto (the “SEC”) copies of any filings
and registrations with, and reports to, the SEC by Holdings or its Subsidiaries
and, with reasonable promptness, such other information or documents (financial
or otherwise) as the Administrative Agent on its own behalf or on behalf of the
Required Lenders may reasonably request from time to time. Holdings may deliver
such filings, registrations, reports, information or documents by posting such
items to EDGAR so long as the Administrative Agent receives notice from Holdings
that such items have been posted to EDGAR; receipt by the Administrative Agent
of such notice shall constitute delivery.
(k)FAA Legal Opinion. Within five (5) Business Days after the Closing Date (or
such longer period as may be reasonably acceptable to the Administrative Agent),
a duly executed opinion of Daugherty, Fowler, Peregrin, Haught & Jenson, P.C.,
special FAA counsel to Holdings and its Subsidiaries, in the form of Exhibit
F-3.
Section 8.2 Books, Records and Inspections. Holdings will, and will cause each
of its Subsidiaries to, maintain books and records pertaining to their
respective business operations in

60

--------------------------------------------------------------------------------




such detail, form and scope as is consistent with good business practice and in
accordance with GAAP. Holdings will, and will cause its Subsidiaries to, permit,
upon two (2) Business Days’ notice to any Authorized Officer of Holdings (except
if a Default or Event of Default has occurred and is continuing, no prior notice
shall be required), officers and designated representatives of the
Administrative Agent (which designated representatives may include one or more
Lenders) to visit and inspect any of the properties or assets of Holdings and
any of its Subsidiaries in whomsoever’s possession, and to examine the books of
account of Holdings and any of its Subsidiaries and discuss the affairs,
finances and accounts of Holdings and of any of its Subsidiaries with, and be
advised as to the same by, its and their officers and independent accountants,
all at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or, if applicable, the Required Lenders may desire.
Further, upon the occurrence and during the continuance of an Event of Default,
Holdings will, and will cause its Subsidiaries to, permit officers and
designated representatives of any Lender, at the sole cost and expense of such
Lender, to visit and inspect any of the properties or assets of Holdings and any
of its Subsidiaries in whomsoever’s possession, and to examine the books of
account of Holdings and any of its Subsidiaries and discuss the affairs,
finances and accounts of Holdings and of any of its Subsidiaries with, and be
advised as to the same by, its and their officers and independent accountants.
Section 8.3 Maintenance of Insurance. Holdings will, and will cause each of its
Subsidiaries to, at all times maintain or cause to be maintained in full force
and effect insurance in such amounts, covering such risks and liabilities and
with such deductibles or self-insured retentions as are in accordance with
normal industry practice or otherwise as are acceptable to the Administrative
Agent in its reasonable discretion determined in good faith, including with
respect to the Qualified Aircraft included in the Collateral Pool, all risk
ground, taxiing, and flight aircraft hull insurance. Holdings will cause its
Subsidiaries (as applicable) to maintain a policy of FAA War Risk Hull and
Liability Insurance or its commercial equivalent, in amounts that are not less
than the comprehensive aircraft and general liability and property damage
insurance and of the type and covering the same risks as applicable on the
Closing Date with respect to the Qualified Aircraft included in the Collateral
Pool. All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof and name the Administrative Agent as an additional insured and
lender’s loss payee. Holdings will, and will cause each of its Subsidiaries to,
furnish or cause to be furnished annually to the Administrative Agent
certificates of insurance carried and other evidence of such insurance, if any,
that comply with the immediately preceding sentence.
Section 8.4 Payment of Taxes. Holdings will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of Holdings or any of its Subsidiaries, provided that
neither Holdings nor any of its Subsidiaries shall be required to pay any such
tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings if it has maintained adequate reserves (in the good
faith judgment of the management of Holdings) with respect thereto in accordance
with GAAP.
Section 8.5 Franchises.  Holdings will do, and will cause each of its
Subsidiaries to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or

61

--------------------------------------------------------------------------------




formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect, provided that any transaction permitted by Section 9.2 will not
constitute a breach of this Section 8.5.
Section 8.6 Compliance with Contractual Obligations and Laws, Statutes, etc.
Holdings will, and will cause each of its Subsidiaries to, comply with all
Contractual Obligations, applicable laws, statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities, in
respect of the conduct of its business and the ownership of its property, other
than those the non-compliance with which could not reasonably be expected to
have a Material Adverse Effect.
Section 8.7 Maintain Property.  Holdings will, and will cause each of its
Subsidiaries to, protect and preserve all of its properties, including, without
limitation, its material patents, trademarks, copyrights, franchises and other
intellectual property, and ensure that its properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted. In addition,
and not in limitation of the generality of the foregoing, Holdings and the
Borrower will, and will cause the operator of any Qualified Aircraft to, (i)
maintain, inspect, service, repair, overhaul and test each such Aircraft in
accordance with all Maintenance Requirements and all Requirements of Law and
(ii) maintain all Records in accordance with all Requirements of Law and all
Maintenance Requirements. All maintenance procedures shall be performed in
accordance with all Requirements of Law and by properly trained, licensed, and
certified maintenance sources and maintenance personnel utilizing replacement
parts approved by the applicable Aviation Authority, so as to keep it and any
Engines and APUs attached thereto in good operating condition, ordinary wear and
tear, excepted, and to enable the airworthiness certificate for such Aircraft to
be continually maintained.  Without limiting the foregoing, Holdings and the
Borrower will, and will cause the operator of any Qualified Aircraft to, comply
with all mandatory service bulletins and airworthiness directives by causing
compliance to such bulletins and/or directives not later than the date by which
such bulletins and directives make compliance mandatory.
Section 8.8 Environmental Laws.  Holdings will, and will cause each of its
Subsidiaries and each operator of any Aircraft to (a) comply with all applicable
Environmental Laws except for such non-compliance as would not reasonably be
expected to have a Material Adverse Effect, and obtain and comply in all
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws the failure
to obtain or comply with which would reasonably be expected to have a Material
Adverse Effect and (b) conduct and complete, in all material respects, all
investigations, studies, sampling and testing, and all remedial, removal and
other actions, required under Environmental Laws and comply in all material
respects with all lawful and binding orders and directives of all Governmental
Authorities regarding Environmental Laws, except with respect to all matters
above to the extent Holdings and/or its Subsidiaries, as applicable, challenge
or appeal any such requirements, orders or directives, so long as such
challenges or appeals are made in good faith by appropriate proceedings (which
proceedings are being diligently pursued) by Holdings and/or its Subsidiaries,
as applicable, and with respect to which adequate reserves are being maintained
in accordance with GAAP.
Section 8.9 Use of Proceeds.  All proceeds of the Loans and all Letters of
Credit shall be used as provided in Section 7.5. No part of the proceeds of any
Loan or Letter of Credit will

62

--------------------------------------------------------------------------------




be used (a) for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock, in each case in violation of such Regulation U or (b) to fund any
operations in, to finance any investments or activities in, or to make any
payments to, a Sanctioned Person or Sanctioned Entity.
Section 8.10 Collateral Pool; Release of Aircraft; Additional
Guarantees.   (a) The Aircraft set forth on Annex 8.10 shall be included in the
Collateral Pool as of the Closing Date.
(b)If after the Closing Date the Borrower desires to (or is required to pursuant
to Section 9.14) include additional Aircraft into the Collateral Pool, the
Borrower shall provide the Administrative Agent with prior written notice
thereof, which such notice shall reasonably identify such Aircraft and shall
include a certification that such Aircraft is a Qualified Aircraft. No Aircraft
shall be admitted into the Collateral Pool until the Borrower shall have
delivered, or caused to be delivered, each of the following, in form and
substance satisfactory to the Administrative Agent:
(i)an Aircraft Appraisal with respect to such Aircraft;
(ii)a supplement or amendment to the Guarantee and Collateral Agreement and
other Security Documents as the Administrative Agent reasonably requests
(including, without limitation, security documents to be filed with the FAA or
other applicable Aviation Authority) in order to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Aircraft; and
(iii)a legal opinion in substantially the form of Exhibit F-3 with respect to
such Aircraft; and
(iv)take all actions reasonably requested by the Administrative Agent to grant
to the Administrative Agent, for the benefit of the Lenders, a perfected
security interest in such property having the priority required by the Guarantee
and Collateral Agreement, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent (including, in the case of Qualified Aircraft included in
the Collateral Pool, security documents to be filed with the FAA or other
applicable Aviation Authority).
(c)From time to time the Borrower may request, upon not less than 15 Business
Days prior written notice to the Administrative Agent (or such shorter period as
may be acceptable to the Administrative Agent), that a Qualified Aircraft
included in the Collateral Pool be released from the Liens created by the
Security Documents applicable thereto, which release (the “Aircraft Release”)
shall be effected by the Administrative Agent if the Administrative Agent
determines all of the following conditions are satisfied as of the date of such
Aircraft Release:
(i)No Default or Event of Default exists or will exist immediately after giving
effect to such Aircraft Release and the reduction in the Collateral Pool by
reason of the release of such Aircraft;
(ii)all representations and warranties contained herein shall be true and
correct in all material respects with the same effect as though such
representations

63

--------------------------------------------------------------------------------




and warranties had been made on and as of the date of such Aircraft Release
(except to the extent that such representations and warranties expressly relate
to an earlier date, in which case such representation and warranty shall have
been true and correct in all material respect as of such earlier date); and
(iii)the Administrative Agent shall have received a pro forma Compliance
Certificate demonstrating, among other things, compliance with the covenants set
forth in Section 9.12, Section 9.13 and Section 9.14, after giving effect to the
Aircraft Release.
Except as set forth in this Section 8.10(c), no Qualified Aircraft included in
the Collateral Pool shall be released from the Liens created by the Security
Documents.
(d)With respect to any new Domestic Subsidiary created or acquired by any Credit
Party after the Closing Date, the Borrower shall promptly (i) cause such new
Domestic Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement and (B) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit G, with appropriate insertions
and attachments, and (ii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
Section 8.11 Hedging Agreements.  Not later than sixty (60) days following the
Closing Date, the Borrower will, at its sole cost and expense, enter into and
thereafter maintain in full force and effect one or more Hedging Agreements,
including in Borrower’s discretion, forward Hedging Agreements, in any
combination, providing protection against fluctuations in interest rates with
respect to not less than fifty percent (50%) of the Term Loans made on the
Closing Date, which Hedging Agreements, including any such forward Hedging
Agreements, shall provide for not less than a three (3) year term and shall
contain such protections and other terms as are customary and are reasonably
satisfactory to Administrative Agent.
Section 8.12 Aircraft Appraisals.  If Holdings or any of its Subsidiaries sells
or otherwise disposes of, or grants a Lien in, any Aircraft not included in the
Collateral Pool, which results in the Qualified Aircraft to Loan Value Ratio
being less than 1.65 to 1.00, the Administrative Agent may, in its reasonable
discretion made in good faith, require the Borrower to deliver a new Aircraft
Appraisal within 30 days of each such sale or grant of such Lien.
Section 8.13 Further Assurances.  Holdings shall, and shall cause it
Subsidiaries to, upon request of the Administrative Agent, execute and deliver
or cause to be executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Credit Documents.

64

--------------------------------------------------------------------------------




SECTION 9 NEGATIVE COVENANTS.  Holdings and the Borrower hereby covenant and
agree that as of the Closing Date and thereafter until the Commitments have
terminated, no Letters of Credit or Notes are outstanding and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:
Section 9.1 Changes in Business.  Except as otherwise permitted by Section 9.2,
Holdings will not, and will not permit any of its Subsidiaries to, engage in any
business or operations other than aviation-related services, mail or freight
transportation services, and logistics services.
Section 9.2 Consolidation, Merger, Sale of Assets, etc. Holdings will not, and
will not permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, sell or
otherwise dispose of all or any part of its property or assets (other than Cash
Equivalents sold in the Ordinary Course of Business) or agree to do any of the
foregoing at any future time, except that the following shall be permitted:
(a)any Subsidiary of Holdings may be merged or consolidated with or into, or be
liquidated or dissolved into, a Credit Party (so long as (i) a Credit Party is
the surviving entity, (ii) if any such merger or consolidation involves the
Borrower, the surviving entity shall be the Borrower and (iii) if any such
merger or consolidation involves a Domestic Subsidiary, but not the Borrower, a
Domestic Subsidiary (other than the Relief Fund) is the surviving entity, or all
or any part of its business, properties and assets may be conveyed, leased, sold
or transferred to the Borrower or any Subsidiary Guarantor which must be a
Domestic Subsidiary if the transaction involves the conveyance, lease, sale or
transfer of all or substantially all the properties and assets of a Domestic
Subsidiary), provided that in each case all Liens on any Collateral owned by a
Subsidiary affected by any of the foregoing events shall remain in full force
and effect after giving effect thereto;
(b)the Investments, Dividends, acquisitions and transfers or dispositions of
properties expressly permitted pursuant to Section 9.5 and Section 9.7;
(c)sales of Aircraft, other assets or the Capital Stock of a Subsidiary of
Holdings that are not included in the Collateral Pool, so long as: (i) the sale
of such Aircraft does not result in a Qualified Aircraft to Loan Value Ratio of
less than 1.65 to 1.00 as of the date of such sale, provided that the sale of
Qualified Aircraft to an Acquired Person, as such term is defined in Section
9.5(j) hereof, shall be included in the calculation of the Qualified Aircraft to
Loan Value Ratio for purposes of this Section 9.5(c), and provided, further,
that, for purposes of such calculation, the appraised value of such Qualified
Aircraft shall be adjusted in proportion to Holdings or its Subsidiaries
percentage ownership of the Capital Stock of such Acquired Person; and (ii) the
book value of such other assets or Capital Stock proposed to be sold, when
aggregated with all such other assets or Capital Stock sold during the term of
this Agreement, does not exceed twenty percent (20%) of the book value of the
total assets of Holdings prior to giving effect to such sale; and
(d)leases or subleases granted to others not interfering in any material respect
with the business of the Borrower or any of its Subsidiaries.
Section 9.3 Liens.  Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to (i) any Qualified Aircraft included in the Collateral Pool, (ii) any
Accounts (as such term is defined in the UCC) of Holdings or any of its
Subsidiaries or (iii) any Capital Stock of any Subsidiary of Holdings (the
assets described in the immediately preceding clauses (i), (ii) and (iii)
referred to as “Restricted Assets”) or sell any

65

--------------------------------------------------------------------------------




such Restricted Asset subject to an understanding or agreement, contingent or
otherwise, to repurchase such Restricted Asset or assign any right to receive
income, or file or authorize the filing of any financing statement under the UCC
or any other similar notice of Lien under any similar recording or notice
statute with respect to such Restricted Asset, except:
(a)Liens for taxes and assessments not yet due and payable or Liens for taxes
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of Holdings) have been
established;
(b)Liens in respect of Restricted Assets of Holdings or any of its Subsidiaries
imposed by law which were incurred in the Ordinary Course of Business, such as
operators’, vendors’, repairmens’, construction, carriers’, warehousemen’s and
mechanics’ Liens, statutory landlord’s Liens, and other similar Liens arising in
the Ordinary Course of Business, and (x) which do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Borrower or its
Subsidiaries or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such Lien;
(c)Liens created by or pursuant to this Agreement or the other Credit Documents;
(d)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 10.10; and
(e)leases or subleases of Aircraft granted to others not interfering in any
material respect with the business of Holdings or any of its Subsidiaries.
Section 9.4 Indebtedness.  Holdings will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, including Letters of Credit;
(b)Indebtedness of any Subsidiary Guarantor to the Borrower or any other
Subsidiary Guarantor, or of the Borrower to any Subsidiary Guarantor;
(c)existing Indebtedness listed on Annex 9.4(c) hereto (“Existing Indebtedness”)
and any renewals, extensions, refundings or refinancings of such Indebtedness,
provided the amount thereof is not increased and the maturity of principal
thereof is not shortened;
(d)Indebtedness under Hedge Agreements (provided that such Agreements are
entered into to hedge actual risks and not for speculative purposes);
(e)guarantees (i) by any Credit Party of any Indebtedness of any other Credit
Party otherwise permitted hereunder, (ii) by any Subsidiary that is not a Credit
Party of any Indebtedness of any Subsidiary that is not a Credit Party (other
than the Relief Fund) so long as the Indebtedness so guaranteed is otherwise
permitted hereunder and (iii) by Holdings or any Subsidiary making an Investment
in a Person permitted by Section 9.5(j) of any Indebtedness of such Person, so
long as such guarantee is limited to the Fair Market Value (determined as of the
date of such Investment) of the Investment made in such Person;

66

--------------------------------------------------------------------------------




(f)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the Ordinary
Course of Business, provided that such Indebtedness is extinguished within two
Business Days of its incurrence;
(g)the DHL Note;
(h)Capital Leases in an aggregate amount outstanding not to exceed at any time
$250,000,000; and
(i)other Indebtedness of Holdings and its Subsidiaries in an aggregate
outstanding principal amount not to exceed at any time $100,000,000.
Section 9.5 Advances, Investments and Loans.  Holdings will not, and will not
permit any of its Subsidiaries to, make or permit to exist any Investment in any
Person, except:
(a)Holdings and its Subsidiaries may invest in cash and Cash Equivalents;
(b)Holdings and any of its Subsidiaries may acquire and hold receivables owing
to them, if created or acquired in the Ordinary Course of Business and payable
or dischargeable in accordance with customary trade terms;
(c)the intercompany Indebtedness described in Section 9.4(b);
(d)the Investments owned by Holdings and each of its Subsidiaries on the Closing
Date and set forth in Annex 9.5(d) may continue to be owned by the Borrower and
such Subsidiary;
(e)Holdings and any of its Subsidiaries may acquire and own investments
(including, without limitation, debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the Ordinary Course of Business;
(f)Hedge Agreements permitted by Section 9.4(d);
(g)Dividends permitted by Section 9.7;
(h)promissory notes issued to Holdings or any of its Subsidiaries by the
purchasers of assets sold in accordance with Section 9.2(c);
(i)Investments in any Domestic Subsidiary of Holdings (other than the Relief
Fund); provided that either (i) such Investment is approved by the Required
Lenders in their sole discretion or (ii) the Domestic Subsidiary in which such
Investment is made has become a party to the Guarantee and Collateral Agreement
and Holdings and such Domestic Subsidiary have complied with each of the
provisions of Section 8.10(d) contemporaneously with the making of such
Investment; and
(j)Investments in a Person (the “Acquired Person”) in which Holdings or the
applicable Subsidiary acquires less than 50% of the outstanding Capital Stock of
such Acquired Person so long as the Acquired Person is in a line of business of
a type described in Section 9.1.

67

--------------------------------------------------------------------------------




Section 9.6 Amendments to Documents, etc. (a) Holdings will not, and will not
permit any of its Subsidiaries to, amend, modify or change (i) in any manner
materially adverse to the interests of the Lenders or (ii) in a manner having,
or reasonably expected to have, an adverse effect on any Credit Party’s ability
to pay or perform any Obligations, the certificate or articles of incorporation,
by-laws, partnership agreement, limited liability company agreement or other
charter documents of Holdings or any Subsidiary of Holdings, or any agreement
entered into by Holdings or any of its Subsidiaries with respect to its Capital
Stock, or enter into any new agreement in any manner materially adverse to the
interests of the Lenders with respect to the Capital Stock of Holdings or any of
its Subsidiaries.
(b)Holdings will not, and will not permit any of its Subsidiaries to, amend,
restate, supplement, modify or change the DHL Note in any manner, individually
or in the aggregate, which is adverse to the Lenders or their interests, the
determination of which will be in the sole and absolute discretion of the
Administrative Agent.
Section 9.7 Dividends, Restrictive Agreements.  (a)  Holdings will not, and will
not permit any of its Subsidiaries to declare or pay any dividends (other than
dividends payable solely in Capital Stock of such Person) or return any capital
to, its stockholders or other equity holders, or authorize or make any other
distribution, payment or delivery of property or cash to its stockholders or
equity holders as such, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, for consideration, any shares of any class of its
Capital Stock now or hereafter outstanding (or any warrants for or options or
stock appreciation rights in respect of any of such shares), or set aside any
funds for any of the foregoing purposes, or permit any of its Subsidiaries to
purchase or otherwise acquire for consideration any shares of any class of the
Capital Stock of Holdings or any of its Subsidiaries, as the case may be, now or
hereafter outstanding (or stock appreciation or similar rights issued by such
Person with respect to its Capital Stock) (all of the foregoing “Dividends”),
except that:
(i)any Subsidiary of Holdings may pay Dividends to the holders of its Capital
Stock;
(ii)Holdings may make noncash repurchases of Capital Stock deemed to occur upon
exercise of stock options if such Capital Stock represents a portion of the
exercise price of such options;
(iii)Holdings may pay cash Dividends to the holders of its common stock after
the Closing Date; provided that (w) no Default or Event of Default is then in
existence or would result from such payment of Dividends, (x) after giving
effect to the payment of such Dividends and any related Borrowing, the Total
Leverage Ratio of Holdings is less than 2.00 to 1.00 for the Test Period ending
on, or most recently ended prior to, the proposed making of such Dividend
payment, such compliance determined on a pro forma basis as if such Borrowing
and such Dividend payments occurred on the first day of such Test Period, (y)
after giving effect to such payment of Dividends and any related Borrowing,
Holdings and its Subsidiaries shall be in compliance with Section 9.12, Section
9.13 and Section 9.14, such compliance determined on a pro forma basis giving
effect to such Borrowing and such Dividend payments and (z) the aggregate amount
of all cash Dividends paid under this clause (iii) shall not exceed $50,000,000
in any Fiscal Year of Holdings; and

68

--------------------------------------------------------------------------------




(iv)Holdings may make cash repurchases of Capital Stock pursuant to employee
compensation arrangements; so long as no Default or Event of Default is then in
existence or would result therefrom.
(b)Holdings will not, and will not permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or otherwise restricts (A) the ability of any other Subsidiary to
(a) pay Dividends or make other distributions or pay any Indebtedness owed to
Holdings, the Borrower or any other Subsidiary, (b) make loans or advances to
Holdings, the Borrower or any other Subsidiary or (c) transfer any of its
properties or assets to Holdings, the Borrower or any Subsidiary or (B) the
ability of Holdings, the Borrower or any of their respective Subsidiaries to
create, incur, assume or suffer to exist any Lien upon its property or assets to
secure the Obligations, other than prohibitions or restrictions existing under
or by reason of:
(i)this Agreement and the other Credit Documents;
(ii)applicable law;
(iii)customary non-assignment provisions entered into in the Ordinary Course of
Business, but only with respect to assets that are not Restricted Assets;
(iv)customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary, provided that such restrictions
apply only to leasehold interest created by such lease;
(v)customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 9.2 pending the consummation of
such sale, provided that such restrictions or conditions apply only to the
property subject to such sale; and
(vi)any restriction in effect at the time such Subsidiary becomes a Subsidiary
of Holdings, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Subsidiary of Holdings.
(c)If an Event of Default has occurred and is continuing, Holdings will not, and
will not permit any of its Subsidiaries to, make any payment or prepayment of
principal of, premium, if any, or interest on, or any redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, the DHL
Note unless such payment, in the case of interest, is reimbursed by DHL Network
Operations (USA), Inc. under the CMI Services Agreement.
Notwithstanding anything in this Agreement to the contrary (except as provided
in clause (c) immediately above), so long as there is any principal outstanding
under the DHL Note and demand for payment of principal has not been made,
Holdings or its Subsidiaries may make or cause to be made regularly scheduled
payments of interest on the DHL Note in accordance with the terms of the DHL
Note.
Section 9.8 Transactions with Affiliates.  Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the Ordinary Course of Business, with any
Affiliate other than on terms and conditions substantially as

69

--------------------------------------------------------------------------------




favorable to Holdings or such Subsidiary as would be obtainable by Holdings or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restrictions shall
not apply to (i) transactions set forth in Annex 9.8 (as in existence on the
Closing Date, without giving effect to any amendment or modification thereto
after the Closing Date), (ii) transactions between or among any of Holdings and
its Subsidiaries that are Credit Parties, (iii) transactions expressly permitted
by Section 9.2, Section 9.5, Section 9.6 or Section 9.7 and (iv) compensation
arrangements for the directors and senior management of Holdings and its
Subsidiaries and approved by Holdings’ or its Subsidiaries’ board of directors
or compensation committee; provided, further that in no event shall transactions
between any Credit Party and the Relief Fund be permitted.
Section 9.9 Sales and Leasebacks.  Holdings will not, and will not permit any of
its Subsidiaries to, enter into any arrangement with any Person providing for
the leasing by any Credit Party of any Qualified Aircraft that is included in
the Collateral Pool that has been or is to be sold or transferred by such Credit
Party to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of such Credit Party.
Section 9.10 Changes in Fiscal Periods.  Holdings shall not change its Fiscal
Year to end on a day other than as set forth in the definition of “Fiscal Year”
in Section 1 or change its method of determining Fiscal Quarters, except that
Holdings may make such changes as are required by GAAP.
Section 9.11 Activities of Holdings.  Holdings shall not (a) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than (i) the Indebtedness and obligations under the Credit Documents and
(ii) obligations under the Securities Exchange Act of 1934, as amended; (b)
create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than the Liens created under the Security
Documents to which it is a party or permitted pursuant to ; (c) engage in any
business or activity or own any assets other than (i) holding 100% of the
Capital Stock of the Borrower, (ii) performing its obligations and activities
incidental thereto under the Credit Documents; and (iii) making Dividends
expressly permitted by Section 9.7 and Investments expressly permitted by
Section 9.5; (d) consolidate with or merge with or into, or convey, transfer or
lease all or substantially all its assets to, any Person; (e) sell or otherwise
dispose of any Capital Stock of any of its Subsidiaries; or (f) create or
acquire any Subsidiaries after the Closing Date, unless such Subsidiary is a
Domestic Subsidiary, such Subsidiary becomes a party to the Guarantee and
Collateral Agreement and Holdings and such Subsidiary have complied with each of
the provisions of Section 8.10(d) promptly after its creation or acquisition.
Section 9.12 Fixed Charge Coverage Ratio.  Holdings will not permit the Fixed
Charge Coverage Ratio for any Test Period to be less than 1.50 to 1.00. For the
purposes of calculating the financial covenant set forth in this Section, the
Relief Fund shall be deemed not to be a “Subsidiary.”
Section 9.13 Total Leverage Ratio.  Holdings will not permit the Total Leverage
Ratio at the end of any Test Period ending on March 31, June 30, September 30
and December 31 of any calendar year to be more than 3.00 to 1.00. For the
purposes of calculating the financial covenant set forth in this Section, the
Relief Fund shall be deemed not to be a “Subsidiary.”

70

--------------------------------------------------------------------------------




Section 9.14 Collateral to Loan Value Ratio.  Holdings will not at any time
permit the Collateral to Loan Value Ratio to be less than 1.50 to 1.00;
provided, however, if Holdings shall fail to maintain the Collateral to Loan
Value Ratio as set forth in this Section, the Borrower shall as soon as
reasonably practicable, but not in any event later than 45 days after the
occurrence of such failure, cause one or more Qualified Aircraft to be admitted
to the Collateral Pool in order to cause the Collateral to Loan Value Ratio to
be greater than or equal to 1.50 to 1.00.
SECTION 10 EVENTS OF DEFAULT.
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
Section 10.1 Payments.  The Borrower shall (i) default in the payment when due
of any principal of the Loans or any Unpaid Drawing, or (ii) default, and such
default shall continue for three (3) or more days, in the payment when due of
any interest on the Loans or any Fees or any other amounts owing hereunder or
under any other Credit Document; or
Section 10.2 Representations etc. Any representation, warranty or statement made
by Holdings or any of its Subsidiaries herein or in any other Credit Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue or incorrect in any material respect
on the date as of which made or deemed made; or
Section 10.3 Covenants.  Holdings or any of its Subsidiaries shall (a) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 8.1, the second sentence of Section 8.2, Section 8.3,
Section 8.5 (solely with respect to the continued existence of a Credit Party),
Section 8.9, Section 8.10, Section 8.12 or Section 9, or (b) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Section 10.1, Section 10.2 or clause (a) of this Section
10.3) contained in this Agreement or any other Credit Document and such default
shall continue unremedied for a period of at least 20 days after the earlier of:
(i) notice to the defaulting party by the Administrative Agent or any Lender and
(ii) any officer of Holdings or any of its Subsidiaries shall have become aware
of any such default; or
Section 10.4 Default Under Other Agreements.  Holdings or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations), (ii) default in the observance or performance of
any agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (except for an event of default relating to
such Indebtedness or any instrument or agreement evidencing, securing or
relating thereto to the extent such event of default is either based on an
alleged material adverse event or other subjective criteria (a “Subjective
Cross-Default”), but only so long as the Administrative Agent agrees in its
reasonable discretion that such Subjective Cross-Default should be disregarded
for purposes of this Section), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity, or to require the
obligor(s) of such Indebtedness to offer to prepay, repurchase or redeem any
obligations under such Indebtedness or (iii) breach, default under, fail to
observe or perform, cancel or fail to renew any Contractual Obligation and such
breach, default, cancellation or failure could (x) reasonably be expected to
have a Material Adverse Effect or (y) result in liquidated damages owing by
Holdings or its Subsidiaries in an aggregate amount of $20,000,000 or more;
provided that it shall not constitute an Event of

71

--------------------------------------------------------------------------------




Default pursuant to this Section 10.4 unless at the time of such default,
defaults, events or conditions of the type described in clauses (i) and (ii) of
this Section 10.4 shall have occurred and be continuing with respect to
Indebtedness the aggregate outstanding principal amount of which exceeds
$20,000,000; or
Section 10.5 Bankruptcy, etc. Holdings or any of its Subsidiaries shall commence
a voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy”, as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Holdings or
any of its Subsidiaries and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
Holdings or any of its Subsidiaries; or Holdings or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Holdings
or any of its Subsidiaries; or there is commenced against Holdings or any of its
Subsidiaries any such proceeding which remains undismissed for a period of
60 days; or Holdings or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or
Holdings or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate action is taken by Holdings or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or
Section 10.6 ERISA.  (a)  A Plan shall fail to satisfy the minimum funding
standard required by Section 412 of the Code for any plan year or a waiver of
such standard or extension of any amortization period is sought or granted under
Section 412 of the Code or shall provide security to induce the issuance of such
waiver or extension, (b) any Plan is or shall have been or is likely to be
terminated or the subject of termination proceedings under ERISA or an event has
occurred entitling the PBGC to terminate a Plan under Section 4042(a) of ERISA,
(c) any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, (d) a contribution required to be made to a Plan has not
been timely made, (e) any Plan shall have an Unfunded Current Liability,
(f) Holdings or any of its Subsidiaries or any ERISA Affiliate has incurred or
is likely to incur a material liability to or on account of a termination of or
a withdrawal from a Plan under Section 4062, 4063, 4064 or 4069 of ERISA or
Section 401(a)(29) of the Code, (g) Holdings or any of its Subsidiaries or any
ERISA Affiliate has incurred or is likely to incur a material liability to or on
account of the withdrawal from a Multiemployer Plan pursuant to Section 4201,
4204 or 4212 of ERISA or (h) Holdings or any of its Subsidiaries or any ERISA
Affiliate has received any notice, or a Multiemployer Plan has received from
Holdings or any of its Subsidiaries or any ERISA Affiliate any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and there shall result from any such
event or events described in the preceding clauses of this Section 10.6 the
imposition of a lien upon the assets of Holdings or any of its Subsidiaries, the
granting of a security interest, or a liability or a material risk of incurring
a liability to the PBGC or a Plan or a trustee appointed under ERISA or a
penalty under Section 4971 of the Code, which in any of the foregoing cases,
could have a Material Adverse Effect; or
Section 10.7 Credit Documents.  (a) Any Security Document shall be cancelled,
terminated, revoked, rescinded or otherwise ceases to be in full force and
effect (except to the extent resulting from a sale or liquidation of the
applicable Credit Party (other than the Borrower) expressly

72

--------------------------------------------------------------------------------




permitted hereby), (b) any Security Document shall cease to give the
Administrative Agent perfected Liens having the priority contemplated by the
Security Documents, (c) any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Guaranty or Security Document (subject to any
grace period provided for therein)) or (d) any action at law, suit or in equity
or other legal proceeding to cancel, revoke or rescind any of the Credit
Documents shall be commenced by or on behalf of a Credit Party thereto or any of
their respective stockholders, or any court or any other Governmental Authority
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Credit Documents is illegal, invalid or
unenforceable in accordance with the terms thereof, or any Credit Party denies
that it has any further liability under any Credit Document to which it is
party, or gives notice to such effect; or
Section 10.8 Restraint of Business. (a) Any Credit Party shall be enjoined,
restrained or in any way prevented by the order of any Governmental Authority
from conducting any material part of the business of such Credit Party and such
order shall continue in effect for more than thirty (30) days, (b) there shall
occur any damage to, or loss, theft, attachment, levy or destruction of, any
material part of the Collateral, whether or not insured, or (c) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
terrorism, or other casualty, which in any such case causes, for more than
fifteen (15) consecutive days, the cessation or substantial curtailment of
revenue producing activities of a Credit Party if such event or circumstance is
not covered by business interruption insurance and would have a Material Adverse
Effect.
Section 10.9 Loss of Authority. The loss, suspension or revocation of, or
failure to renew, any license, permit or authorization now held or hereafter
acquired by any Credit Party, or any other action shall be taken by any
Governmental Authority in response to any alleged failure by any Credit Party to
be in compliance with applicable law if such loss, suspension, revocation or
failure to renew or other action, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect
Section 10.10 Judgments. One or more judgments or decrees shall be entered
against Holdings or any of its Subsidiaries involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has confirmed coverage) of $15,000,000 or more and (i) such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof or (ii) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or
Section 10.11 Certified Air Carrier Status. Any of ABX Air, Inc., Air Transport
International, LLC or Capital Cargo International Airlines, Inc. shall cease to
be classified a Certified Air Carrier, except pursuant to a merger or
consolidation permitted by Section 9.2(a); or
Section 10.12 Change in Control. A Change in Control shall have occurred;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 10.5 shall occur, the result which
would occur upon the giving of written notice by the

73

--------------------------------------------------------------------------------




Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately and any Commitment Fee shall forthwith become due and
payable without any other notice of any kind; (ii) declare the principal of and
any accrued interest in respect of all Loans and all obligations owing hereunder
(including Unpaid Drawings) and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower;
(iii) enforce, as Administrative Agent (or direct the Administrative Agent to
enforce), any or all of the Liens and security interests created pursuant to the
Security Documents; (iv) terminate any Letter of Credit which may be terminated
in accordance with its terms; and (v) direct the Borrower to pay (and the
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Section 10.5 in respect of the Borrower, it
will pay) to the Administrative Agent at the Payment Office such additional
amounts of cash, to be held as security for the Borrower’s Reimbursement
Obligations then outstanding equal to the aggregate Stated Amount of all Letters
of Credit then outstanding. Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default is
waived in writing in accordance with the terms of Section 12.12 notwithstanding
(i) any attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of Section 12.12).
Except as expressly provided in this Section and in the Security Documents,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived with respect to the exercise of remedies upon an Event of
Default.
Section 10.13 Payments Subsequent to Declaration of Event of
Default.  Subsequent to the acceleration of the Loans under Section 10, payments
made under this Agreement and/or the Notes to the Administrative Agent and the
Lenders or otherwise received by any of such Persons (from realization on the
Collateral or otherwise) shall be paid over to the Administrative Agent (if
necessary) and distributed by the Administrative Agent as follows: first, to the
Administrative Agent's reasonable costs and expenses, if any, incurred in
connection with the collection of such payment, including, without limitation,
any and all reasonable costs incurred by it in connection with the sale or
disposition of any Collateral and all amounts under Section 12.1; second, to the
Lenders or the Administrative Agent for any Fees hereunder or under any of the
other Credit Documents then due and payable; third, to the Swing Line Lender,
toward the payment of any unpaid interest which may have accrued on the Swing
Line Loans; fourth, to the Lenders pro rata on the basis of their respective
unpaid principal amounts outstanding under the Loans (other than Swing Line
Loans), toward the payment of any unpaid interest which may have accrued on the
Loans; fifth, to the Swing Line Lender until all Swing Line Loans have been paid
in full; sixth, to the Lenders pro rata based on the unpaid principal amount of
the Loans then outstanding until all Loans have been paid in full (and, for
purposes of this clause, (x) obligations under Hedge Agreements permitted under
Section 9.4(d) with the Lenders (or their Affiliates) or any of them and (y)
Reimbursement Obligations owing to the Letter of Credit Issuer shall be paid on
a pro rata basis with the Loans); seventh, to Cash Collateralize Letters of
Credit then outstanding; eighth, to the Lenders pro rata on the basis of their
respective unpaid amounts, to the payment of any other unpaid Obligations; and
ninth, to the Borrower or as otherwise required by law.

74

--------------------------------------------------------------------------------




SECTION 11 THE ADMINISTRATIVE AGENT.
Section 11.1 Appointment.  Each Lender hereby irrevocably designates and
appoints SunTrust Bank as Administrative Agent of such Lender (such term to
include for purposes of this Section 11, SunTrust Bank acting as Administrative
Agent) to act as specified herein and in the other Credit Documents, and each
such Lender hereby irrevocably authorizes SunTrust Bank as the Administrative
Agent for such Lender, to (i) enter into the Security Documents on behalf of the
Lenders and (ii) take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent agrees to
act as such upon the express conditions contained in this Section 11.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Credit Documents, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. The provisions of
this Section 11 are solely for the benefit of the Administrative Agent and the
Lenders, and, except as provided in Section 11.9, no Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for any Credit Party.
Section 11.2 Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 11.3.
Section 11.3 Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by Holdings or any of its Subsidiaries or any of their
respective officers contained in this Agreement, any other Credit Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement, any other Credit Document or for any failure of Holdings or any of
its Subsidiaries or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of Holdings or any of
its Subsidiaries. The Administrative Agent shall not be responsible to any
Lender for the effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Credit Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Lenders or by or on behalf of Holdings and its Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the

75

--------------------------------------------------------------------------------




performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or of the existence or possible existence of any Default or Event of
Default.
Section 11.4 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile transmission, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Credit Parties), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
Section 11.5 Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower or any other Credit Party referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
Section 11.6 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
Holdings or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of Holdings and
its Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of
Holdings and its Subsidiaries. The Administrative Agent shall not have any duty
or responsibility

76

--------------------------------------------------------------------------------




to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial and other conditions,
prospects or creditworthiness of Holdings or any of its Subsidiaries which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates. Each of the
Lenders acknowledges and agrees that outside legal counsel to the Administrative
Agent in connection with the preparation, negotiation, execution, delivery and
administration (including any amendments, waivers and consents) of this
Agreement and the other Credit Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Credit Documents or any of the transactions contemplated hereby or
thereby.
Section 11.7 Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such ratably according to their respective percentages
of Loans and Commitments used in determining Required Lenders at such time (with
such percentages to be determined as if there are no Defaulting Lenders), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including without limitation at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as such in any way relating to
or arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by Holdings or any of its Subsidiaries; provided that no
Lender shall be liable to the Administrative Agent for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section 11.7 shall survive the payment of all
Obligations.
Section 11.8 The Administrative Agent and Joint Lead Arrangers in their
Individual Capacity.  The Administrative Agent, the Joint Lead Arrangers and
their respective Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Holdings or any of its
Subsidiaries as though the Administrative Agent and the Joint Lead Arrangers
were not the Administrative Agent hereunder or the Joint Lead Arrangers with
respect to the Facilities. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
Section 11.9 Successor Administrative Agent.  The Administrative Agent may
resign as the Administrative Agent upon 20 days’ notice to the Borrower and the
Lenders. The Required Lenders shall appoint a successor Administrative Agent for
the Lenders (which may be an existing Lender) subject to prior approval, so long
as no Default or Event of Default then exists, by the Borrower (such approval
not to be unreasonably withheld), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall include such successor agent effective upon its
appointment, and the resigning Administrative Agent’s rights, powers and duties
as the Administrative Agent shall be terminated, without any other or further
act or deed on the part of such former Administrative Agent or any of the
parties to this Agreement. After the retiring Administrative Agent’s resignation
hereunder as the

77

--------------------------------------------------------------------------------




Administrative Agent, the provisions of this Section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
Section 11.10 Withholding Tax.  To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
Section 11.11 Administrative Agent May File Proofs of Claim.  (a)  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or any Revolving Extensions of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Extensions of Credit and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Letter of Credit Issuer, the Swingline Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Letter of Credit Issuer, the Swingline Lender
and the Administrative Agent and its agents and counsel and all other amounts
due the Lenders, the Letter of Credit Issuer, the Swingline Lender and the
Administrative Agent under Section 12.1) allowed in such judicial proceeding;
and
(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and
(b)Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender, the Swingline Lender and the Letter of Credit Bank to make such payments
to the Administrative Agent and, if the Administrative Agent shall consent to
the making of such payments directly to the Lenders, the Swingline Lender and
the Letter of Credit Bank, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.1.
(c)Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or

78

--------------------------------------------------------------------------------




the Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
SECTION 12 MISCELLANEOUS.
Section 12.1 Payment of Expenses, etc. The Borrower agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Joint Lead
Arrangers in connection with the syndication of the Facilities, the negotiation,
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein and any amendment, waiver or consent relating hereto or thereto
(including, without limitation, the reasonable fees and disbursements of Crowe &
Dunlevy, special FAA counsel to the Administrative Agent, and Alston & Bird LLP,
counsel to the Administrative Agent and SunTrust Robinson Humphrey, Inc.) and
the creation and perfection of the Liens created under the Security Documents;
(ii) pay all out-of-pocket costs and expenses of the Administrative Agent, the
Joint Lead Arrangers and each of the Lenders in connection with the enforcement
(including pursuant to the administration of any bankruptcy proceeding relating
to any Credit Party) or preservation of any rights under this Agreement and the
other Credit Documents and the documents and instruments referred to therein
(including, without limitation, the fees and disbursements of counsel for the
Administrative Agent, the Letter of Credit Issuer and for each of the Lenders),
including such out-of-pocket costs and expenses incurred during any refinancing,
work-out or restructuring (pursuant to any insolvency or bankruptcy proceeding
or otherwise) in respect of this Agreement, the Loans or Letters of Credit;
(iii) pay and hold each of the Lenders harmless from and against any and all
present and future stamp, court or documentary taxes or any other excise or
property taxes or charges and other similar taxes with respect to the foregoing
matters and save the Administrative Agent and each of the Lenders and the Letter
of Credit Issuer harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes; and (iv) indemnify
the Administrative Agent, the Letter of Credit Issuer and each Lender, and each
of their respective officers, directors, employees, representatives, agents,
affiliates, trustees and investment advisors from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
(x) any investigation, litigation or other proceeding (whether or not the
Administrative Agent, the Letter of Credit Issuer or any Lender is a party
thereto and whether or not such investigation, litigation or other proceeding is
brought by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
the Refinancing or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents, or (y) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property at any time owned, leased or operated
by either of Holdings or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by Holdings or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
Holdings or any of its Subsidiaries, the non-compliance by Holdings or any of
its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against Holdings or any of its Subsidiaries or any Real Property at any time
owned, leased or operated by Holdings or

79

--------------------------------------------------------------------------------




any of its Subsidiaries, including, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any losses, liabilities, claims, damages or expenses (x) to the extent
incurred by reason of the gross negligence or willful misconduct of, or the
breach in bad faith of its commitments by, the Person to be indemnified or (y)
to the extent arising directly out of or resulting directly from claims of one
or more Person to be indemnified hereunder against another Person to be
indemnified hereunder (other than claims of a Person to be indemnified hereunder
against the Administrative Agent, the Letter of Credit Issuer, their Affiliates
and their respective officers, directors, employees, attorneys, agents and
representatives, in each case as finally determined by a court of competent
jurisdiction in a final and non-appealable decision). To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, the
Letter of Credit Issuer or any Lender set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
agrees to make the maximum contribution to the payment and satisfaction of each
of the indemnified liabilities which is permissible under applicable law.
Section 12.2 Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, the Administrative
Agent and each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by the Administrative Agent
or such Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of any Credit Party against and on account of the Obligations and
liabilities of such Credit Party then due and payable to the Administrative
Agent or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations of such
Credit Party purchased by such Lender pursuant to Section 12.6(b), and all other
claims of any nature or description then due and payable arising out of or
connected with this Agreement or any other Credit Document, irrespective of
whether or not the Administrative Agent or such Lender shall have made any
demand hereunder and although said deposits or Indebtedness owing by the
Administrative Agent or such Lender, or any of them, shall be contingent or
unmatured.
Section 12.3 Notices/Electronic Delivery of Information.  (a) Except as
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including telecopier communication)
and mailed, telecopied or delivered, if to a Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents, as the case may be; if to any Lender, at its address specified for
such Lender on Annex 1.1A hereto; or, at such other address as shall be
designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be mailed, telecopied or sent by overnight
courier, and shall be effective when received.
(b)In addition to the foregoing, Holdings and the Borrower may deliver
documents, materials and other information required to be delivered pursuant to
Section 8.1 (collectively, “Information”) in pdf format or any other electronic
format acceptable to the Administrative Agent by e-mailing any such Information
to an e‑mail address of the Administrative Agent as specified by the
Administrative Agent from time to time. The Administrative Agent will promptly
provide such Information to the Lenders.

80

--------------------------------------------------------------------------------




(c)Notwithstanding anything in this Section to the contrary (i) Holdings and the
Borrower shall deliver paper copies (which may include .pdf copies) of
Information to the Administrative Agent if requested until a written request to
cease delivering paper copies is given to Holdings and the Borrower by the
Administrative Agent and (ii) in every instance Holdings and the Borrower shall
be required to provide to the Administrative Agent a paper original of the
Compliance Certificate required by Section 8.1(c).
Section 12.4 Benefit of Agreement.  (a)  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto, provided that neither Holdings nor the Borrower
may assign or transfer any of its rights or obligations hereunder without the
prior written consent of all the Lenders. Each Lender may, in accordance with
applicable law, at any time grant participations in any of its rights hereunder
or under any of the Notes to another financial institution or any fund that
regularly invests in bank loans, provided that in the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Section 2.10, Section 2.11, Section 3.5 and Section 5.4 of this
Agreement to the extent that such Lender would be entitled to such benefits if
the participation had not been entered into or sold and the participant shall,
to the maximum extent permitted by applicable law, be deemed to have the right
of setoff in respect of its participation in amounts owing under this Agreement
to the same extent as if the amount of its participation were owing directly to
it as a Lender under this Agreement provided that, in purchasing such
participation, such participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 12.6(b) as fully as if it
were a Lender hereunder, and, provided, further, that no Lender shall transfer,
grant or assign any participation under which the participant shall have rights
to approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) waive any Term
Loan Scheduled Repayment or extend the final scheduled maturity of any Loan or
Note in which such participant is participating (it being understood that any
waiver of the application of any prepayment or the method of any application of
any prepayment to, the amortization of the Term Loans shall not constitute a
waiver of any Term Loan Scheduled Repayment or an extension of the final
maturity date), or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of the applicability of any
post-default increase in interest rates), or reduce the principal amount
thereof, or increase such participant’s participating interest in any Commitment
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment,
or a mandatory prepayment, shall not constitute a change in the terms of any
Commitment), (ii) release Holdings or all or substantially all of the Subsidiary
Guarantors from their obligations under their respective Guaranties except in
accordance with the terms thereof, (iii) release all or substantially all of the
Collateral except in accordance with the Credit Documents or (iv) consent to the
assignment or transfer by Holdings or the Borrower of any of its rights and
obligations under this Agreement or any other Credit Document.
(b)Notwithstanding the foregoing, in accordance with applicable law at any time
and from time to time, any Lender may assign all or a portion of its Loans
and/or Commitments and its rights and obligations under this Agreement to one or
more other Persons (other than Holdings, the Borrower or any of their
Affiliates) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

81

--------------------------------------------------------------------------------




(i)the Borrower, provided that no consent of the Borrower shall be required (x)
for an assignment of any Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund, (y) for an assignment of any Revolving Commitment to a Lender
with a Revolving Commitment immediately prior to such assignment or (z) if an
Event of Default has occurred and is continuing;
(ii)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and
(iii)in the case of any assignment of any Revolving Commitment, the Letter of
Credit Issuer.
Any assignment pursuant to this Section 12.4(b) need not be ratable as among the
Term Loans and the Revolving Commitments of the assigning Lender except as
provided in the next sentence. Unless the Borrower and the Administrative Agent
otherwise agree, no assignment pursuant to the immediately preceding sentence
shall to the extent such assignment represents an assignment to an institution
other than one or more Lenders or their Affiliates or an Approved Fund
hereunder, be in an aggregate amount less than $1,000,000 unless the entire
Commitment and Loans and other interests of the assigning Lender (and of all
Lenders which are Approved Funds managed by the same investment advisor as the
assigning Lender) are so assigned. In the case of an assignment by a Lender to
its CLO, the assigning Lender shall retain the sole right to approve any
amendment, modification or waiver of any provision of this Agreement, provided
that the Assignment Agreement between such Lender and such CLO may provide that
such Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the third proviso to the second sentence of
Section 12.4(a) that directly affects such CLO. If any Lender so sells or
assigns all or a part of its interests hereunder or under the Notes, any
reference in this Agreement or the Notes to such assigning Lender shall
thereafter refer to such Lender and to the respective assignee to the extent of
their respective interests, and the respective assignee shall have, to the
extent of such assignment (unless otherwise provided therein), the same rights
and benefits as it would if it were such assigning Lender. Each assignment
pursuant to this Section 12.4(b) shall be effected by the assigning Lender and
the assignee Lender executing an Assignment Agreement substantially in the form
of Exhibit C (appropriately completed) and either the assigning or the assignee
Lender shall pay to the Administrative Agent a nonrefundable assignment fee of
$3,500. At the time of any assignment pursuant to this Section 12.4(b),
(i) Annex 1.1A shall be deemed to be amended to reflect the Commitment of the
respective assignee (which shall result in a direct reduction to the Commitment
of the assigning Lender) and of the other Lenders, and (ii) if any such
assignment occurs after the Closing Date, the Borrower will, if requested by the
assignee or assignor, issue new Notes to the respective assignee and to the
assigning Lender in conformity with the requirements of Section 2.5. Each Lender
and the Borrower agrees to execute such documents (including, without
limitation, amendments to this Agreement) as shall be necessary to effect the
foregoing. Nothing in this clause (b) shall prevent or prohibit any Lender from
pledging its Notes or Loans, including, without limitation, to a Federal Reserve
Bank in support of borrowings made by such Lender from such Federal Reserve
Bank.
(c)The Administrative Agent acting on behalf of the Borrower shall maintain at
its Payment Office a copy of each Assignment Agreement delivered to it (as
required hereby) and a register (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitment of, and principal amount
of the Loans owing to, each Lender from time to time

82

--------------------------------------------------------------------------------




(whether or not evidenced by a Note). The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan or Note evidencing a Loan
recorded therein for all purposes of this Agreement, notwithstanding any notice
to the contrary. Any assignment of any Loan whether or not evidenced by a Note
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide). Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment Agreement,
and thereupon one or more new Notes in the same aggregate principal amount shall
be issued to the designated assignee and the old Notes shall be returned by the
Administrative Agent to the Borrower marked “cancelled”. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
Section 12.5 No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Credit Party and the Administrative Agent or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which the
Administrative Agent or any Lender would otherwise have. No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Lenders to any other or
further action in any circumstances without notice or demand.
Section 12.6 Payments Pro Rata.  (a)  Subject to the next sentence, and subject
to Section 4.2 and Section 5.1 hereof, the Administrative Agent agrees that
promptly after its receipt of each payment from or on behalf of any Credit Party
in respect of any Obligations of such Credit Party hereunder, it shall
distribute such payment to the Lenders pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received. If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest, indemnities and Fees then due hereunder, such funds shall
be applied (i) first, towards payment of interest, indemnities, Fees and
expenses then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest, indemnities, Fees and expenses then due
to such parties; provided, that any interest, indemnities, Fees and expenses and
owing to the Administrative Agent (excluding any such amounts owing to the
Administrative Agent in its capacity as a Lender, Issuing Bank or Swingline
Lender) shall first be paid before any Lender or the Letter of Credit Issuer is
paid any amount under this clause (i), (ii) second, towards payment of
principal, obligations in respect of any Hedge Agreements with any Lender or any
Affiliate of any Lender and Reimbursement Obligations then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal, obligations in respect of any Hedge Agreements and Reimbursement
Obligations then due to such parties and (iii) third, towards the payment of
other Obligations ratably among the parties entitled thereto.
(b)Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit

83

--------------------------------------------------------------------------------




Documents, or otherwise) which is applicable to the payment of the principal of,
or interest on, the Loans, Fees or Reimbursement Obligations, of a sum which
with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all of the Lenders in such amount, provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
Section 12.7 Calculations; Computations. The financial statements to be
furnished to the Administrative Agent and the Lenders pursuant hereto shall be
made and prepared in accordance with GAAP as in effect from time to time during
the periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by Holdings or the Borrower to the Administrative Agent).
Any changes in GAAP after the Closing Date, as applied in the preparation of
such financial statements, or changes in the presentation of such financial
statements that are mandated or otherwise required by a Governmental Authority,
will be incorporated in such calculations, computations and presentation unless
Holdings, by written notice to the Administrative Agent, or the Administrative
Agent or the Required Lenders, by written notice to Holdings, objects to the
inclusion of such changes in GAAP or presentation, whereupon such changes in
GAAP or presentation shall be excluded from calculations and computations
hereunder until such time as the parties hereto have amended this Agreement to
reflect appropriately the effect of such change in GAAP or presentation, and, in
any event, Holdings shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or presentation. Interest and Fees shall be calculated on
the basis of a 360-day year for the actual days elapsed. Any change in the
interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change in the Base Rate is announced or such
change in the Eurocurrency Reserve Requirements becomes effective, as the case
may be.
Section 12.8 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the Federal District Court of the
Southern District of New York, and of any state court of the State of New York
located in the Borough of Manhattan and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or , to the extent permitted by applicable law, such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Credit Document shall affect any right that the
Administrative Agent, the Letter of Credit Issuer or any Lender may otherwise
have to

84

--------------------------------------------------------------------------------




bring any action or proceeding relating to this Agreement or any other Credit
Document against Holdings or the Borrower or their properties in the courts of
any jurisdiction. With respect to the choice of law provided for in this
paragraph, the parties hereto expressly acknowledge that, given the large number
of state jurisdictions which have relationships to one or more of the parties or
to the transactions in question, thoughtful negotiations were had in respect to
that issue and the parties ultimately selected the State of New York for a
number of reasons, including that (i) the State of New York had direct
relationships to certain of the parties and the related transactions (e.g., the
transactional documents initially were being delivered by the Borrower and the
Guarantors to the Administrative Agent’s counsel in the State of New York, and
the Administrative Agent’s counsel and certain of the Lenders maintain places of
business in the State of New York) and (ii) the parties and their respective
counsel uniformly were comfortable with the law of the State of New York based
upon their prior experiences which involved application of that law in similarly
sophisticated commercial transactions. In that regard, the parties hereto
further expressly acknowledge and agree that a reasonable basis existed for
their selection of the choice of law arrangement provided for in this paragraph.
(b)Each party hereto hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.
(c)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 12.3. Nothing in this Agreement or
in any other Credit Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
(d)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
Section 12.9 Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including by means of facsimile, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. A set of counterparts executed by all the parties hereto shall
be lodged with the Borrower and the Administrative Agent.
Section 12.10 Effectiveness.  This Agreement shall become effective on the date
(the “Closing Date”) on which (a) Holdings, the Borrower, the Administrative
Agent and each of the Lenders shall have signed a copy hereof (whether the same
or different copies) and shall have delivered the same to the Administrative
Agent or, in the case of the Lenders, shall have given to the Administrative
Agent telephonic (confirmed in writing), written or facsimile transmission
notice (actually received) at such office that the same has been signed and
mailed to it and (b) each of the conditions precedent set forth in Section 6.1
shall have been satisfied.

85

--------------------------------------------------------------------------------




Section 12.11 Headings.  The headings of the several sections and subsections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.
Section 12.12 Amendment or Waiver.  Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by each applicable Credit Party and the Required Lenders, provided that
no such change, waiver, discharge or termination shall:
(i)waive any Term Loan Scheduled Repayment, defer any Term Loan Scheduled
Repayment or extend the Term Facility Final Maturity Date or the Revolving
Facility Final Maturity Date or the date for any scheduled payment of principal
(it being understood that any waiver of the application of any prepayment of, or
the method of application of any prepayment to the amortization of, the Loans
shall not constitute a waiver of any such Term Loan Scheduled Repayment or any
such extension), or reduce the rate or extend the time of payment of any
interest (except (x) as a result of waiving the applicability of any
post-default increase in interest rates and (y) that any amendment or
modification of defined terms used in the definition of “Total Leverage Ratio”
shall not constitute a reduction in interest rate for purposes of this clause
(i)) or Fees payable hereunder, or forgive or reduce the principal of any
amounts payable hereunder or under any other Credit Documents, or increase the
Commitment of any Lender over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
any Commitment of any Lender), in each case without the written consent of each
Lender (other than a Defaulting Lender) directly affected thereby; provided that
no increase of the Commitment of any Defaulting Lender will be effective without
the consent of such Defaulting Lender;
(ii)release or subordinate all or any material portion of the Collateral (other
than in connection with the sale of such Collateral to the extent permitted
herein) or release all or substantially all of the Guarantors from their
respective Guaranties (in each case except as expressly provided in the Credit
Documents) without the written consent of each Lender (other than a Defaulting
Lender) directly affected thereby;
(iii)amend, modify or waive any provision of this Section 12.12 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder without the written consent of each Lender (other than a
Defaulting Lender) directly affected thereby;
(iv)reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders without the written consent of each Lender (other than a
Defaulting Lender) directly affected thereby;
(v)consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement without the written consent of each
Lender (other than a Defaulting Lender) directly affected thereby;

86

--------------------------------------------------------------------------------




(vi)alter any allocation of mandatory prepayments under Section 5.2 between the
Term Loans or the Revolving Facility without the written consent of a majority
in interest of the Lenders of the Term Loans or the Revolving Facility, as the
case may be, adversely affected thereby (provided that, with the written consent
of the Required Lenders, mandatory prepayments under clauses (iii), (iv) and (v)
of Section 5.2 may be reduced or eliminated);
(vii)change Section 5.3 or Section 12.6, or change Section 6.5 of the Guarantee
and Collateral Agreement, in each case, in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(viii)change Section 12.4(b) in a manner that would place addtional restrictions
on a Lender’s ability to assign its Commitments or Loans without the written
consent of each Lender directly affected thereby;
(ix)amend, modify or waive any provision of Section 2.14(f) or Section 11
without the written consent of the Letter of Credit Issuer or the Administrative
Agent, respectively; or
(x)amend Section 2.9(a) to permit Interest Periods of greater than six months
without the unanimous written consent of the Lenders under the applicable
Facility.
In addition, (i) no amendment, waiver or consent shall, unless in writing and
signed by the Letter of Credit Issuer in addition to the Lenders required above,
affect the rights or duties of the Letter of Credit Issuer under this Agreement
or any Letter of Credit Request relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement; and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Credit Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Credit Documents, and any Default or Event of Default waived in accordance
with the terms of this Agreement shall be deemed to be cured and not continuing;
but no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.
Notwithstanding the foregoing, this Agreement, including this Section 12.12, and
the other Credit Documents may be amended (or amended and restated) pursuant to
Section 2.14(a) in order to add new Term Loans and Additional Revolving
Commitments to this Agreement and (a) to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement (including the rights
of the Incremental Lenders who have made new Term Loans pursuant to Section
2.14(a) to share ratably with the Term Facility in prepayments pursuant to
Section 5.1 and Section 5.2) and the other Credit

87

--------------------------------------------------------------------------------




Documents with the Term Loans and Total Revolving Extensions of Credit and the
accrued interest and fees in respect thereof, (b) to include appropriately the
Lenders holding such credit facility in any determination of the Required
Lenders and (c) to amend other provision of the Credit Documents so that the
Lenders that made new Term Loans or that made Additional Revolving Commitments
are appropriately incorporated (including this Section 12.12).
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders (or new lenders) providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing or modification of all outstanding Term
Loans (“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus the amount of any Incremental Commitments, (b)
the Applicable Margin for such Replacement Term Loans shall not be higher than
the Applicable Margin for such Refinanced Term Loans, (c) the weighted average
life to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (d) all other terms applicable to such Replacement Term
Loans shall be agreed upon by the Borrower and the Administrative Agent.
Section 12.13 Survival.  All indemnities set forth herein including, without
limitation, in Section 2.10, Section 2.11, Section 3.5, Section 5.4, Section
11.7 or Section 12.1 shall survive the execution and delivery of this Agreement
and the making and repayment or assignment of the Loans.
Section 12.14 Domicile of Loans.  Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender, provided that the Borrower shall not be responsible for costs arising
under Section 2.10, Section 3.5 or Section 5.4 resulting from any such transfer
(other than a transfer pursuant to Section 2.12) to the extent not otherwise
applicable to such Lender prior to such transfer.
Section 12.15 USA Patriot Act. Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), it is required to
obtain, verify and record information that identifies Holdings and the Borrower,
which information includes the name and address of Holdings and the Borrower and
other information that will allow such Lender to identify Holdings the Borrower
in accordance with the Act.
Section 12.16 Confidentiality.   Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it
hereunder with respect to any Credit Party pursuant to this Agreement that is
designated by such Credit Party as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or, subject to an
agreement to comply with the provisions of this Section, any Lender Affiliate,
(b) subject to an agreement to comply with the provisions of this Section, to
any assignee or participant or prospective assignee or participant or any actual
or prospective direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) on a need-to-know basis, to its
employees involved in the administration of this Agreement or any other Credit
Document, directors, agents, attorneys, accountants, consultants and other
professional advisors or those of any of its Affiliates (each of whom shall be
instructed to hold the same in confidence), (d) upon the request or demand of

88

--------------------------------------------------------------------------------




any Governmental Authority having supervisory authority over such Lender, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) that has been
publicly disclosed other than in breach of this Agreement, (g) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (h) in connection with the exercise of any remedy hereunder or
under any other Credit Document, (i) with the consent of the Borrower or (j)
that becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries.
Section 12.17 Release of Liens and Guarantees.  In the event that the Borrower
or any Subsidiary conveys, sells, leases, assigns, transfers or otherwise
disposes of all or any portion of any of the Capital Stock, assets or property
of the Borrower or any of its Subsidiaries in a transaction expressly permitted
by this Agreement or any other Credit Document, the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s expense to release any Liens created by any
Credit Document in respect of such Capital Stock, assets, property, including
the release and satisfaction of record or partial release of record of any
mortgage or deed of trust granted in connection herewith, and, in the case of a
disposition of all or substantially all the Capital Stock or assets of any
Subsidiary Guarantor, terminate such Subsidiary Guarantor’s obligations under
the Guarantee and Collateral Agreement and release all Liens on the assets of
such Subsidiary Guarantor. In addition, the Administrative Agent agrees to take
such actions as are reasonably requested by the Borrower and at the Borrower’s
expense to terminate the Liens and security interests created by the Credit
Documents when all the Obligations are paid in full and all Letters of Credit
and Commitments are terminated.
Section 12.18 Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.
Section 12.19 Acknowledgments. Holdings and the Borrower hereby acknowledge
that:
(i)no amendment, modification or waiver of any provision of Section 2.14(f) or
Section 11 shall be or become effective without the written consent of the
Letter of Credit Issuer or the Administrative Agent, respectively; or
(ii)they have been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents; or
(iii)neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

89

--------------------------------------------------------------------------------




(iv)no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
(b)The parties hereto acknowledge and agree that the each of the “Joint Lead
Arrangers” and the “Documentation Agents” (in their respective capacities as
such) shall have no obligations, duties or liabilities under this Agreement or
the other Credit Documents.
Section 12.20 Interest Rate Limitation. Notwithstanding any terms or provisions
contained herein or any of the other Credit Documents, in no event or
contingency shall the aggregate amount of Interest (as defined below) contracted
for, reserved, charged, collected, taken or received by any Lender pursuant to
or in connection with the terms of any of the Credit Documents exceed the
maximum amount permissible (the “Maximum Rate”) under the Usury Laws. No
agreements, conditions, provisions or stipulations contained in any of the
Credit Documents or the exercise by any Lender or the Administrative Agent of
the rights to accelerate the payment or the maturity of all or any portion of
the Obligations, or the exercise of any option whatsoever contained in any of
the Credit Documents, or the prepayment by the Borrower of any of the
Obligations, or the occurrence of any contingency whatsoever, shall entitle any
Lender to charge, collect or receive Interest in excess of the Maximum Rate and
in no event shall the Borrower be obligated to pay Interest exceeding the
Maximum Rate. All agreements, conditions or stipulations, if any, which may in
any event or contingency operate to bind, obligate or compel the Borrower to pay
Interest exceeding the Maximum Rate shall be without binding force or effect, at
law or in equity, but only to the extent of the excess of Interest over such
Maximum Rate. If any Interest is contracted for, charged, collected, taken or
received in excess of the Maximum Rate (“Excess”), the Borrower acknowledges and
agrees that any such obligation, charge, collection or receipt shall be the
result of a bona fide error, and such Excess, to the extent received, shall be
applied first to reduce the principal amount of the Obligations and the balance,
if any, returned to the Borrower; it being the intent of the parties hereto not
to enter into a usurious or otherwise illegal relationship. All monies paid to
any Lender under any of the Credit Documents, whether at maturity or by
prepayment, shall be subject to rebate of unearned interest as and to the extent
required by the Usury Laws. By the execution of this Agreement, the Borrower
covenants and agrees that (i) the credit or return of any Excess shall
constitute the acceptance by the Borrower of such Excess, and (ii) the Borrower
shall not seek or pursue any other remedy, legal or equitable, against any
Lender, based in whole or in part upon contracting for, charging, collecting or
receiving any Interest in excess of the Maximum Rate. For the purpose of
determining whether or not any Excess has been contracted for, charged,
collected or received by any Lender, all Interest at any time contracted for,
charged, collected or received from the Borrower in connection with any of the
Credit Documents shall, to the extent permitted by the Usury Laws, be amortized,
prorated, allocated and spread in equal parts throughout the full term of the
Obligations. The Borrower and each Lender shall, to the maximum extent permitted
under the Usury Laws, (i) characterize any non-principal payment as an expense
rather than as Interest and (ii) exclude voluntary prepayments and the effects
thereof. The provisions of this Section shall be deemed to be incorporated into
every Credit Document (whether or not any provision of this Section is referred
to therein). For purposes hereof, the term “Interest” shall mean any and all
interest, fees, premiums and other charges for the use of money or the extension
of credit and shall include any “interest” (or any amount or sum deemed to be
“interest”) under and as defined in the Usury Laws; and the term “Usury Laws”
shall mean any applicable laws, statutes (including, without limitation, Title
7, Chapter 4 of the Official Code of Georgia), rules, regulations or ordinances
limiting, governing or otherwise regulating the rate or amount of Interest or
the manner which Interest may be calculated, charged, collected, paid,
contracted for or disclosed.

90

--------------------------------------------------------------------------------




Section 12.21 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
Section 12.22 No Advisory or Fiduciary Relationship. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Joint Lead Arrangers, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) each of the
Administrative Agent, the Lenders and each Joint Lead Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Lender or Joint Lead
Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) the
Administrative Agent, each Lender and each Joint Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender or Joint Lead Arrangers has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender or any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
[Signatures on Following Page]



91

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
 
Address:


CARGO AIRCRAFT MANAGEMENT, INC.
145 Hunter Drive
 
Wilmington, Ohio 45177
By:___/S/ RICHARD F. CORRADO_________
Attention:     Quint O. Turner
      Name:    Richard F. Corrado
Chief Financial Officer
      Title: President
E-mail: quint.turner@atsginc.com
 
Facsimile: (937) 382-2452
 
 
AIR TRANSPORT SERVICES GROUP, INC.
with a copy to:
 
 
145 Hunter Drive
 
Wilmington, Ohio 45177
By:____/S/ JOSEPH C. HETE______________
Attention:     Joseph E. Roux
      Name:    Joseph C. Hete
Director, Treasury
      Title: President & Chief Executive Officer
E-mail: joe.roux@atsginc.com 
 
Facsimile: (937) 382-2452
 
 
 
with a copy to:


By:_____/S/ QUINT O. TURNER___________
145 Hunter Drive
      Name:    Quint O. Turner
Wilmington, Ohio 45177
      Title:    Chief Financial Officer
Attention:     W. Joseph Payne
 
General Counsel
 
E-mail: joe.payne@atstinc.com
 
Facsimile: (937) 382-2452
 
 
 
 
 
Address:
SUNTRUST BANK, as Administrative Agent and as
303 Peachtree Street NE
a Lender
10th Floor
 
Atlanta, Georgia 30308
 
Attention:     Bob Anderson
By:____/S/ KEITH COX____________________
Managing Director
      Name: Keith Cox
E-mail:       robert.h.anderson@suntrust.com
      Title: Managing Director
Facsimile:
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By:____/S/ TODD H. BANES___________
 
      Name: Todd H. Banes
 
      Title: Senior Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:____/S/ JOHN B. MIDDELBERG_____
 
      Name: John B. Middelberg
 
      Title: SVP
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By:____/S/ JOHN BEARDSLEE___________
 
      Name: John Beardslee
 
      Title: Senior Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION, as a
 
Lender
 
 
 
 
 
By:____/S/ JEFFREY L. STEIN______________
 
      Name: Jeffrey L. Stein
 
      Title: Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
HUNTINGTON NATIONAL BANK, as a Lender
 
 
 
 
 
 
 
By:____/S/ JOE TONGES________________
 
      Name: Joe Tonges
 
      Title: VP
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
THE PRIVATEBANK AND TRUST COMPANY,
 
as a Lender
 
 
 
 
 
By:___/S/ NICHOLAS FADEL_______________
 
      Name: Nicholas Fadel
 
      Title: Associate Managing Director
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender
 
 
 
 
 
By:___/S/ BRIAN R. JONES___________________
 
      Name: Brian R. Jones
 
      Title: Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
THE NORTHERN TRUST COMPANY, as a
 
Lender
 
 
 
 
 
By:____/S/ MICHAEL J. KINGSLEY________
 
      Name: Michael J. Kingsley
 
      Title: Senior Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
STELLARONE BANK, as a Lender
 
 
 
 
 
 
 
By:___/S/ JUDSON G. FOSTER____________
 
      Name: Judson G. Foster
 
      Title: Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
ATLANTIC CAPITAL BANK, as a Lender
 
 
 
 
 
 
 
By:____/S/ J. CHRISTOPHER DEISLEY_____________
 
      Name: J. Christopher Deisley
 
      Title: Senior Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
TRISTATE CAPITAL BANK, as a Lender
 
 
 
 
 
 
 
By:____/S/ TRICIA BALSER____________
 
      Name: Tricia Balser
 
      Title: Vice President
 
TRISTATE CAPITAL
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]




--------------------------------------------------------------------------------



 
COMPASS BANK, as a Lender
 
 
 
 
 
 
 
By:___/S/ DAVID C. MORINIERE___________
 
      Name: David C. Moriniere
 
      Title: Senior Vice President
 
 
 
 



































































[Signature Page to Credit Agreement with Cargo Aircraft Management, Inc.]








--------------------------------------------------------------------------------

Annex 1.1A


Institution
Revolving Commitment
Term Loan Commitment
Address
SunTrust Bank
$28,500,000
$
24,500,000


303 Peachtree Street NE
10th Floor
Atlanta, Georgia 30308
Attn: Bob Anderson
Fax: (404) 588-8833
Regions Bank
$26,900,000
$
23,100,000


201 Milan Parkway
Birmingham, Alabama 35211
Attn: Stephanie Reid
Fax: (205) 801-5250
JPMorgan Chase Bank, N.A.
$26,900,000
$
23,100,000


10 S Dearborn
Floor 07
Chicago, Illinois 60603
Attn: Non Agented Servicing Team
Fax: (312) 256-2608
Bank of America, N.A.
$17,500,000
$15,000,000


901 Main Street
Dallas, Texas 75202
Attn: Susheel Jaiswal
Fax: (972) 728-9506
PNC Bank, N.A.
$14,800,000
$12,700,000


6750 Miller Road
Brecksville, Ohio 44141
Attn: Mary Ann Cruz
Fax: (866) 932-2125
The Huntington National Bank
$10,800,000
$9,200,000


2361 Morse Road
Columbus, Ohio 43229
Attn: Amy L. Pierce
Fax: (614) 480-2249
The PrivateBank and Trust Company
$9,400,000
$8,100,000


120 South LaSalle Street
Chicago, Illinois 60602
Attn: Daniel Arehart
Fax: (312) 564-1794
Branch Banking and Trust Company
$8,100,000
$6,900,000


200 W Second Street
16th Floor
Winston Salem, NC 27101
Attn: Wendy Gerringer
Fax: (336) 733-2740
The Northern Trust Company
$8,100,000
$6,900,000


50 South LaSalle Street
Chicago, Illinois 60603
Attn: Mary Green
Fax: (312) 630-1566




LEGAL02/32478098v8

--------------------------------------------------------------------------------



Institution
Revolving Commitment
Term Loan Commitment
Address
StellarOne Bank
$6,700,000
$5,800,000
105 Arbor Drive
Christiansburg, Virginia 24073
Attn: Jim Rice
   cc: Sofie Rodriguez
Fax: (540) 394-6884
  cc: (804) 290-4328
Atlantic Capital Bank
$6,500,000
$5,500,000
3525 Piedmont Road, NE
Building 7, Suite 510
Atlanta, Georgia 30305
Attn: Trudy Robinson
Fax: (404) 995-5804
TriState Capital Bank
$5,400,000
$4,600,000
301 Grant Street
Suite 2700
Pittsburgh, Pennsylvania 15219
Attn: Lori Mingone
Fax: (412) 304-0391
Compass Bank
$5,400,000
$4,600,000
8080 N Central Expressway
Suite 320
Dallas, Texas 75206
Attn: Kathy Kirk
Fax: (866) 984-8668
Total
$175,000,000
$150,000,000
 




LEGAL02/32478098v8